 



EXHIBIT 10.5
EXECUTION COPY
          
 
MASTER MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT
FIRST REPUBLIC BANK
Seller and Servicer
REDWOOD TRUST, INC.
Initial Purchaser
Dated as of July 1, 2006,
First and Second Lien, Fixed and Adjustable Rate Mortgage Loans
          
 

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
TABLE OF CONTENTS

              Page  
SECTION 1. Definitions
    1  
 
       
SECTION 2. Agreement to Purchase
    15  
 
       
SECTION 3. Mortgage Loan Schedules
    16  
 
       
SECTION 4. Purchase Price
    16  
 
       
SECTION 5. Examination of Mortgage Files
    16  
 
       
SECTION 6. Conveyance from Seller to Initial Purchaser
    17  
Subsection 6.01. Conveyance of Mortgage Loans; Possession of Servicing Files
    17  
Subsection 6.02. Books and Records
    17  
Subsection 6.03. Delivery of Mortgage Loan Documents
    18  
 
       
SECTION 7. Representations, Warranties and Covenants of the Seller: Remedies for
Breach
    19  
Subsection 7.01. Representations and Warranties Respecting the Seller
    19  
Subsection 7.02. Representations and Warranties Regarding Individual Mortgage
Loans
    21  
Subsection 7.03. Remedies for Breach of Representations and Warranties
    35  
Subsection 7.04. Repurchase of Certain Mortgage Loans; Premium Protection
    37  
 
       
SECTION 8. Closing
    37  
 
       
SECTION 9. Closing Documents
    38  
 
       
SECTION 10. Costs
    39  
 
       
SECTION 11. Seller’s Servicing Obligations
    39  
 
       
SECTION 12. Removal of Mortgage Loans from Inclusion under This Agreement Upon a
Whole Loan Transfer or a Securitization Transaction on One or More
Reconstitution Dates
    39  
 
       
SECTION 13. COMPLIANCE WITH REGULATION AB
    41  
Subsection 13.01. Intent of the Parties; Reasonableness
    41  
Subsection 13.02. Additional Representations and Warranties of the Seller
    42  
Subsection 13.03. Information to Be Provided by the Seller
    43  
Subsection 13.04. Servicer Compliance Statement
    48  
Subsection 13.05. Report on Assessment of Compliance and Attestation
    48  

-i-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY

              Page  
Subsection 13.06. Use of Subservicers and Subcontractors
    49  
Subsection 13.07. Indemnification; Remedies
    50  
 
       
SECTION 14. The Seller
    53  
Subsection 14.01. Additional Indemnification by the Seller
    53  
Subsection 14.02. Merger or Consolidation of the Seller
    53  
Subsection 14.03. Limitation on Liability of the Seller and Others
    54  
Subsection 14.04. Seller Not to Resign
    54  
Subsection 14.05. No Transfer of Servicing
    54  
 
       
SECTION 15. DEFAULT
    55  
Subsection 15.01. Events of Default
    55  
Subsection 15.02. Waiver of Defaults
    56  
 
       
SECTION 16. Termination
    56  
 
       
SECTION 17. Successor to the Seller
    57  
 
       
SECTION 18. Financial Statements
    57  
 
       
SECTION 19. Mandatory Delivery: Grant of Security Interest
    58  
 
       
SECTION 20. Notices
    58  
 
       
SECTION 21. Severability Clause
    59  
 
       
SECTION 22. Counterparts
    59  
 
       
SECTION 23. GOVERNING LAW; SUBMISSION TO JURISDICTION
    59  
 
       
SECTION 24. Intention of the Parties
    60  
 
       
SECTION 25. Successors and Assigns
    60  
 
       
SECTION 26. Waivers
    61  
 
       
SECTION 27. Exhibits
    61  
 
       
SECTION 28. Nonsolicitation
    61  
 
       
SECTION 29. General Interpretive Principles
    61  
 
       
SECTION 30. Reproduction of Documents
    62  
 
       
SECTION 31. Third Party Beneficiary
    62  
 
       
SECTION 32. Further Agreements
    62  

-ii-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY

              Page  
SECTION 33. Entire Agreement
    62  

-iii-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY

      EXHIBITS EXHIBIT 1  
SELLER’S OFFICER’S CERTIFICATE
EXHIBIT 2  
FORM OF OPINION OF COUNSEL TO THE SELLER
EXHIBIT 3  
SECURITY RELEASE CERTIFICATION
EXHIBIT 4  
ASSIGNMENT AND CONVEYANCE
EXHIBIT 5  
CONTENTS OF EACH MORTGAGE FILE
EXHIBIT 6  
MORTGAGE LOAN DOCUMENTS
EXHIBIT 7  
FORM OF CUSTODIAL ACCOUNT LETTER AGREEMENT
EXHIBIT 8  
FORM OF ESCROW ACCOUNT LETTER AGREEMENT
EXHIBIT 9  
SERVICING ADDENDUM
EXHIBIT 10  
FORM OF ASSIGNMENT AND RECOGNITION AGREEMENT
EXHIBIT 11  
FORM OF INDEMNIFICATION AGREEMENT
EXHIBIT 12  
RESERVED
EXHIBIT 13  
FORM OF REMITTANCE REPORT
EXHIBIT 14  
FORM OF ANNUAL CERTIFICATION
EXHIBIT 15  
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
  SCHEDULE I  
MORTGAGE LOAN SCHEDULE

- iv -



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
MASTER MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT
          This is a MASTER MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT (the
“Agreement”), dated as of July 1, 2006, by and between Redwood Trust, Inc.,
having an office at One Belvedere Place, Suite 300, Mill Valley, CA 94904 (the
“Initial Purchaser”, and the Initial Purchaser or the Person, if any, to which
the Initial Purchaser has assigned its rights and obligations hereunder as
Purchaser with respect to a Mortgage Loan, and each of their respective
successors and assigns, the “Purchaser”) and FIRST REPUBLIC BANK, having an
office at 111 Pine Street, San Francisco, California 94111 (the “Seller”).
W I T N E S S E T H:
          WHEREAS, the Seller desires to sell, from time to time, to the Initial
Purchaser, and the Initial Purchaser desires to purchase, from time to time,
from the Seller, certain conventional fixed and adjustable rate residential
first and second lien mortgage loans and cooperative loans, (the “Mortgage
Loans”) as described herein on a servicing-retained basis, and which shall be
delivered in groups of whole loans on various dates as provided herein (each, a
“Closing Date”);
          WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or
other security instrument creating a first or second lien on a residential
dwelling located in the jurisdiction indicated on the Mortgage Loan Schedule for
the related Mortgage Loan Package, which is to be annexed hereto on each Closing
Date as Schedule I;
          WHEREAS, the Initial Purchaser and the Seller wish to prescribe the
manner of the conveyance, servicing and control of the Mortgage Loans; and
          WHEREAS, following its purchase of the Mortgage Loans from the Seller,
the Purchaser desires to sell some or all of the Mortgage Loans to one or more
purchasers as a whole loan transfer in a whole loan or participation format or a
public or private mortgage-backed securities transaction;
          NOW, THEREFORE, in consideration of the premises and mutual agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree
as follows:
          SECTION 1. Definitions. For purposes of this Agreement the following
capitalized terms shall have the respective meanings set forth below.
          Accepted Servicing Practices: With respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, which are in accordance with Fannie Mae servicing practices and
procedures for MBS pool mortgages, as defined in the Fannie Mae Guides including
future updates, the terms of the Mortgage Loan Documents and all applicable
federal, state and local legal and regulatory requirements.

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Additional Collateral: With respect to any Mortgage Loan, the
marketable securities subject to a security interest pursuant to the related
Securities Pledge Agreement.
          Additional Collateral Mortgage Loan. Each Mortgage Loan which is
secured by additional collateral in the form of a security interest in
marketable securities having a market value, as of the date of such loan’s
origination, of at least equal to the Original Additional Collateral
Requirement.
          Adjustable Rate Mortgage Loan: A Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.
          Adjustment Date: With respect to each Adjustable Rate Mortgage Loan,
the date set forth in the related Mortgage Note on which the Mortgage Interest
Rate on such Adjustable Rate Mortgage Loan is adjusted in accordance with the
terms of the related Mortgage Note.
          Agreement: This Master Mortgage Loan Purchase and Servicing Agreement
including all exhibits, schedules, amendments and supplements hereto.
          Appraised Value: With respect to any Mortgaged Property, the lesser of
(i) the value thereof as determined by an appraisal made for the originator of
the Mortgage Loan at the time of origination of the Mortgage Loan by an
appraiser who met the minimum requirements of Fannie Mae and Freddie Mac and the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, and (ii)
the purchase price paid for the related Mortgaged Property by the Mortgagor with
the proceeds of the Mortgage Loan, provided, however, in the case of a
Refinanced Mortgage Loan, such value of the Mortgaged Property is based solely
upon the value determined by an appraisal made for the originator of such
Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage
Loan by an appraiser who met the minimum requirements of Fannie Mae and Freddie
Mac and the Financial Institutions Reform, Recovery, and Enforcement Act of
1989.
          Assignment and Conveyance: An assignment and conveyance of the
Mortgage Loans purchased on a Closing Date in the form annexed hereto as
Exhibit 4.
          Assignment of Mortgage: With respect to each Mortgage Loan, an
individual assignment of the Mortgage, notice of transfer or equivalent
instrument in recordable form, sufficient under the laws of the jurisdiction
wherein the related Mortgaged Property is located to give record notice of the
sale of the Mortgage to the Purchaser.
          Assignment of the Note and Pledge Agreement: With respect to a
Cooperative Loan, an assignment of the Note and Pledge Agreement.
          Balloon Mortgage Loan: A Mortgage Loan that provided on the date of
origination for an amortization schedule extending beyond its maturity date.
          Business Day: Any day other than (i) a Saturday or Sunday, or (ii) a
day on which banking and savings and loan institutions in the State of
California or the State of New York are authorized or obligated by law or
executive order to be closed.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Cash-Out Refinancing: A Refinanced Mortgage Loan the proceeds of which
were in excess of the principal balance of any existing first mortgage on the
related Mortgaged Property and related closing costs, and were used to pay any
such existing first mortgage, related closing costs and subordinate mortgages on
the related Mortgaged Property.
          Closing Date: The date or dates on which the Initial Purchaser from
time to time shall purchase and the Seller from time to time shall sell to the
Initial Purchaser, the Mortgage Loans listed on the related Mortgage Loan
Schedule with respect to the related Mortgage Loan Package.
          Closing Documents: With respect to any Closing Date, the documents
required pursuant to Section 9.
          Code: The Internal Revenue Code of 1986, or any successor statute
thereto.
          Combined Loan-to-Value Ratio or CLTV: With respect to any Mortgage
Loan as of any date of determination, the ratio on such date of the outstanding
principal amount of the Mortgage Loan and any other mortgage loan which is
secured by a lien on the related Mortgaged Property to the Appraised Value of
the Mortgaged Property.
          Commission: The United States Securities and Exchange Commission.
          Condemnation Proceeds: All awards, compensation and settlements in
respect of a taking of all or part of a Mortgaged Property by exercise of the
power of condemnation or the right of eminent domain.
          Confirmation: With respect to any Mortgage Loan Package purchased and
sold on any Closing Date, the letter agreement between the Initial Purchaser and
the Seller (including any exhibits, schedules and attachments thereto), setting
forth the terms and conditions of such transaction and describing the Mortgage
Loans to be purchased by the Initial Purchaser on such Closing Date. A
Confirmation may relate to more than one Mortgage Loan Package to be purchased
on one or more Closing Dates hereunder.
          Convertible Mortgage Loan: A Mortgage Loan that by its terms and
subject to certain conditions contained in the related Mortgage or Mortgage Note
allows the Mortgagor to convert the adjustable Mortgage Interest Rate on such
Mortgage Loan to a fixed Mortgage Interest Rate.
          Consent: A document executed by the Cooperative (i) consenting to the
sale of the Cooperative Apartment to the Mortgagor and (ii) certifying that all
maintenance charges relating to the Cooperative Apartment have been paid.
          Cooperative: The private, non-profit cooperative apartment corporation
which owns all of the real property that comprises the Project, including the
land, separate dwelling units and all common areas.

-3-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Cooperative Apartment: The specific dwelling unit relating to a
Cooperative Loan.
          Cooperative Lien Search: A search for (a) federal tax liens,
mechanics’ liens, lis pendens, judgments of record or otherwise against (i) the
Cooperative, (ii) the seller of the Cooperative Apartment and (iii) the
Mortgagor if the Cooperative Loan is a Refinanced Loan, (b) filings of Financing
Statements and (c) the deed of the Project into the Cooperative.
          Cooperative Loan: A Loan that is secured by a first lien on and a
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Apartment in
the building owned by the related Cooperative.
          Cooperative Shares: The shares of stock issued by the Cooperative,
owned by the Mortgagor, and allocated to a Cooperative Apartment and represented
by a Stock Certificate.
          Credit Score: With respect to any Mortgage Loan, the credit score of
the related Mortgagor provided by Fair, Isaac & Company, Inc. or such other
organization acceptable to the Initial Purchaser providing credit scores at the
time of the origination of such Mortgage Loan. If two credit scores are
obtained, the Credit Score shall be the lower of the two credit scores. If three
credit scores are obtained, the Credit Score shall be the middle of the three
credit scores. There is only one (1) Credit Score for any loan regardless of the
number of borrowers and/or applicants. The minimum Credit Score for each
Mortgage Loan will be in accordance with the Seller’s Underwriting Guidelines.
          Custodial Account: The separate account or accounts, each of which
shall be an Eligible Account, created and maintained pursuant to this Agreement,
which shall be entitled “First Republic Bank, as servicer, in trust for the
Purchaser, Fixed and Adjustable Rate Mortgage Loans”, established at a financial
institution acceptable to the Purchaser. Each Custodial Account shall be an
Eligible Account.
          Custodial Agreement: The agreement governing the retention of the
originals of each Mortgage Note, Mortgage, Assignment of Mortgage and other
Mortgage Loan Documents.
          Custodian: The custodian under the Custodial Agreement, or its
successor in interest or assigns, or any successor to the Custodian under the
Custodial Agreement, as therein provided.
          Cut-off Date: The first day of the month in which the related Closing
Date occurs.
          Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Qualified Substitute Mortgage Loan.
          Depositor: The depositor, as such term is defined in Regulation AB,
with respect to any Securitization Transaction.

-4-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Determination Date: With respect to each Distribution Date, the
fifteenth (15th) day of the calendar month in which such Distribution Date
occurs or, if such fifteenth (15th) day is not a Business Day, the Business Day
immediately preceding such fifteenth (15th) day.
          Distribution Date: The eighteenth (18th) day of each month, commencing
on the eighteenth day of the month next following the month in which the related
Cut-off Date occurs, or if such eighteenth (18th) day is not a Business Day, the
first Business Day immediately preceding such eighteenth (18th) day.
          Due Date: With respect to each Mortgage Loan, the day of the calendar
month on which each Monthly Payment is due on such Mortgage Loan, exclusive of
any days of grace.
          Eligible Account: Either (i) an account or accounts maintained with a
federal or state chartered depository institution or trust company the
short-term unsecured debt obligations of which (or, in the case of a depository
institution or trust company that is the principal subsidiary of a holding
company, the short-term unsecured debt obligations of such holding company) are
rated A-1 by S&P or Prime-1 by Moody’s (or a comparable rating if another rating
agency is specified by the Initial Purchaser by written notice to the Seller) at
the time any amounts are held on deposit therein, (ii) an account or accounts
the deposits in which are fully insured by the FDIC or (iii) a trust account or
accounts maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity. Eligible Accounts may bear
interest.
          Escrow Account: The separate trust account or accounts created and
maintained pursuant to this Agreement which shall be entitled “First Republic
Bank, as servicer, in trust for the Purchaser and various Mortgagors, Fixed and
Adjustable Rate Mortgage Loans”, established at a financial institution
acceptable to the Purchaser. Each Escrow Account shall be an Eligible Account.
          Escrow Payments: The amounts constituting ground rents, taxes,
assessments, water charges, sewer rents, Primary Insurance Policy premiums, fire
and hazard insurance premiums and other payments required to be escrowed by the
Mortgagor with the Mortgagee pursuant to the terms of any Mortgage Note or
Mortgage.
          Estoppel Letter: A document executed by the Cooperative certifying,
with respect to a Cooperative Apartment, (i) the appurtenant Proprietary Lease
will be in full force and effect as of the date of issuance thereof, (ii) the
related Stock Certificate was registered in the Mortgagor’s name and the
Cooperative has not been notified of any lien upon, pledge of, levy of execution
on or disposition of such Stock Certificate, and (iii) the Mortgagor is not in
default under the appurtenant Proprietary Lease and all charges due the
Cooperative have been paid.
          Event of Default: Any one of the events enumerated in Subsection
15.01.
          Exchange Act: The Securities Exchange Act of 1934, as amended.
          Fannie Mae: Fannie Mae or any successor thereto.

-5-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Fannie Mae Guide(s): The Fannie Mae Selling Guide and the Fannie Mae
Servicing Guide and all amendments or additions thereto.
          FDIC: The Federal Deposit Insurance Corporation, or any successor
thereto.
          Final Recovery Determination: With respect to any defaulted Mortgage
Loan or any REO Property (other than a Mortgage Loan or REO Property purchased
by the Seller pursuant to this Agreement), a determination made by the Seller
that all Insurance Proceeds, Liquidation Proceeds and other payments or
recoveries which the Seller, in its reasonable good faith judgment, expects to
be finally recoverable in respect thereof have been so recovered. The Seller
shall maintain records, prepared by a servicing officer of the Seller, of each
Final Recovery Determination.
          Financing Statement: A financing statement in the form of a UCC-1
filed pursuant to the Uniform Commercial Code to perfect a security interest in
the Cooperative Shares and Pledge Instruments.
          Financing Statement Change: A financing statement in the form of a
UCC-3 filed to continue, terminate, release, assign or amend an existing
Financing Statement.
          Fixed Rate Mortgage Loan: A Mortgage Loan with respect to which the
Mortgage Interest Rate set forth in the Mortgage Note is fixed for the term of
such Mortgage Loan.
          Flood Zone Service Contract: A transferable contract maintained for
the Mortgaged Property with a nationally recognized flood zone service provider
for the purpose of obtaining the current flood zone status relating to such
Mortgaged Property.
          Freddie Mac: Freddie Mac or any successor thereto.
          Gross Margin: With respect to any Adjustable Rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note and the related
Mortgage Loan Schedule that is added to the Index on each Adjustment Date in
accordance with the terms of the related Mortgage Note to determine the new
Mortgage Interest Rate for such Mortgage Loan.
          HUD: The United States Department of Housing and Urban Development or
any successor thereto.
          Index: With respect to any Adjustable Rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the interest rate thereon.
          Initial Closing Date: The Closing Date on which the Initial Purchaser
purchases and the Seller sells the first Mortgage Loan Package hereunder.
          Initial Purchaser: Redwood Trust, Inc., or any successor.
          Insurance Proceeds: With respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.

-6-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Liquidation Proceeds: Amounts, other than Insurance Proceeds and
Condemnation Proceeds, received in connection with the liquidation of a
defaulted Mortgage Loan through trustee’s sale, foreclosure sale or otherwise,
other than amounts received following the acquisition of REO Property.
          Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan as of
any date of determination, the ratio on such date of the outstanding principal
amount of the Mortgage Loan to the Appraised Value of the Mortgaged Property.
          Master Servicer: With respect to any Securitization Transaction, the
“master servicer”, if any, specified by the Purchaser and identified in the
related transaction documents.
          Maximum Mortgage Interest Rate: With respect to each Adjustable Rate
Mortgage Loan, a rate that is set forth on the related Mortgage Loan Schedule
and in the related Mortgage Note and is the maximum interest rate to which the
Mortgage Interest Rate on such Mortgage Loan may be increased.
          Minimum Mortgage Interest Rate: With respect to each Adjustable Rate
Mortgage Loan, a rate that is set forth on the related Mortgage Loan Schedule
and in the related Mortgage Note and is the minimum interest rate to which the
Mortgage Interest Rate on such Mortgage Loan may be decreased.
          Monthly Advance: The aggregate of the advances made by the Seller on
any Distribution Date pursuant to Subsection 11.21.
          Monthly Payment: With respect to any Mortgage Loan, the scheduled
combined payment of principal and interest payable by a Mortgagor under the
related Mortgage Note on each Due Date.
          Moody’s: Moody’s Investors Service, Inc. or its successor in interest.
          Mortgage: With respect to a Mortgage Loan, the mortgage, deed of trust
or other instrument, which creates a first or second lien on either (i) with
respect to a Mortgage Loan other than a Cooperative Loan, the fee simple or
leasehold estate in such real property or (ii) with respect to a Cooperative
Loan, the Proprietary Lease and related Cooperative Shares, which in either case
secures the Mortgage Note.
          Mortgage File: The items pertaining to a particular Mortgage Loan
referred to in Exhibit 5 annexed hereto, and any additional documents required
to be added to the Mortgage File pursuant to this Agreement or the related
Confirmation.
          Mortgage Interest Rate: With respect to each Fixed Rate Mortgage Loan,
the fixed annual rate of interest provided for in the related Mortgage Note and,
with respect to each Adjustable Rate Mortgage Loan, the annual rate that
interest accrues on such Adjustable Rate Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.

-7-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Mortgage Loan: Each first or second lien, residential mortgage loan,
including any Cooperative Loan, sold, assigned and transferred to the Purchaser
pursuant to this Agreement and the related Confirmation and identified on the
Mortgage Loan Schedule annexed to this Agreement on such Closing Date, which
Mortgage Loan includes without limitation the Mortgage File, the Monthly
Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds, REO Disposition proceeds, and all other rights, benefits,
proceeds and obligations arising from or in connection with such Mortgage Loan.
          Mortgage Loan Documents: The documents listed on Exhibit 6 to this
Agreement pertaining to any Mortgage Loan.
          Mortgage Loan Package: The Mortgage Loans listed on a Mortgage Loan
Schedule, delivered to the Custodian and the Initial Purchaser at least five
(5) Business Days prior to the related Closing Date and attached to this
Agreement as Schedule I on the related Closing Date.
          Mortgage Loan Schedule: With respect to each Mortgage Loan Package,
the schedule of Mortgage Loans to be annexed hereto as Schedule I (or a
supplement thereto) on each Closing Date for the Mortgage Loan Package delivered
on such Closing Date in both hard copy and in electronic format acceptable to
the Seller and Purchaser, such schedule setting forth the following information
with respect to each Mortgage Loan in the Mortgage Loan Package: (1) the
Seller’s Mortgage Loan identifying number; (2) the Mortgagor’s first and last
name; (3) the street address of the Mortgaged Property including the city, state
and zip code; (4) the original months to maturity; (5) the stated maturity date;
(6) the original principal amount of the Mortgage Loan and with respect to
second liens the related first lien on the Mortgaged Property; (7) the Stated
Principal Balance of the Mortgage Loan and with respect to second liens the
principal balance of the related first lien on the Mortgaged Property as of the
close of business on the Cut-off Date; (8) the original date of the Mortgage
Note and the remaining months to maturity from the Cut-off Date, based on the
original amortization schedule; (9) the date on which the first Monthly Payment
was due on the Mortgage Loan and, if such date is not consistent with the Due
Date currently in effect, such Due Date; (10) the Mortgage Interest Rate at
origination; (11) the Mortgage Interest Rate in effect immediately following the
Cut-off Date; (12) the Servicing Fee Rate; (13) the Net Mortgage Rate as of the
Cut-off Date; (14) the amount of the Monthly Payment at origination and as of
the Cut-off Date; (15) the last Due Date on which a Monthly Payment was actually
applied to the unpaid Stated Principal Balance; (16) a code indicating whether
the Mortgage Loan is an Adjustable Rate Mortgage Loan or a Fixed Rate Mortgage
Loan; (17) with respect to each Adjustable Rate Mortgage Loan, the initial
Adjustment Date; (18) with respect to each Adjustable Rate Mortgage Loan, the
Gross Margin; (19) with respect to each Adjustable Rate Mortgage Loan, the
Maximum Mortgage Interest Rate under the terms of the Mortgage Note; (20) with
respect to each Adjustable Rate Mortgage Loan, the Minimum Mortgage Interest
Rate under the terms of the Mortgage Note; (21) with respect to each Adjustable
Rate Mortgage Loan, the Periodic Rate Cap; (22) with respect to each Adjustable
Rate Mortgage Loan, the first Adjustment Date immediately following the Cut-off
Date; (23) with respect to each Adjustable Rate Mortgage Loan, the Index; (24) a
code indicating the purpose of the loan (i.e., purchase financing, Rate/Term
Refinancing, Cash-Out Refinancing); (25) a code indicating the documentation
style (i.e., full (providing two years

-8-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
employment verification — 2 years W-2’s and current paystub or 2 years 1040’s
for self employed borrowers), alternative or reduced); (26) a code indicating
the occupancy status of the Mortgaged Property (i.e., owner-occupied, second
home or investor property); (27) the type of Residential Dwelling constituting
the Mortgaged Property (including the number of units if the Residential
Dwelling is a two- to four-family property); (28) product type (i.e. fixed,
adjustable, 3/1, 5/1, etc.); (29) the debt-to-income ratio of the related
Mortgagor at the time of origination of the Mortgage Loan; (30) a code
indicating the Credit Score of the Mortgagor at the time of origination of the
Mortgage Loan; (31) the Appraised Value of the Mortgaged Property; (32) the sale
price of the Mortgaged Property, if applicable; (33) the Loan-to-Value Ratio and
Combined Loan-to-Value Ratio, if applicable, at origination; (34) a code
indicating whether the Mortgage Loan is subject to a Prepayment Charge; (35) the
amount and the original term of any Prepayment Charge; (36) reserved;
(37) Reserved; (38) a code indicating if the Mortgage Loan is an Additional
Collateral Loan; (39) a code indicating if the Mortgage Loan is an interest-only
Mortgage Loan and, if so, the term of the interest-only period of such Mortgage
Loan; (40) a code indicating whether the Mortgage Loan is a first or second
lien; (41 reserved; (42) a code indicating if the Mortgage Loan is subject to a
Primary Insurance Policy, and if so, the insurer; and (43) a code indicating if
the Mortgage Loan is a Cooperative Loan. With respect to the Mortgage Loan
Package in the aggregate, the Mortgage Loan Schedule shall set forth the
following information, as of the related Cut-off Date: (1) the number of
Mortgage Loans; (2) the current principal balance of the Mortgage Loans; (3) the
weighted average Mortgage Interest Rate of the Mortgage Loans; and (4) the
weighted average maturity of the Mortgage Loans. Schedule I hereto shall be
supplemented as of each Closing Date to reflect the addition of the Mortgage
Loan Schedule with respect to the related Mortgage Loan Package.
          Mortgage Note: The original executed note or other evidence of the
Mortgage Loan indebtedness of a Mortgagor.
          Mortgaged Property: (a) With respect to each Mortgage Loan, the
Mortgagor’s real property securing repayment of a related Mortgage Note,
consisting of a fee simple interest in a single parcel of real property improved
by a Residential Dwelling and (b) with respect to each Cooperative Loan, the
Cooperative Shares and Proprietary Lease.
          Mortgagee: The mortgagee or beneficiary named in the Mortgage and the
successors and assigns of such mortgagee or beneficiary.
          Mortgagor: The obligor on a Mortgage Note, the owner of the Mortgaged
Property and the grantor or mortgagor named in the related Mortgage or Pledge
Agreement and such grantor’s or mortgagor’s successor’s in title to the
Mortgaged Property.
          Net Mortgage Rate: With respect to any Mortgage Loan (or the related
REO Property), as of any date of determination, a per annum rate of interest
equal to the then applicable Mortgage Interest Rate for such Mortgage Loan minus
the Servicing Fee Rate.
          Nonrecoverable Monthly Advance: Any Monthly Advance previously made or
proposed to be made in respect of a Mortgage Loan or REO Property that, in the
good faith business judgment of the Seller, will not, or, in the case of a
proposed Monthly Advance, would

-9-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
not be, ultimately recoverable from related late payments, Insurance Proceeds or
Liquidation Proceeds on such Mortgage Loan or REO Property as provided herein.
          Officer’s Certificate: A certificate signed by the Chairman of the
Board or the Vice Chairman of the Board or a President or a Vice President and
by the Treasurer or the Secretary or one of the Assistant Treasurers or
Assistant Secretaries of the Person on behalf of whom such certificate is being
delivered.
          Opinion of Counsel: A written opinion of counsel, who may be salaried
counsel for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed.
          Original Additional Collateral Requirement: With respect to any
Additional Collateral Mortgage Loan, the minimum percentage specified in the
Underwriting Guidelines.
          Periodic Rate Cap: With respect to each Adjustable Rate Mortgage Loan
and any Adjustment Date therefor, a number of percentage points per annum that
is set forth in the related Mortgage Loan Schedule and in the related Mortgage
Note, which is the maximum amount by which the Mortgage Interest Rate for such
Adjustable Rate Mortgage Loan may increase (without regard to the Maximum
Mortgage Interest Rate) or decrease (without regard to the Minimum Mortgage
Interest Rate) on such Adjustment Date from the Mortgage Interest Rate in effect
immediately prior to such Adjustment Date.
          Person: An individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
          Pledge Agreement: The specific agreement creating a first lien on and
pledge of the Cooperative Shares and the appurtenant Proprietary Lease securing
a Cooperative Loan.
          Pledge Instruments: The Stock Power, the Assignment of the Proprietary
Lease and the Assignment of the Note and Pledge Agreement.
          Preliminary Servicing Period: With respect to any Mortgage Loans, the
period commencing on the related Closing Date and ending on the date the Seller
enters into Reconstitution Agreements which amend or restate the servicing
provisions of this Agreement.
          Prepayment Charge: With respect to any Mortgage Loan, any prepayment
penalty or premium thereon payable in connection with a Principal Prepayment on
such Mortgage Loan pursuant to the terms of the related Mortgage Note.
          Primary Insurance Policy: A policy of primary mortgage guaranty
insurance issued by a Qualified Insurer.
          Principal Prepayment: Any payment or other recovery of principal on a
Mortgage Loan which is received in advance of its scheduled Due Date, which is
not accompanied by an

-10-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
amount of interest representing scheduled interest due on any date or dates in
any month or months subsequent to the month of prepayment.
          Project: All real property owned by the Cooperative including the
land, separate dwelling units and all common areas.
          Proprietary Lease: A lease on a Cooperative Apartment evidencing the
possessory interest of the Mortgagor in such Cooperative Apartment.
          Purchase Price: The price paid on the related Closing Date by the
Initial Purchaser to the Seller pursuant to the related Confirmation in exchange
for the Mortgage Loans purchased on such Closing Date as calculated as provided
in Section 4.
          Qualified Correspondent: Any Person from which the Seller purchased
Mortgage Loans, provided that the following conditions are satisfied: (i) such
Mortgage Loans were originated pursuant to an agreement between the Seller and
such Person that contemplated that such Person would underwrite mortgage loans
from time to time, for sale to the Seller, in accordance with underwriting
guidelines designated by the Seller (“Designated Guidelines”) or guidelines that
do not vary materially from such Designated Guidelines; (ii) such Mortgage Loans
were in fact underwritten as described in clause (i) above and were acquired by
the Seller within 180 days after origination; (iii) either (x) the Designated
Guidelines were, at the time such Mortgage Loans were originated, used by the
Seller in origination of mortgage loans of the same type as the Mortgage Loans
for the Seller’s own account or (y) the Designated Guidelines were, at the time
such Mortgage Loans were underwritten, designated by the Seller on a consistent
basis for use by lenders in originating mortgage loans to be purchased by the
Seller; and (iv) the Seller employed, at the time such Mortgage Loans were
acquired by the Seller, pre-purchase or post-purchase quality assurance
procedures (which may involve, among other things, review of a sample of
mortgage loans purchased during a particular time period or through particular
channels) designed to ensure that Persons from which it purchased mortgage loans
properly applied the underwriting criteria designated by the Seller.
          Qualified Insurer: An insurance company duly qualified as such under
the laws of the states in which the Mortgaged Property is located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided, and approved as an insurer by
Fannie Mae and Freddie Mac and whose claims paying ability is rated in the two
highest rating categories by the nationally recognized rating agencies with
respect to primary mortgage insurance and in the two highest rating categories
by Best’s with respect to hazard and flood insurance.
          Qualified Substitute Mortgage Loan: A mortgage loan substituted for a
Deleted Mortgage Loan pursuant to the terms of this Agreement which must, on the
date of such substitution, (i) have an outstanding principal balance, after
application of all scheduled payments of principal and interest due during or
prior to the month of substitution, not in excess of the Stated Principal
Balance of the Deleted Mortgage Loan as of the Due Date in the calendar month
during which the substitution occurs, (ii) have a Mortgage Interest Rate not
less than (and not more than one percentage point in excess of) the Mortgage
Interest Rate of the Deleted Mortgage Loan, (iii) have a Net Mortgage Rate equal
to the Net Mortgage Rate of the Deleted

-11-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
Mortgage Loan, (iv) have a remaining term to maturity not greater than (and not
more than one year less than) that of the Deleted Mortgage Loan, (v) have the
same Due Date as the Due Date on the Deleted Mortgage Loan, (vi) have a
Loan-to-Value Ratio, and in the case of a second lien Mortgage Loan, a Combined
Loan-to-Value Ratio as of the date of substitution equal to or lower than the
Loan-to-Value Ratio and Combined Loan-to-Value Ratio of the Deleted Mortgage
Loan as of such date, (vii) have a Credit Score for the related Mortgagor not
lower than that of the Mortgagor under the Deleted Mortgage Loan; (viii) conform
to each representation and warranty set forth in Subsection 7.02 of this
Agreement; (ix) be covered under a Primary Insurance Policy if such Qualified
Substitute Mortgage Loan has a Loan-to-Value Ratio in excess of 80%; and (x) be
the same type of mortgage loan (i.e., lien status, fixed or adjustable rate with
the same Gross Margin, Periodic Rate Cap and Index as the Deleted Mortgage Loan,
and if an Adjustable Rate Mortgage Loan, the same type (e.g., 3/1, 5/1).
          Rate/Term Refinancing: A Refinanced Mortgage Loan, the proceeds of
which are not in excess of the existing first mortgage loan on the related
Mortgaged Property and related closing costs, and were used exclusively to
satisfy the then existing first mortgage loan of the Mortgagor on the related
Mortgaged Property and to pay related closing costs.
          Recognition Agreement: An agreement whereby a Cooperative and a lender
with respect to a Cooperative Loan (i) acknowledge that such lender may make, or
intends to make, such Cooperative Loan, and (ii) make certain agreements with
respect to such Cooperative Loan.
          Reconstitution: Any Securitization Transaction or Whole Loan Transfer.
          Reconstitution Agreement: The agreement or agreements entered into by
the Seller and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer or a Securitization
Transaction as provided in Section 12.
          Reconstitution Date: The date or dates on which any or all of the
Mortgage Loans serviced under this Agreement shall be removed from this
Agreement and reconstituted as part of a Whole Loan Transfer or Securitization
Transaction pursuant to Section 12 hereof.
          Record Date: With respect to each Distribution Date, the last Business
Day of the month immediately preceding the month in which such Distribution Date
occurs.
          Refinanced Mortgage Loan: A Mortgage Loan the proceeds of which were
not used to purchase the related Mortgaged Property.
          Regulation AB: Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission, or as may be provided by the Commission or its
staff from time to time.

-12-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          REMIC: A “real estate mortgage investment conduit” within the meaning
of Section 860D of the Code.
          REMIC Provisions: Provisions of the federal income tax law relating to
REMICs, which appear in Sections 860A through 860G of the Code, and related
provisions, and proposed, temporary and final regulations and published rulings,
notices and announcements promulgated thereunder, as the foregoing may be in
effect from time to time.
          REO Account: The separate trust account or accounts created and
maintained pursuant to this Agreement which shall be entitled “First Republic
Bank in trust for the Purchaser, as of [date of acquisition of title], Fixed and
Adjustable Rate Mortgage Loans”.
          REO Disposition: The final sale by the Seller of any REO Property.
          REO Property: A Mortgaged Property acquired as a result of the
liquidation of a Mortgage Loan.
          Repurchase Price: With respect to any Mortgage Loan, a price equal to
(i) the Stated Principal Balance of such Mortgage Loan, plus (ii) interest on
such Stated Principal Balance at the Mortgage Interest Rate from and including
the last Due Date through which interest has been paid by or on behalf of the
Mortgagor to the first day of the month following the date of repurchase, less
amounts received in respect of such repurchased Mortgage Loan which are being
held in the Custodial Account for distribution in connection with such Mortgage
Loan, plus (iii) any unreimbursed servicing advances and monthly advances
(including Nonrecoverable Monthly Advances) and any unpaid servicing fees
allocable to such Mortgage Loan paid by any party other than the Seller. At the
time the Repurchase Price is paid, the Seller shall also pay any costs and
expenses incurred by the Purchaser, the servicer, Master Servicer or any trustee
in respect of the breach or defect giving rise to the repurchase obligation
including without limitation any costs and damages incurred by any such party in
connection with any violation by any such Mortgage Loan of any predatory or
abusive lending law.
          Residential Dwelling: Any one of the following: (i) a detached
one-family dwelling, (ii) a detached two- to four-family dwelling, (iii) a
one-family dwelling unit in a Fannie Mae eligible condominium project, or (iv) a
detached one-family dwelling in a planned unit development, none of which is a
mobile or manufactured home.
          Securities Act: The Securities Act of 1933, as amended.
          Securities Pledge Agreement: With respect to each Additional
Collateral Loan, the pledge agreement under which the Mortgagor granted a
security interest in various investment securities.
          Securitization Transaction: Any transaction involving either (1) a
sale or other transfer of some or all of the Mortgage Loans directly or
indirectly to an issuing entity in connection with an issuance of publicly
offered, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered, rated or unrated securities, the payments on which are

-13-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
determined primarily by reference to one or more portfolios of residential
mortgage loans consisting, in whole or in part, of some or all of the Mortgage
Loans.
          Seller Information: As defined in Section 13.07(i).
          Servicer: As defined in Section 13.03(iii).
          Servicing Addendum: The terms and conditions attached hereto as
Exhibit 9 which will govern the servicing of the Mortgage Loans by Seller during
the Preliminary Servicing Period.
          Servicing Advances: All customary, reasonable and necessary
“out-of-pocket” costs and expenses incurred by the Seller in the performance of
its servicing obligations, including, but not limited to, the cost of
(i) preservation, restoration and repair of a Mortgaged Property, (ii) any
enforcement or judicial proceedings with respect to a Mortgage Loan, including
foreclosure actions and (iii) the management and liquidation of REO Property.
          Servicing Criteria: The “servicing criteria” set forth in Item 1122(d)
of Regulation AB, as such may be amended from time to time.
          Servicing Fee: With respect to each Mortgage Loan, the amount of the
annual servicing fee the Purchaser shall pay to the Seller, which shall, for
each month, be equal to one-twelfth of the product of (a) the Servicing Fee Rate
and (b) the unpaid principal balance of the Mortgage Loan. Such fee shall be
payable monthly, computed on the basis of the same principal amount and period
respectively which any related interest payment on a Mortgage Loan is computed.
The obligation of the Purchaser to pay the Servicing Fee is limited to, and
payable solely from, the interest portion (including recoveries with respect to
interest from Liquidation Proceeds and other proceeds, to the extent permitted
by Subsection 11.05) of related Monthly Payment collected by the Seller, or as
otherwise provided under Subsection 11.05. If the Preliminary Servicing Period
includes any partial month, the Servicing Fee for such month shall be pro rated
at a per diem rate based upon a 30 day month.
          Servicing Fee Rate: The per annum rate at which the Servicing Fee
accrues, which rate shall be specified on the Mortgage Loan Schedule and which
rate shall be increased by the amount of any increase in the Mortgage Interest
Rate for any such Mortgage Loan pursuant to the terms of the related Mortgage
Note for any reason other than an increase in the related Index, including due
to termination of an automatic debit or direct deposit account.
          Servicing File: With respect to each Mortgage Loan, the file retained
by the Seller consisting of originals of all documents in the Mortgage File
which are not delivered to the Purchaser or the Custodian and copies of the
Mortgage Loan Documents.
          S&P: Standard & Poor’s Ratings Group or its successor in interest.
          Stated Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan as of the Cut-off
Date after giving effect to payments of principal due on or before such date,
whether or not collected from the

-14-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
Mortgagor on or before such date, minus (ii) all amounts previously distributed
to the Purchaser with respect to the related Mortgage Loan representing payments
or recoveries of principal.
          Static Pool Information: Static pool information as described in
Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.
          Subcontractor: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of
Regulation AB with respect to Mortgage Loans under the direction or authority of
the Seller or a Subservicer.
          Subservicer: Any Person that services Mortgage Loans on behalf of the
Seller or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Seller under
this Agreement or any Reconstitution Agreement that are identified in Item
1122(d) of Regulation AB.
          Sub-Servicing Agreement: The written contract between the Seller and a
Subservicer relating to servicing and administration of certain Mortgage Loans
as provided in Subsection 11.26 of this Agreement.
          Tax Service Contract: A transferable contract maintained for the
Mortgaged Property with a tax service provider for the purpose of obtaining
current information from local taxing authorities relating to such Mortgaged
Property.
          Third-Party Originator: Each Person, other than a Qualified
Correspondent, that originated Mortgage Loans acquired by the Seller.
          Underwriting Guidelines: The Seller’s written underwriting guidelines
in the form delivered to the Purchaser, in effect with respect to the Mortgage
Loans purchased by the Initial Purchaser on the Initial Closing Date, as
amended, supplemented or modified from time to time thereafter with prior
written notice to the Initial Purchaser.
          Stock Certificates: The certificates evidencing ownership of the
Cooperative Shares issued by the Cooperative.
          Stock Power: An assignment of the Stock Certificate or an assignment
of the Cooperative Shares issued by the Cooperative.
          Whole Loan Transfer: Any sale or transfer of some or all of the
Mortgage Loans, other than a Securitization Transaction
          SECTION 2. Agreement to Purchase. The Seller agrees to sell, and the
Initial Purchaser agrees to purchase, from time-to-time, Mortgage Loans having
an aggregate principal balance on the related Cut-off Date in an amount as set
forth in the related Confirmation, or in such other amount as agreed by the
Initial Purchaser and the

-15-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
Seller as evidenced by the actual aggregate principal balance of the Mortgage
Loans accepted by the Initial Purchaser on the related Closing Date.
          SECTION 3. Mortgage Loan Schedules. The Seller shall deliver the
Mortgage Loan Schedule for a Mortgage Loan Package to be purchased on a
particular Closing Date to the Initial Purchaser at least five (5) Business Days
prior to the related Closing Date.
          SECTION 4. Purchase Price. The Purchase Price for each Mortgage Loan
listed on the related Mortgage Loan Schedule shall be the percentage of par as
stated in the related Confirmation (subject to adjustment as provided therein),
multiplied by its Stated Principal Balance as of the related Cut-off Date. If so
provided in the related Confirmation, certain of the Mortgage Loans shall be
priced separately.
          In addition to the Purchase Price as described above, the Initial
Purchaser shall pay to the Seller, at closing, accrued interest on the Stated
Principal Balance of each Mortgage Loan as of the related Cut-off Date at its
Net Mortgage Rate from the related Cut-off Date through the day prior to the
related Closing Date, both inclusive.
          The Purchaser shall own and be entitled to receive with respect to
each Mortgage Loan purchased, (1) all scheduled principal due after the related
Cut-off Date, (2) all other recoveries of principal collected after the related
Cut-off Date (provided, however, that all scheduled payments of principal due on
or before the related Cut-off Date and collected by the Seller after the related
Cut-off Date shall belong to the Seller), and (3) all payments of interest on
the Mortgage Loans at the Net Mortgage Rate (minus that portion of any such
interest payment that is allocable to the period prior to the related Cut-off
Date). The Stated Principal Balance of each Mortgage Loan as of the related
Cut-off Date is determined after application to the reduction of principal of
payments of principal due on or before the related Cut-off Date whether or not
collected. Therefore, for the purposes of this Agreement, payments of scheduled
principal and interest prepaid for a Due Date beyond the related Cut-off Date
shall not be applied to the principal balance as of the related Cut-off Date.
Such prepaid amounts (minus the applicable Servicing Fee) shall be the property
of the Purchaser. The Seller shall deposit any such prepaid amounts into the
Custodial Account, which account is established for the benefit of the
Purchaser, for remittance by the Seller to the Purchaser on the first related
Distribution Date. All payments of principal and interest, less the applicable
Servicing Fee, due on a Due Date following the related Cut-off Date shall belong
to the Purchaser.
          SECTION 5. Examination of Mortgage Files. In addition to the rights
granted to the Initial Purchaser under the related Confirmation to underwrite
the Mortgage Loans and review the Mortgage Files prior to the Closing Date,
prior to the related Closing Date, the Seller shall, at the Initial Purchaser’s
option (a) deliver to the Initial Purchaser or its designee, in escrow, for
examination with respect to each Mortgage Loan to be purchased on such Closing
Date, the related Mortgage File, including the Assignment of Mortgage,
pertaining to each Mortgage Loan, or (b) make the related Mortgage File
available to the Initial Purchaser for examination at the Seller’s offices or
such other location as shall otherwise be agreed upon by the Initial Purchaser
and the Seller. Such examination may be made by the Initial Purchaser or its
designee at any reasonable time before or after the related Closing Date. In
connection with any

-16-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
such examination, the Initial Purchaser and its designee may not contact any
Mortgagor or any employer of a Mortgagor or any other third party for purposes
of verification of information in the Mortgage File or otherwise, without the
prior written consent of the Seller. If the Initial Purchaser makes such
examination prior to the related Closing Date and identifies any Mortgage Loans
that do not conform to the terms of the related Confirmation, the terms of this
Agreement or the Initial Purchaser’s underwriting standards, such Mortgage Loans
may, at the Initial Purchaser’s option, be rejected for purchase by the Initial
Purchaser. If not purchased by the Initial Purchaser, such Mortgage Loans shall
be deleted from the related Mortgage Loan Schedule. The Initial Purchaser may,
at its option and without notice to the Seller, purchase all or part of any
Mortgage Loan Package without conducting any partial or complete examination.
The fact that the Initial Purchaser has conducted or has determined not to
conduct any partial or complete examination of the Mortgage Files shall not
affect the Purchaser’s (or any of its successors’) rights to demand repurchase
or other relief or remedy provided for in this Agreement.
          SECTION 6. Conveyance from Seller to Initial Purchaser.
          Subsection 6.01. Conveyance of Mortgage Loans; Possession of Servicing
Files.
          The Seller, simultaneously with the payment of the Purchase Price,
shall execute and deliver to the Initial Purchaser an Assignment and Conveyance
with respect to the related Mortgage Loan Package in the form attached hereto as
Exhibit 4. The Servicing File retained by the Seller with respect to each
Mortgage Loan pursuant to this Agreement shall be appropriately identified in
the Seller’s computer system to reflect clearly the sale of such related
Mortgage Loan to the Purchaser. The Seller shall release from its custody the
contents of any Servicing File retained by it only in accordance with this
Agreement.
          Subsection 6.02. Books and Records.
          Record title to each Mortgage and the related Mortgage Note as of the
related Closing Date shall be in the name of the Seller, the Initial Purchaser,
the Custodian or one or more designees of the Initial Purchaser, as the Initial
Purchaser shall designate. Notwithstanding the foregoing, beneficial ownership
of each Mortgage and the related Mortgage Note shall be vested solely in the
Purchaser or the appropriate designee of the Purchaser, as the case may be. All
rights arising out of the Mortgage Loans including, but not limited to, all
funds received by the Seller after the related Cut-off Date on or in connection
with a Mortgage Loan as provided in Section 4 shall be vested in the Purchaser
or one or more designees of the Purchaser; provided, however, that all such
funds received on or in connection with a Mortgage Loan as provided in Section 4
shall be received and held by the Seller in trust for the benefit of the
Purchaser or the assignee of the Purchaser, as the case may be, as the owner of
the Mortgage Loans pursuant to the terms of this Agreement.
          It is the express intention of the parties that the transactions
contemplated by this Agreement be, and be construed as, a sale of the Mortgage
Loans by the Seller and not a pledge of the Mortgage Loans by the Seller to the
Purchaser to secure a debt or other obligation of the

-17-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
Seller. Consequently, the sale of each Mortgage Loan shall be reflected as a
sale on the Seller’s business records, tax returns and financial statements.
          Subsection 6.03. Delivery of Mortgage Loan Documents.
          The Seller shall deliver and release to the Custodian the Mortgage
Loan Documents no later than five (5) Business Days prior to the related Closing
Date. If the Seller cannot deliver the original recorded Mortgage Loan Documents
on the related Closing Date, the Seller shall, promptly upon receipt thereof and
in any case not later than 120 days from the Closing Date, deliver such original
recorded documents to the Custodian (unless the Seller is delayed in making such
delivery by reason of the fact that such documents shall not have been returned
by the appropriate recording office). If delivery is not completed within
120 days of the related Closing Date solely because such documents shall not
have been returned by the appropriate recording office, the Seller shall deliver
such document to the Custodian, within such time period as specified in a
Seller’s Officer’s Certificate. In the event that documents have not been
received by the date specified in the Seller’s Officer’s Certificate, a
subsequent Seller’s Officer’s Certificate shall be delivered by such date
specified in the prior Seller’s Officer’s Certificate, stating a revised date
for receipt of documentation. The procedure shall be repeated until the
documents have been received and delivered. The Seller shall use its best
efforts to effect delivery of all delayed recorded documents within 180 days of
the related Closing Date. If delivery of all Mortgage Loan Documents with
respect to any Mortgage Loan is not completed within 360 days of the related
Closing Date, then, at Purchaser’s option, the Seller shall repurchase such
Mortgage Loan in accordance with Subsection 7.03.
          The Seller shall forward to the Custodian original documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into in accordance with this Agreement within two weeks of
their execution, provided, however, that the Seller shall provide the Custodian
with a certified true copy of any such document submitted for recordation within
two weeks of its execution, and shall provide the original of any document
submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete copy of the
original within ninety (90) days of its submission for recordation.
          In the event that new, replacement, substitute or additional Stock
Certificates are issued with respect to existing Cooperative Shares, the Seller
immediately shall deliver to the Custodian the new Stock Certificates, together
with the related Stock Powers in blank. Such new Stock Certificates shall be
subject to the related Pledge Instruments and shall be subject to all of the
terms, covenants and conditions of this Agreement.
          Subsection 6.04 Quality Control Procedures.
          The Seller shall have an internal quality control program that
verifies, on a regular basis, the existence and accuracy of the legal documents,
credit documents, property appraisals, and underwriting decisions. The program
shall include evaluating and monitoring the overall quality of the Seller’s loan
production and the servicing activities of the Seller. The program is to ensure
that the Mortgage Loans are originated and serviced in accordance with Accepted
Servicing Standards and the Underwriting Guidelines; guard against dishonest,
fraudulent, or

-18-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
negligent acts; and guard against errors and omissions by officers, employees,
or other authorized persons.
          SECTION 7. Representations, Warranties and Covenants of the Seller:
Remedies for Breach.
          Subsection 7.01. Representations and Warranties Respecting the Seller
          The Seller represents, warrants and covenants to the Initial Purchaser
and to any subsequent Purchaser as of the Initial Closing Date and each
subsequent Closing Date or as of such date specifically provided herein or in
the applicable Assignment and Conveyance:
          (i) The Seller is a state chartered bank duly organized, validly
existing and in good standing under the laws of Nevada. The Seller has all
licenses necessary to carry out its business as now being conducted, and is
licensed and qualified to transact business in and is in good standing under the
laws of each state in which any Mortgaged Property is located or is otherwise
exempt under applicable law from such licensing or qualification or is otherwise
not required under applicable law to effect such licensing or qualification and
no demand for such licensing or qualification has been made upon the Seller by
any such state, and in any event the Seller is in compliance with the laws of
any such state to the extent necessary to ensure the enforceability of each
Mortgage Loan and the servicing of the Mortgage Loans in accordance with the
terms of this Agreement. No licenses or approvals obtained by the Seller have
been suspended or revoked by any court, administrative agency, arbitrator or
governmental body and no proceedings are pending which might result in such
suspension or revocation;
          (ii) The Seller has the full power and authority to hold each Mortgage
Loan, to sell each Mortgage Loan, and to execute, deliver and perform, and to
enter into and consummate, all transactions contemplated by this Agreement. The
Seller has duly authorized the execution, delivery and performance of this
Agreement, has duly executed and delivered this Agreement, and this Agreement,
assuming due authorization, execution and delivery by the Purchaser, constitutes
a legal, valid and binding obligation of the Seller, enforceable against it in
accordance with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or reorganization;
          (iii) The execution and delivery of this Agreement by the Seller and
the performance of and compliance with the terms of this Agreement will not
violate the Seller’s charter or constitute a default under or result in a breach
or acceleration of, any material contract, agreement or other instrument to
which the Seller is a party or which may be applicable to the Seller or its
assets;
          (iv) The Seller is not in violation of, and the execution and delivery
of this Agreement by the Seller and its performance and compliance with the
terms of this Agreement will not constitute a violation with respect to, any
order or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction over the Seller or its
assets, which violation might have consequences that would materially and
adversely affect the condition (financial or otherwise) or the operation of the
Seller or its assets or might

-19-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
have consequences that would materially and adversely affect the performance of
its obligations and duties hereunder;
          (v) The Seller is an approved seller/servicer for Fannie Mae and
Freddie Mac in good standing. No event has occurred, including but not limited
to a change in insurance coverage, which would make the Seller unable to comply
with Fannie Mae or Freddie Mac eligibility requirements or which would require
notification to Fannie Mae or Freddie Mac;
          (vi) The Seller does not believe, nor does it have any reason or cause
to believe, that it cannot perform each and every covenant contained in this
Agreement;
          (vii) The Mortgage Note, the Mortgage, the Assignment of Mortgage and
any other documents required to be delivered with respect to each Mortgage Loan
pursuant to Subsection 6.03 have been delivered to the Custodian. With respect
to each Mortgage Loan, the Seller is in possession of a complete Mortgage File
in compliance with Exhibit 5, except for such documents as have been delivered
to the Custodian;
          (viii) Immediately prior to the payment of the Purchase Price for each
Mortgage Loan, the Seller was the owner of record of the related Mortgage and
the indebtedness evidenced by the related Mortgage Note and upon the payment of
the Purchase Price by the Purchaser, in the event that the Seller retains record
title, the Seller shall retain such record title to each Mortgage, each related
Mortgage Note and the related Mortgage Files with respect thereto in trust for
the Purchaser as the owner thereof and only for the purpose of servicing and
supervising the servicing of each Mortgage Loan;
          (ix) There are no actions or proceedings against, or investigations
of, the Seller before any court, administrative agency or other tribunal
(A) that might prohibit its entering into this Agreement, (B) seeking to prevent
the sale of the Mortgage Loans or the consummation of the transactions
contemplated by this Agreement or (C) that might prohibit or materially and
adversely affect the performance by the Seller of its obligations under, or the
validity or enforceability of, this Agreement;
          (x) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, this Agreement
or the consummation of the transactions contemplated by this Agreement, except
for such consents, approvals, authorizations or orders, if any, that have been
obtained prior to the Closing Date;
          (xi) The consummation of the transactions contemplated by this
Agreement are in the ordinary course of business of the Seller, and the
transfer, assignment and conveyance of the Mortgage Notes, the Mortgages, the
Pledge Agreements and the Securities Pledge Agreements by the Seller pursuant to
this Agreement are not subject to the bulk transfer or any similar statutory
provisions;
          (xii) The transfer of the Mortgage Loans shall be treated as a sale on
the books and records of the Seller, and the Seller has determined that, and
will treat, the disposition of the Mortgage Loans pursuant to this Agreement for
tax and accounting purposes as a sale.

-20-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
The Seller shall maintain a complete set of books and records for each Mortgage
Loan which shall be clearly marked to reflect the ownership of each Mortgage
Loan by the Purchaser;
          (xiii) The consideration received by the Seller upon the sale of the
Mortgage Loans constitutes fair consideration and reasonably equivalent value
for such Mortgage Loans;
          (xiv) The Seller is solvent and will not be rendered insolvent by the
consummation of the transactions contemplated hereby. The Seller is not
transferring any Mortgage Loan with any intent to hinder, delay or defraud any
of its creditors;
          (xv) The information delivered by the Seller to the Purchaser with
respect to the Seller’s loan loss, foreclosure and delinquency experience for
the twelve (12) months immediately preceding the Initial Closing Date on
mortgage loans underwritten to the same standards as the Mortgage Loans and
covering mortgaged properties similar to the Mortgaged Properties, is true and
correct in all material respects;
          (xvi) Neither this Agreement nor any written statement, report or
other document prepared and furnished or to be prepared and furnished by the
Seller pursuant to this Agreement or in connection with the transactions
contemplated hereby contains any untrue statement of material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading; and
          (xvii) The Seller has not dealt with any broker, investment banker,
agent or other person that may be entitled to any commission or compensation in
connection with the sale of the Mortgage Loans.
          Subsection 7.02. Representations and Warranties Regarding Individual
Mortgage Loans.
          The Seller hereby represents and warrants to the Initial Purchaser and
to any subsequent Purchaser that, as to each Mortgage Loan, as of the related
Closing Date for such Mortgage Loan:
          (i) The information set forth in the related Mortgage Loan Schedule is
complete, true and correct;
          (ii) The Mortgage Loan is in compliance with all requirements set
forth in the related Confirmation, and the characteristics of the related
Mortgage Loan Package as set forth in the related Confirmation are true and
correct; provided, however, that in the event of any conflict between the terms
of any Confirmation and this Agreement, the terms of this Agreement shall
control;
          (iii) All payments required to be made up to the close of business on
the Closing Date for such Mortgage Loan under the terms of the Mortgage Note
have been made; the Seller has not advanced funds, or induced, solicited or
knowingly received any advance of funds from a party other than the owner of the
related Mortgaged Property, directly or indirectly, for the payment of any
amount required by the Mortgage Note or Mortgage; no Mortgage Loan is

-21-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
thirty (30) or more days delinquent as of the Closing Date and there has been no
delinquency, exclusive of any period of grace, in any payment by the Mortgagor
thereunder during the last twelve months; and, if the Mortgage Loan is a
Cooperative Loan, no foreclosure action or private or public sale under the
Uniform Commercial Code has ever been threatened or commenced with respect to
the Cooperative Loan;
          (iv) There are no delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the related Mortgaged Property;
          (v) The terms of the Mortgage Note and (x) with respect to each
Mortgage Loan that is not a Cooperative Loan, the Mortgage and (y) with respect
to each Cooperative Loan, the Pledge Agreement, the Proprietary Lease, and the
Pledge Instruments, have not been impaired, waived, altered or modified in any
respect, except by written instruments, recorded in the applicable public
recording office if necessary to maintain the lien priority of the Mortgage, and
which have been delivered to the Custodian; the substance of any such waiver,
alteration or modification has been approved by the insurer under the Primary
Insurance Policy, if any, and has been approved by the title insurer, to the
extent required by the related policy, and is reflected on the related Mortgage
Loan Schedule. No instrument of waiver, alteration or modification has been
executed, and no Mortgagor has been released, in whole or in part, except in
connection with an assumption agreement approved by the insurer under the
Primary Insurance Policy, if any, and by the title insurer, to the extent
required by the policy, and which assumption agreement has been delivered to the
Custodian and the terms of which are reflected in the related Mortgage Loan
Schedule; the Financing Statements with respect to each Cooperative Loan are in
full force and effect;
          (vi) The Mortgage Note and with respect to each Mortgage Loan which is
not a Cooperative Loan, the Mortgage and, with respect to each Cooperative Loan,
the Pledge Agreement are not subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, nor will the operation
of any of the terms of the Mortgage Note and the Mortgage, or the exercise of
any right thereunder, render the Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto. Each Prepayment Charge or
penalty with respect to any Mortgage Loan is permissible, enforceable and
collectible under applicable federal, state and local law;
          (vii) All buildings upon the Mortgaged Property and with respect to
any Cooperative Loan, the related Project are insured by a Qualified Insurer
acceptable to Fannie Mae and Freddie Mac against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located, pursuant to insurance policies conforming to the
requirements of the Servicing Addendum. All such insurance policies contain a
standard mortgagee clause naming the Seller, its successors and assigns as
mortgagee and all premiums thereon have been paid. If the Mortgaged Property is
in an area identified on a Flood Hazard Map or Flood Insurance Rate Map issued
by the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available) a flood insurance policy meeting
the requirements of the current guidelines of the Federal Insurance
Administration is in effect which policy conforms to the requirements of Fannie
Mae

-22-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
and Freddie Mac. The Mortgage obligates the Mortgagor thereunder to maintain all
such insurance at the Mortgagor’s cost and expense, and on the Mortgagor’s
failure to do so, authorizes the holder of the Mortgage to maintain such
insurance at Mortgagor’s cost and expense and to seek reimbursement therefor
from the Mortgagor;
          (viii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth in lending, real estate settlement
procedures, predatory and abusive lending, consumer credit protection, equal
credit opportunity, fair housing or disclosure laws applicable to the
origination and servicing of mortgage loans of a type similar to the Mortgage
Loans at origination have been complied with;
          (ix) The Mortgage has not been satisfied, cancelled, subordinated or
rescinded, in whole or in part, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such satisfaction, cancellation, subordination,
rescission or release;
          (x) The Mortgage is a valid, existing and enforceable (A) first lien
and first priority security interest with respect to each Mortgage Loan which is
indicated by the Seller to be a first lien (as reflected on the Mortgage Loan
Schedule), or (B) second lien and second priority security interest with respect
to each Mortgage Loan which is indicated by the Seller to be a second lien (as
reflected on the Mortgage Loan Schedule), in either case, on the Mortgaged
Property, including all improvements on the Mortgaged Property, and with respect
to Cooperative Loans, including the Proprietary Lease and the Cooperative
Shares, subject only to (a) the lien of current real property taxes and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording being acceptable to mortgage lending institutions generally and
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Mortgage Loan and which do not adversely affect the Appraised
Value of the Mortgaged Property, (c) with respect to each Mortgage Loan which is
indicated by the Seller to be a second lien Mortgage Loan (as reflected on the
Mortgage Loan Schedule) a first lien on the Mortgaged Property; and (d) other
matters to which like properties are commonly subject which do not materially
interfere with the benefits of the security intended to be provided by the
Mortgage or the use, enjoyment, value or marketability of the related Mortgaged
Property. Any security agreement, chattel mortgage or equivalent document
related to and delivered in connection with the Mortgage Loan establishes and
creates a valid, existing and enforceable first or second lien and first or
second priority security interest (in each case, as indicated on the Mortgage
Loan Schedule) on the property described therein and the Seller has full right
to sell and assign the same to the Purchaser. The Mortgaged Property was not, as
of the date of origination of the Mortgage Loan, subject to a mortgage, deed of
trust, deed to secure debt or other security instrument creating a lien
subordinate to the lien of the Mortgage;
          (xi) The Mortgage Note and (x) with respect to each Mortgage Loan, the
related Mortgage and (y) with respect to each Cooperative Loan, the Pledge
Agreement are genuine and each is the legal, valid and binding obligation of the
maker thereof, enforceable in accordance with its terms;

-23-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          (xii) All parties to the Mortgage Note and (x) with respect to each
Mortgage Loan, the related Mortgage and (y) with respect to each Cooperative
Loan, the Pledge Agreement had legal capacity to enter into the Mortgage Loan
and to execute and deliver the Mortgage Note and the Mortgage or Pledge
Agreement, and the Mortgage Note and the Mortgage or Pledge Agreement have been
duly and properly executed by such parties;
          (xiii) The proceeds of the Mortgage Loan have been fully disbursed to
or for the account of the Mortgagor and there is no obligation for the Mortgagee
to advance additional funds thereunder and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage have been paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due to the Mortgagee pursuant to the Mortgage Note or Mortgage;
          (xiv) The Seller is the sole legal, beneficial and equitable owner of
the Mortgage Note and with respect to any Mortgage Loan which is not a
Cooperative Loan, the Mortgage and with respect to any Mortgage Loan which is a
Cooperative, the Pledge Agreement, and has full right to transfer and sell the
Mortgage Loan to the Purchaser free and clear of any encumbrance, equity, lien,
pledge, charge, claim or security interest;
          (xv) All parties which have had any interest in the Mortgage Loan,
whether as mortgagee, assignee, pledgee or otherwise, are (or, during the period
in which they held and disposed of such interest, were) in compliance with any
and all applicable “doing business” and licensing requirements of the laws of
the state wherein the Mortgaged Property is located;
          (xvi) The Mortgage Loan is covered by an American Land Title
Association (“ALTA”) lender’s title insurance policy (which, in the case of an
Adjustable Rate Mortgage Loan has an adjustable rate mortgage endorsement in the
form of ALTA 6.0 or 6.1) acceptable to Fannie Mae and Freddie Mac, issued by a
title insurer acceptable to Fannie Mae and Freddie Mac and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
(subject to the exceptions contained in (x)(a) and (b), and with respect to any
second lien Mortgage Loan (c), above) the Seller, its successors and assigns as
to the first or second priority lien (as indicated on the Mortgage Loan
Schedule) of the Mortgage in the original principal amount of the Mortgage Loan
and, with respect to any Adjustable Rate Mortgage Loan, against any loss by
reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment in the Mortgage Interest
Rate and Monthly Payment provisions of the Mortgage Note. Additionally, such
lender’s title insurance policy affirmatively insures ingress and egress to and
from the Mortgaged Property, and against encroachments by or upon the Mortgaged
Property or any interest therein. The Seller is the sole insured of such
lender’s title insurance policy, and such lender’s title insurance policy is in
full force and effect and will be in full force and effect upon the consummation
of the transactions contemplated by this Agreement. No claims have been made
under such lender’s title insurance policy, and no prior holder of the related
Mortgage, including the Seller, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;
          (xvii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event which, with the
passage of time or with

-24-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration, and the Seller has not
waived any default, breach, violation or event of acceleration. With respect to
each second lien Mortgage Loan (i) the first lien mortgage loan is in full force
and effect, (ii) there is no default, breach, violation or event of acceleration
existing under such first lien mortgage or the related mortgage note, (iii) no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration thereunder, (iv) either (A) the first lien mortgage contains a
provision which allows or (B) applicable law requires, the mortgagee under the
second lien Mortgage Loan to receive notice of, and affords such mortgagee an
opportunity to cure any default by payment in full or otherwise under the first
lien mortgage, (v) the related first lien does not provide for or permit
negative amortization under such first lien Mortgage Loan, and (vi) either no
consent for the Mortgage Loan is required by the holder of the first lien or
such consent has been obtained and is contained in the Mortgage File;
          (xviii) There are no mechanics’ or similar liens or claims which have
been filed for work, labor or material (and no rights are outstanding that under
law could give rise to such lien) affecting the related Mortgaged Property which
are or may be liens prior to, or equal or coordinate with, the lien of the
related Mortgage;
          (xix) All improvements which were considered in determining the
Appraised Value of the related Mortgaged Property lay wholly within the
boundaries and building restriction lines of the Mortgaged Property, and no
improvements on adjoining properties encroach upon the Mortgaged Property,
except for non-conforming improvements that do not materially adversely affect
the Appraised Value;
          (xx) The Mortgage Loan was originated by a savings and loan
association, a savings bank, a commercial bank or similar banking institution
which is supervised and examined by a federal or state authority, or by a
mortgagee approved as such by the Secretary of HUD;
          (xxi) Principal payments on the Mortgage Loan commenced no more than
sixty (60) days after the proceeds of the Mortgage Loan were disbursed. The
Mortgage Loan bears interest at the Mortgage Interest Rate. With respect to each
Mortgage Loan, the Mortgage Note is payable on the first day of each month in
Monthly Payments, which, in the case of a Fixed Rate Mortgage Loan, are
sufficient to fully amortize the original principal balance over the original
term thereof (other than with respect to a Mortgage Loan identified on the
related Mortgage Loan Schedule as an interest-only Mortgage Loan during the
interest-only period) and to pay interest at the related Mortgage Interest Rate,
and, in the case of an Adjustable Rate Mortgage Loan, are changed on each
Adjustment Date, and in any case, are sufficient to fully amortize the original
principal balance over the original term thereof (other than with respect to a
Mortgage Loan identified on the related Mortgage Loan Schedule as an
interest-only Mortgage Loan during the interest-only period) and to pay interest
at the related Mortgage Interest Rate. With respect to each Mortgage Loan
identified on the Mortgage Loan Schedule as an interest-only Mortgage Loan, the
interest-only period shall not exceed ten (10) years (or such other period
specified on the Mortgage Loan Schedule) and following the expiration of such
interest-only period, the remaining Monthly Payments shall be sufficient to
fully amortize the original principal balance over the remaining term of the
Mortgage Loan and to pay interest at the related

-25-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
Mortgage Interest Rate. No Mortgage Loan has a term greater than thirty
(30) years. The Index for each Adjustable Rate Mortgage Loan is as set forth on
the Mortgage Loan Schedule. No Mortgage Loan is a Convertible Mortgage Loan or a
Balloon Mortgage Loan. No Mortgage Loan provides for negative amortization.;
          (xxii) The origination, servicing and collection practices used with
respect to each Mortgage Note and Mortgage including, without limitation, the
establishment, maintenance and servicing of the Escrow Accounts and Escrow
Payments, if any, since origination, have been in all respects legal, proper,
prudent and customary in the mortgage origination and servicing industry. The
Mortgage Loan has been serviced by the Seller and any predecessor servicer in
accordance with the terms of the Mortgage Note and Accepted Servicing Practices.
With respect to escrow deposits and Escrow Payments, if any, all such payments
are in the possession of, or under the control of, the Seller and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. No escrow deposits or Escrow Payments or
other charges or payments due the Seller have been capitalized under any
Mortgage or the related Mortgage Note and no such escrow deposits or Escrow
Payments are being held by the Seller for any work on a Mortgaged Property which
has not been completed;
          (xxiii) The Mortgaged Property (and with respect to any Cooperative
Loan, the Cooperative Unit and related Project) is free of damage and waste and
there is no proceeding pending for the total or partial condemnation thereof;
          (xxiv) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (b) otherwise by
judicial foreclosure. The Mortgaged Property has not been subject to any
bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not filed
for protection under applicable bankruptcy laws. There is no homestead or other
exemption available to the Mortgagor which would interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage. The Mortgagor has not notified the Seller and the Seller has no
knowledge of any relief requested or allowed to the Mortgagor under the
Servicemembers’ Civil Relief Act;
          (xxv) The Mortgage Loan was underwritten in accordance with the
Underwriting Guidelines in effect at the time the Mortgage Loan was originated
and the Mortgage Note and Mortgage are on forms acceptable to Fannie Mae and
Freddie Mac or to secondary investors generally;
          (xxvi) The Mortgage Note is not and has not been secured by any
collateral except the lien of the corresponding Mortgage on the Mortgaged
Property and the security interest of any applicable security agreement or
chattel mortgage referred to in (x) above;
          (xxvii) The Mortgage File contains an appraisal of the related
Mortgaged Property which satisfied the standards of Fannie Mae and Freddie Mac,
was on appraisal form 1004 or form 2055 with an interior inspection and was made
and signed, prior to the approval of the Mortgage Loan application, by a
qualified appraiser, duly appointed by the Seller, who had

-26-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
no interest, direct or indirect in the Mortgaged Property or in any loan made on
the security thereof, whose compensation is not affected by the approval or
disapproval of the Mortgage Loan and who met the minimum qualifications of
Fannie Mae and Freddie Mac. Each appraisal of the Mortgage Loan was made in
accordance with the relevant provisions of the Financial Institutions Reform,
Recovery, and Enforcement Act of 1989;
          (xxviii) In the event the Mortgage constitutes a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
Mortgagor;
          (xxix) No Mortgage Loan contains provisions pursuant to which Monthly
Payments are (a) paid or partially paid with funds deposited in any separate
account established by the Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, (b) paid by any source other than the Mortgagor or (c) contains any
other similar provisions which may constitute a “buydown” provision. The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature;
          (xxx) The Mortgagor has executed a statement to the effect that the
Mortgagor has received all disclosure materials required by applicable law with
respect to the making of fixed rate mortgage loans in the case of Fixed Rate
Mortgage Loans, and adjustable rate mortgage loans in the case of Adjustable
Rate Mortgage Loans and rescission materials with respect to Refinanced Mortgage
Loans, and such statement is and will remain in the Mortgage File;
          (xxxi) The Seller has no knowledge of any circumstances or condition
with respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that can reasonably be expected to cause the
Mortgage Loan to be an unacceptable investment, or adversely affect the value of
the Mortgage Loan;
          (xxxii) No Mortgage Loan had an LTV or a CLTV at origination in excess
of 95%. Each Mortgage Loan with an LTV at origination in excess of 80% is and
will be subject to a Primary Insurance Policy, issued by a Qualified Insurer,
which insures that portion of the Mortgage Loan in excess of the portion of the
Appraised Value of the Mortgaged Property as required by Fannie Mae. All
provisions of such Primary Insurance Policy have been and are being complied
with, such policy is in full force and effect, and all premiums due thereunder
have been paid. Any Mortgage subject to any such Primary Insurance Policy
obligates the Mortgagor thereunder to maintain such insurance and to pay all
premiums and charges in connection therewith. The Mortgage Interest Rate for the
Mortgage Loan does not include any such insurance premium. No Mortgage Loan is
subject to a lender paid primary mortgage insurance policy;
          (xxxiii) The Mortgaged Property is lawfully occupied under applicable
law; all inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of the Mortgaged Property and, with
respect to the use and occupancy of the same,

-27-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
including but not limited to certificates of occupancy, have been made or
obtained from the appropriate authorities;
          (xxxiv) No error, omission, misrepresentation, negligence, fraud or
similar occurrence with respect to a Mortgage Loan has taken place on the part
of any person, including without limitation the Mortgagor, any appraiser, any
builder or developer, or any other party involved in the origination of the
Mortgage Loan or in the application of any insurance in relation to such
Mortgage Loan;
          (xxxv) The Assignment of Mortgage is in recordable form, except for
the name of the assignee which is blank, and is acceptable for recording under
the laws of the jurisdiction in which the Mortgaged Property is located;
          (xxxvi) Any principal advances made to the Mortgagor prior to the
Cut-off Date have been consolidated with the outstanding principal amount
secured by the Mortgage, and the secured principal amount, as consolidated,
bears a single interest rate and single repayment term. The lien of the Mortgage
securing the consolidated principal amount is expressly insured as having first
or second (as indicated on the Mortgage Loan Schedule) lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;
          (xxxvii) If the Residential Dwelling on the Mortgaged Property is a
condominium unit or a unit in a planned unit development (other than a de
minimis planned unit development) such condominium or planned unit development
project meets the eligibility requirements of Fannie Mae and Freddie Mac;
          (xxxviii) Interest on each Mortgage Loan is calculated on the basis of
a 360-day year consisting of twelve 30-day months;
          (xxxix) The Mortgaged Property is in material compliance with all
applicable environmental laws pertaining to environmental hazards including,
without limitation, asbestos, and neither the Seller nor, to the Seller’s
knowledge, the related Mortgagor, has received any notice of any violation or
potential violation of such law;
          (xl) The Seller shall, at its own expense, cause each Mortgage Loan to
be covered by a Tax Service Contract which is assignable to the Purchaser or its
designee;
          (xli) Each Mortgage Loan is covered by a Flood Zone Service Contract
which is assignable to the Purchaser or its designee or, for each Mortgage Loan
not covered by such Flood Zone Service Contract, the Seller agrees to purchase
such Flood Zone Service Contract;
          (xlii) No Mortgage Loan is (a)(1) subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”) or (2) has
an APR or total points and fees that are equal to or exceeds the HOEPA
thresholds (as defined in 12 CFR 226.32 (a)(1)(i) and (ii)), (b) a “high cost”
mortgage loan, “covered” mortgage loan, “high risk home” mortgage loan, or
“predatory” mortgage loan or any other comparable term, no matter

-28-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
how defined under any federal, state or local law, (c) subject to any comparable
federal, state or local statutes or regulations, or any other statute or
regulation providing for heightened regulatory scrutiny or assignee liability to
holders of such mortgage loans, or (d) a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E);
          (xliii) No predatory, abusive, or deceptive lending practices,
including but not limited to, the extension of credit to a Mortgagor without
regard for the Mortgagor’s ability to repay the Mortgage Loan and the extension
of credit to a Mortgagor which has no apparent benefit to the Mortgagor, were
employed in connection with the origination of the Mortgage Loan. Each Mortgage
Loan is in compliance with the anti-predatory lending eligibility for purchase
requirements of the Fannie Mae Guides;
          (xliv) No Mortgagor was required to purchase any credit insurance
product (e.g., life, mortgage, disability, accident, unemployment or health
insurance product) or debt cancellation agreement as a condition of obtaining
the extension of credit. No Mortgagor obtained a prepaid single premium credit
insurance policy (e.g., life, mortgage, disability, accident, unemployment or
health insurance product) or debt cancellation agreement in connection with the
origination of the Mortgage Loan. No proceeds from any Mortgage Loan were used
to purchase single premium credit insurance policies or debt cancellation
agreements as part of the origination of, or as a condition to closing, such
Mortgage Loan;
          (xlv) The Mortgage Loans were not selected from the outstanding one-
to four-family mortgage loans in the Seller’s portfolio as to which the
representations and warranties set forth in this Agreement could be made at the
related Closing Date in a manner so as to affect adversely the interests of the
Purchaser;
          (xlvi) The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder;
          (xlvii) Reserved.
          (xlviii) The Mortgage Loan was not prepaid in full prior to the
Closing Date and the Seller has not received notification from a Mortgagor that
a prepayment in full shall be made after the Closing Date;
          (xlix) No Mortgage Loan is secured by commercial property or mixed use
property;
          (l) Each Mortgage Loan is eligible for sale in the secondary market or
for inclusion in a Securitization Transaction without unreasonable credit
enhancement;
          (li) Except as set forth on the related Mortgage Loan Schedule, none
of the Mortgage Loans are subject to a Prepayment Charge. For any Mortgage Loan
originated prior to October 1, 2002 that is subject to a Prepayment Charge, such
Prepayment Charge does not

-29-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
extend beyond five (5) years after the date of origination. Except as otherwise
set forth on the related Mortgage Loan Schedule, for any Mortgage Loan
originated on or following October 1, 2002 that is subject to a Prepayment
Charge, such Prepayment Charge does not extend beyond three (3) years after the
date of origination. With respect to any Mortgage Loan that contains a provision
permitting imposition of a premium upon a prepayment prior to maturity:
(i) prior to the Mortgage Loan’s origination, the Mortgagor agreed to such
premium in exchange for a monetary benefit, including but not limited to a rate
or fee reduction, (ii) prior to the Mortgage Loan’s origination, the Mortgagor
was offered the option of obtaining a Mortgage Loan that did not require payment
of such a premium, (iii) the prepayment premium is disclosed to the Mortgagor in
the loan documents pursuant to applicable state and federal law, and
(iv) notwithstanding any state or federal law to the contrary, the Seller shall
not impose such Prepayment Charge in any instance when the mortgage loan is
accelerated or paid off in connection with the workout of a delinquent Mortgage
Loan or as the result of the Mortgagor’s default in making the loan payments;
          (lii) The Seller has complied with all applicable anti-money
laundering laws and regulations, including without limitation the USA Patriot
Act of 2001 (collectively, the “Anti-Money Laundering Laws”); the Seller has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws, has conducted the requisite due diligence in
connection with the origination of each Mortgage Loan for purposes of the
Anti-Money Laundering Laws, including with respect to the legitimacy of the
applicable Mortgagor and the origin of the assets used by the said Mortgagor to
purchase the Mortgaged Property, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws. No Mortgage Loan is subject to nullification pursuant to
Executive Order 13224 (the “Executive Order”) or the regulations promulgated by
the Office of Foreign Assets Control of the United States Department of the
Treasury (the “OFAC Regulations”) or in violation of the Executive Order or the
OFAC Regulations, and no Mortgagor is subject to the provisions of such
Executive Order or the OFAC Regulations nor listed as a “blocked person” for
purposes of the OFAC Regulations;
          (liii) No Mortgagor was encouraged or required to select a Mortgage
Loan product offered by the Mortgage Loan’s originator which is a higher cost
product designed for less creditworthy borrowers, unless at the time of the
Mortgage Loan’s origination, such Mortgagor did not qualify taking into account
credit history and debt to income ratios for a lower cost credit product then
offered by the Mortgage Loan’s originator or any affiliate of the Mortgage
Loan’s originator. If, at the time of loan application, the Mortgagor may have
qualified for a for a lower cost credit product then offered by any mortgage
lending affiliate of the Mortgage Loan’s originator, the Mortgage Loan’s
originator referred the Mortgagor’s application to such affiliate for
underwriting consideration. With respect to any Mortgage Loan, the Mortgagor was
assigned the highest credit grade available with respect to a mortgage loan
product offered by such Mortgage Loan’s originator, based on a comprehensive
assessment of risk factors, including the Mortgagor’s credit history;
          (liv) Reserved;
          (lv) All points and fees related to each Mortgage Loan were disclosed
in writing to the related Borrower in accordance with applicable state and
federal laws and

-30-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
regulations. No related Borrower was charged “points and fees” (whether or not
financed) in an amount greater than (a) $1,000 or (b) 5% of the principal amount
of such loan, whichever is greater, such 5% limitation is calculated in
accordance with Fannie Mae’s anti-predatory lending requirements as set forth in
the Fannie Mae Guides. For purposes of this representation, “points and fees”
(a) include origination, underwriting, broker and finder’s fees and other
charges that the lender imposed as a condition of making the loan, whether they
are paid to the lender or a third party, and (b) exclude bona fide discount
points, fees paid for actual services rendered in connection with the
origination of the mortgage (such as attorneys’ fees, notaries fees and fees
paid for property appraisals, credit reports, surveys, title examinations and
extracts, flood and tax certifications, and home inspections); the cost of
mortgage insurance or credit-risk price adjustments; the costs of title, hazard,
and flood insurance policies; state and local transfer taxes or fees; escrow
deposits for the future payment of taxes and insurance premiums; and other
miscellaneous fees and charges that, in total, do not exceed 0.25 percent of the
loan amount. All points, fees and charges (including finance charges) and
whether or not financed, assessed, collected or to be collected in connection
with the origination and servicing of each Mortgage Loan were disclosed in
writing to the related Mortgagor in accordance with applicable state and federal
laws and regulations;
          (lvi) With respect to any Mortgage Loan which is secured by
manufactured housing, if such Mortgage Loans are permitted hereunder, such
Mortgage Loan satisfies the requirements for inclusion in residential mortgage
backed securities transactions rated by Standard & Poor’s Ratings Services and
such manufactured housing will be the principal residence of the Mortgagor upon
the origination of the Mortgage Loan. With respect to any second lien Mortgage
Loan, such lien is on a one- to four-family residence that is (or will be) the
principal residence of the Mortgagor upon the origination of the second lien
Mortgage Loan;
          (lvii) Each Mortgage Loan constitutes a “qualified mortgage” under
Section 860G(a)(3)(A) of the Code and Treasury
Regulation Section 1.860G-2(a)(1);
          (lviii) No Mortgage Loan is secured by real property or secured by a
manufactured home located in the state of Georgia unless (x) such Mortgage Loan
was originated prior to October 1, 2002 or after March 6, 2003, or (y) the
property securing the Mortgage Loan is not, nor will be, occupied by the
Mortgagor as the Mortgagor’s principal dwelling. No Mortgage Loan is a “High
Cost Home Loan” as defined in the Georgia Fair Lending Act, as amended (the
“Georgia Act”). Each Mortgage Loan that is a “Home Loan” under the Georgia Act
complies with all applicable provisions of the Georgia Act. No Mortgage Loan
secured by owner occupied real property or an owner occupied manufactured home
located in the State of Georgia was originated (or modified) on or after October
1, 2002 through and including March 6, 2003;
          (lix) No Mortgage Loan is a “High-Cost” loan as defined under the New
York Banking Law Section 6-1, effective as of April 1, 2003;
          (lx) No Mortgage Loan (a) is secured by property located in the State
of New York; (b) had an unpaid principal balance at origination of $300,000 or
less, and (c) has an application date on or after April 1, 2003, the terms of
which Mortgage Loan equal or exceed

-31-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
either the APR or the points and fees threshold for “high-cost home loans”, as
defined in Section 6-1 of the New York State Banking Law;
          (lxi) No Mortgage Loan is a “High Cost Home Loan” as defined in the
Arkansas Home Loan Protection Act effective July 16, 2003 (Act 1340 or 2003);
          (lxii) No Mortgage Loan is a “High Cost Home Loan” as defined in the
Kentucky high-cost loan statute effective June 24, 2003 (Ky. Rev. Stat.
Section 360.100);
          (lxiii) No Mortgage Loan secured by property located in the State of
Nevada is a “home loan” as defined in the Nevada Assembly Bill No. 284;
          (lxiv) No Mortgage Loan is a “manufactured housing loan” or “home
improvement home loan” pursuant to the New Jersey Home Ownership Act. No
Mortgage Loan is a “High-Cost Home Loan” or a refinanced “Covered Home Loan,” in
each case, as defined in the New Jersey Home Ownership Act effective
November 27, 2003 (N.J.S.A. 46;10B-22 et seq.);
          (lxv) No Mortgage Loan is a subsection 10 mortgage under the Oklahoma
Home Ownership and Equity protection Act;
          (lxvi) No Mortgage Loan is a “High-Cost Home Loan” as defined in the
New Mexico Home Loan Protection Act effective January 1, 2004 (N.M. Stat. Ann.
§§ 58-21A-1 et seq.);
          (lxvii) No Mortgage Loan is a “High-Risk Home Loan” as defined in the
Illinois High-Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat.
137/1 et seq.);
          (lxviii) No Loan that is secured by property located within the State
of Maine meets the definition of a (i) “high-rate, high-fee” mortgage loan under
Article VIII, Title 9-A of the Maine Consumer Credit Code or (ii) “High-Cost
Home Loan” as defined under the Maine House Bill 383 L.D. 494, effective as of
September 13, 2003;
          (lxix) With respect to any Loan for which a mortgage loan application
was submitted by the Mortgagor after April 1, 2004, no such Loan secured by
Mortgaged Property in the State of Illinois which has a Loan Interest Rate in
excess of 8.0% per annum has lender-imposed fees (or other charges) in excess of
3.0% of the original principal balance of the Loan;
          (lxx) No Mortgage Loan secured by a Mortgaged Property located in the
Commonwealth of Massachusetts and for which application was taken on or after
January 14th, 2005, was made to pay off or refinance all or part of an existing
home loan that was consummated within 60 months prior to the lender’s receipt of
an application for the Mortgage Loan unless there is a “borrower’s interest”
worksheet or other document documenting that either (1) (a) the related annual
percentage rate at consummation of the Mortgage Loan did not exceed by more than
2.5 percentage points (for First Lien Mortgage Loans) or 3.5 percentage points
(for Second Lien Mortgage Loans) the yield on United States Treasury securities
having comparable periods of maturity to the maturity of the related Mortgage
Loan as of the fifteenth

-32-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
day of the month immediately preceding the month in which the application for
the Mortgage Loan was received by the related lender, or (b) the Mortgage Loan
otherwise meets the provisions of 209 CMR 53.04(1); or (2) such that the
Mortgage Loan is determined to be in the “borrower’s interest,” which
determination incorporates the factors set forth in 209 CMR 53.04(3) for
determining “borrower’s interest,” and otherwise complies in all material
respects with the laws of the Commonwealth of Massachusetts;
          (lxxi) No Loan is a “High Cost Home Loan” as defined by the Indiana
Home Loan Practices Act, effective January 1, 2005 (Ind. Code Ann. §§ 24-9-1 et
seq.);
          (lxxii) The Mortgagee has not made or caused to be made any payment in
the nature of an “average” or “yield spread premium” to a mortgage broker or a
like Person which has not been fully disclosed to the Mortgagor;
          (lxxiii) The sale or transfer of the Mortgage Loan by the Seller
complies with all applicable federal, state, and local laws, rules, and
regulations governing such sale or transfer, including, without limitation, the
Fair and Accurate Credit Transactions Act (“FACT Act”) and the Fair Credit
Reporting Act, each as may be amended from time to time, and the Seller has not
received any actual or constructive notice of any identity theft, fraud, or
other misrepresentation in connection with such Mortgage Loan or any party
thereto;
          (lxxiv) With respect to each second lien Mortgage Loan, either no
consent for the Mortgage Loan is required by the holder of the first lien or
such consent has been obtained and is contained in the Mortgage File;
          (lxxv) No Mortgagor agreed to submit to arbitration to resolve any
dispute arising out of or relating in any way to the Mortgage Loan transaction.
No Mortgage Loan is subject to any mandatory arbitration;
          (lxxvi) With respect to each Cooperative Loan, each Pledge Agreement
creates a valid, enforceable and subsisting first security interest in the
collateral securing the related Mortgage Note subject only to (a) the lien of
the related Cooperative for unpaid assessments representing the Mortgagor’s pro
rata share of the Cooperative’s payments for its blanket mortgage, current and
future real property taxes, insurance premiums, maintenance fees and other
assessments to which like collateral is commonly subject and (b) other matters
to which like collateral is commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Pledge
Agreement; provided, however, that the appurtenant Proprietary Lease may be
subordinated or otherwise subject to the lien of any mortgage on the Project.
There are no liens against or security interests in the collateral which have
priority over the lender’s security interest in the collateral, and such
priority interest cannot be created in the future;
          (lxxvii) With respect to each Cooperative Loan, all parties to the
Mortgage Note and the Mortgage Loan had legal capacity to execute and deliver
the Mortgage Note, the Pledge Agreement, the Proprietary Lease, the Stock Power,
the Recognition Agreement, the Financing Statement and the Assignment of the
Proprietary Lease and such documents have been duly and properly executed by
such parties. Each Stock Power (i) has all signatures guaranteed or (ii) if

-33-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
all signatures are not guaranteed, then such Cooperative Shares will be
transferred by the stock transfer agent of the Cooperative if the Seller
undertakes to convert the ownership of the collateral securing the related
Cooperative Loan;
          (lxxviii) With respect to each Cooperative Loan, there is no default
in complying with the terms of the Mortgage Note, the Pledge Agreement and the
Proprietary Lease and all maintenance charges and assessments (including
assessments payable in the future installments, which previously became due and
owing) have been paid. The Seller has the right under the terms of the Mortgage
Note, Pledge Agreement and Recognition Agreement to pay any maintenance charges
or assessments owed by the Mortgagor;
          (lxxix) With respect to each Cooperative Loan, a Cooperative Lien
Search has been made by a company competent to make the same which company is
acceptable to FNMA and qualified to do business in the jurisdiction where the
Cooperative Apartment is located;
          (lxxx) With respect to each Cooperative Loan, each Pledge Agreement
contains enforceable provisions such as to render the rights and remedies of the
holder thereof adequate for the realization of the benefits of the security
provided thereby. The Pledge Agreement contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Cooperative Apartment is transferred or sold without the
consent of the holder thereof.
          (lxxxi) In the case of a Cooperative Loan, the related Cooperative
Apartment, is lawfully occupied under applicable law; all inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Cooperative Apartment and the related Project and, with respect
to the use and occupancy of the same, including but not limited to certificates
of occupancy, have been made or obtained from the appropriate authorities;
          (lxxxii) With respect to each Cooperative Loan, (i) the terms of the
related Proprietary Lease is longer than the terms of the Cooperative Loan,
(ii) there is no provision in any Proprietary Lease which requires the Mortgagor
to offer for sale the Cooperative Shares owned by such Mortgagor first to the
Cooperative, (iii) there is no prohibition in any Proprietary Lease against
pledging the Cooperative Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by the Aztech Document
Systems, Inc. or includes provisions which are no less favorable to the lender
than those contained in such agreement; and
          (lxxxiii) With respect to each Cooperative Loan, each original UCC
financing statement, continuation statement or other governmental filing or
recordation necessary to create or preserve the perfection and priority of the
first priority lien and security interest in the Cooperative Shares and
Proprietary Lease has been timely and properly made. Any security agreement,
chattel mortgage or equivalent document related to the Cooperative Loan
establishes in the Seller a valid and subsisting perfected first lien on and
security interest in the Mortgaged Property described therein, and the Seller
has full right to sell and assign the same.

-34-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Subsection 7.03. Remedies for Breach of Representations and
Warranties.
          It is understood and agreed that the representations and warranties
set forth in Subsections 7.01 and 7.02 shall survive the sale of the Mortgage
Loans to the Purchaser and shall inure to the benefit of the Purchaser,
notwithstanding any restrictive or qualified endorsement on any Mortgage Note or
Assignment of Mortgage or the examination or lack of examination of any Mortgage
File. Upon discovery by the Seller of a breach of any of the foregoing
representations and warranties which materially and adversely affects the value
of the Mortgage Loans or the interest of the Purchaser (or which materially and
adversely affects the value of a Mortgage Loan or the interests of the Purchaser
in the related Mortgage Loan in the case of a representation and warranty
relating to a particular Mortgage Loan), or in the event that any Mortgagor
fails to make the first payment due to the Purchaser following the Closing Date,
the Seller shall give prompt written notice to the Purchaser.
          Within 60 days of the earlier of either discovery by the Seller, or
notice to the Seller, of any breach of a representation or warranty which
materially and adversely affects the value of a Mortgage Loan or the Mortgage
Loans or the Purchaser’s interest in a Mortgage Loan or the Mortgage Loans, the
Seller shall use its best efforts promptly to cure such breach in all material
respects and, if such breach cannot be cured, the Seller shall, at the
Purchaser’s option, repurchase such Mortgage Loan at the Repurchase Price. In
the event that a breach shall involve any representation or warranty set forth
in Subsection 7.01 and such breach cannot be cured within 60 days of the earlier
of either discovery by or notice to the Seller of such breach, all of the
Mortgage Loans shall, at the Purchaser’s option, be repurchased by the Seller at
the Repurchase Price. The Seller shall, at the request of the Purchaser and
assuming that Seller has a Qualified Substitute Mortgage Loan, rather than
repurchase the Mortgage Loan as provided above, remove such Mortgage Loan and
substitute in its place a Qualified Substitute Mortgage Loan or Loans; provided
that such substitution shall be effected not later than 120 days after the
related Closing Date. If the Seller has no Qualified Substitute Mortgage Loan,
it shall repurchase the deficient Mortgage Loan. Any repurchase of a Mortgage
Loan(s) pursuant to the foregoing provisions of this Subsection 7.03 shall occur
on a date designated by the Purchaser and shall be accomplished by deposit in
the Custodial Account of the amount of the Repurchase Price for distribution to
the Purchaser on the next scheduled Distribution Date. Notwithstanding anything
to the contrary contained herein, it is understood by the parties hereto that a
breach of the representations and warranties made in Subsections 7.02(viii),
(xlii), (xliii), (xliv) (li), (liii), (liv), (lv), (llvi), (lvii), (lviii), or
(lxxv) will be deemed to materially and adversely affect the value of the
related Mortgage Loan or the interest of the Purchaser therein.
          At the time of repurchase of any deficient Mortgage Loan, the
Purchaser and the Seller shall arrange for the reassignment of the repurchased
Mortgage Loan to the Seller and the delivery to the Seller of any documents held
by the Custodian relating to the repurchased Mortgage Loan. In the event the
Repurchase Price is deposited in the Custodial Account, the Seller shall,
simultaneously with such deposit, give written notice to the Purchaser that such
deposit has taken place. Upon such repurchase the related Mortgage Loan Schedule
shall be amended to reflect the withdrawal of the repurchased Mortgage Loan from
this Agreement.
          As to any Deleted Mortgage Loan for which the Seller substitutes a
Qualified Substitute Mortgage Loan or Loans, the Seller shall effect such
substitution by delivering to the

-35-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
Purchaser for such Qualified Substitute Mortgage Loan or Loans the Mortgage
Note, the Mortgage, the Assignment of Mortgage and such other documents and
agreements as are required by the Custodial Agreement, with the Mortgage Note
endorsed as required therein. The Seller shall deposit in the Custodial Account
the Monthly Payment less the Servicing Fee due on such Qualified Substitute
Mortgage Loan or Loans in the month following the date of such substitution.
Monthly Payments due with respect to Qualified Substitute Mortgage Loans in the
month of substitution will be retained by the Seller. For the month of
substitution, distributions to the Purchaser will include the Monthly Payment
due on such Deleted Mortgage Loan in the month of substitution, and the Seller
shall thereafter be entitled to retain all amounts subsequently received by the
Seller in respect of such Deleted Mortgage Loan. The Seller shall give written
notice to the Purchaser that such substitution has taken place and shall amend
the Mortgage Loan Schedule to reflect the removal of such Deleted Mortgage Loan
from the terms of this Agreement and the substitution of the Qualified
Substitute Mortgage Loan. Upon such substitution, such Qualified Substitute
Mortgage Loan or Loans shall be subject to the terms of this Agreement in all
respects, and the Seller shall be deemed to have made with respect to such
Qualified Substitute Mortgage Loan or Loans, as of the date of substitution, the
covenants, representations and warranties set forth in Subsections 7.01 and
7.02.
          For any month in which the Seller substitutes one or more Qualified
Substitute Mortgage Loans for one or more Deleted Mortgage Loans, the Seller
will determine the amount (if any) by which the aggregate principal balance of
all such Qualified Substitute Mortgage Loans as of the date of substitution is
less than the aggregate Stated Principal Balance of all such Deleted Mortgage
Loans (after application of scheduled principal payments due in the month of
substitution). An amount equal to the product of the amount of such shortfall
multiplied by the greater of 100% or the Purchase Price percentage specified in
the related Confirmation shall be distributed by the Seller in the month of
substitution pursuant to the Servicing Addendum. Accordingly, on the date of
such substitution, the Seller will deposit from its own funds into the Custodial
Account an amount equal to such amount.
          In addition to such cure, repurchase and substitution obligation, the
Seller shall indemnify the Initial Purchaser and any subsequent Purchaser and
hold them harmless against any losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments, and other
costs and expenses resulting from any claim, demand, defense or assertion based
on or grounded upon, or resulting from, a breach of the Seller’s representations
and warranties contained in this Section 7. It is understood and agreed that the
obligations of the Seller set forth in this Subsection 7.03 to cure or
repurchase a defective Mortgage Loan and to indemnify the Initial Purchaser and
any subsequent Purchaser as provided in this Subsection 7.03 constitute the sole
remedies of the Initial Purchaser and any subsequent Purchaser respecting a
breach of the foregoing representations and warranties.
          Any cause of action against the Seller relating to or arising out of
the breach of any representations and warranties made in Subsections 7.01 or
7.02 shall accrue as to any Mortgage Loan upon (i) discovery of such breach by
the Purchaser or notice thereof by the Seller to the Purchaser, (ii) failure by
the Seller to cure such breach or repurchase such Mortgage Loan as specified
above, and (iii) demand upon the Seller by the Purchaser for compliance with the
relevant provisions of this Agreement.

-36-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          In the event that any Mortgage Loan is held by a REMIC,
notwithstanding any contrary provision of this Agreement, with respect to any
Mortgage Loan that is not in default or as to which no default is imminent,
Purchaser may, in connection with any repurchase or substitution of a defective
Mortgage Loan pursuant to this Subsection 7.03, require that the Seller deliver,
at the Seller’s expense, an Opinion of Counsel to the effect that such
repurchase or substitution will not (i) result in the imposition of taxes on
“prohibited transactions” of such REMIC (as defined in Section 860F of the Code)
or otherwise subject the REMIC to tax, or (ii) cause the REMIC to fail to
qualify as a REMIC at any time.
          Subsection 7.04. Repurchase of Certain Mortgage Loans; Premium
Protection.
          (a) Early Payment Default. In the event that (i) the first Due Date
for a Mortgage Loan is prior to the Cut-off Date and the initial Monthly Payment
is not made by the related Mortgagor within thirty (30) days of such Due Date or
(ii) the first Monthly Payment on any Mortgage Loan due following the Cut-off
Date is not made by the related Mortgagor within thirty (30) days of the related
Due Date, then, in each such case, the Seller shall repurchase the affected
Mortgage Loans at the Purchase Price, which shall be paid as provided for in
Subsection 7.03. The Seller shall notify the Purchaser of any such default under
this Subsection 7.04(a) within thirty (30) days of any such Mortgage Loan
becoming thirty (30) days delinquent.
          (b) Purchase Price Protection. In the event that any Mortgage Loan
prepays-in-full within three (3) months following the related Closing Date,
Seller shall remit to the Initial Purchaser an amount equal to the product of
(i) the excess of (A) the percentage of par as stated in the related
Confirmation as the purchase price percentage (subject to adjustment as provided
therein) over (B) 100%, times (ii) the outstanding principal balance of such
Mortgage Loan as of the Cut-off Date. Such obligation to the Initial Purchaser
shall survive any sale or assignment of the Mortgage Loans by the Initial
Purchaser to any third party and shall be independently enforceable by the
Initial Purchaser.
          SECTION 8. Closing. The closing for each Mortgage Loan Package shall
take place on the related Closing Date. At the Initial Purchaser’s option, the
closing shall be either: by telephone, confirmed by letter or wire as the
parties shall agree, or conducted in person, at such place as the parties shall
agree.
          The closing for the Mortgage Loans to be purchased on each Closing
Date shall be subject to each of the following conditions:

  (a)   all of the representations and warranties of the Seller under this
Agreement shall be true and correct as of the related Closing Date and no event
shall have occurred which, with notice or the passage of time, would constitute
a default under this Agreement;     (b)   the Initial Purchaser shall have
received, or the Initial Purchaser’s attorneys shall have received in escrow,
all Closing Documents as specified in Section 9, in such forms as are agreed
upon and acceptable to

-37-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY

      the Initial Purchaser, duly executed by all signatories other than the
Initial Purchaser as required pursuant to the terms hereof;     (c)   the Seller
shall have delivered and released to the Custodian the Mortgage Loan Documents;
and     (d)   all other terms and conditions of this Agreement shall have been
complied with.

          Subject to the foregoing conditions, the Initial Purchaser shall pay
to the Seller on the related Closing Date the Purchase Price, plus accrued
interest pursuant to Section 4, by wire transfer of immediately available funds
to the account designated by the Seller.
          SECTION 9. Closing Documents.

  (a)   On or before the Initial Closing Date, the Seller shall submit to the
Initial Purchaser fully executed originals of the following documents:     1.  
this Agreement, in four counterparts;     2.   a Custodial Account Letter
Agreement in the form attached as Exhibit 7 hereto;     3.   as Escrow Account
Letter Agreement in the form attached as Exhibit 8 hereto;     4.   an Officer’s
Certificate, in the form of Exhibit 1 hereto, including all attachments thereto;
    5.   an Opinion of Counsel to the Seller, in the form of Exhibit 2 hereto;  
  6.   the Seller’s Underwriting Guidelines.     (b)   The Closing Documents for
the Mortgage Loans to be purchased on each Closing Date shall consist of fully
executed originals of the following documents:     1.   the related
Confirmation;     2.   the related Mortgage Loan Schedule;     3.   an initial
certification from the Custodian with respect to its receipt of the Mortgage
Loan Documents for the related Mortgage Loans;     4.   an Officer’s
Certificate, in the form of Exhibit 1 hereto, including all attachments thereto;

-38-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY

  5.   if requested by the Initial Purchaser, an Opinion of Counsel to the
Seller, in the form of Exhibit 2 hereto;     6.   a Security Release
Certification, in the form of Exhibit 3 hereto executed by any Person, as
requested by the Initial Purchaser, if any of the Mortgage Loans has at any time
been subject to any security interest, pledge or hypothecation for the benefit
of such Person;     7.   a certificate or other evidence of merger or change of
name, signed or stamped by the applicable regulatory authority, if any of the
Mortgage Loans were acquired by the Seller by merger or acquired or originated
by the Seller while conducting business under a name other than its present
name, if applicable;     8.   an Assignment and Conveyance in the form of
Exhibit 4 hereto; and     9.   in the event that the Seller’s Underwriting
Guidelines have been modified following delivery to the Initial Purchaser, an
updated copy of such Underwriting Guidelines.

          SECTION 10. Costs. The Purchaser shall pay any commissions due its
salesmen and the legal fees and expenses of its attorneys. All other costs and
expenses incurred in connection with the initial transfer and delivery of the
Mortgage Loans, including without limitation recording fees, fees for title
policy endorsements and continuations, fees for recording Assignments of
Mortgage, the cost of any recording service for recording such Assignments of
Mortgage, and the Seller’s attorney’s fees, shall be paid by the Seller.
          SECTION 11. Seller’s Servicing Obligations. The Seller, as independent
contract servicer, shall service and administer the Mortgage Loans during the
Preliminary Servicing Period, directly or through one or more Subservicers, in
accordance with the terms and provisions set forth in the Servicing Addendum
attached as Exhibit 9, which Servicing Addendum is incorporated herein by
reference.
          SECTION 12. Removal of Mortgage Loans from Inclusion under This
Agreement Upon a Whole Loan Transfer or a Securitization Transaction on One or
More Reconstitution Dates.
          The Seller and the Purchaser agree that with respect to some or all of
the Mortgage Loans, the Purchaser may effect either:

  (1)   one or more Whole Loan Transfers; and/or     (2)   one or more
Securitization Transactions.

-39-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY



          With respect to each Whole Loan Transfer or Securitization
Transaction, as the case may be, entered into by the Purchaser, the Seller
agrees:

  (1)   to cooperate fully with the Purchaser and any prospective purchaser with
respect to all reasonable requests and due diligence procedures;     (2)   to
execute all Reconstitution Agreements, which may include, without limitation, an
Assignment and Recognition Agreement in substantially the form attached hereto
as Exhibit 10 and an Indemnification Agreement in substantially the form
attached hereto as Exhibit 11, provided that each of the Seller and the
Purchaser is given an opportunity to review and reasonably negotiate in good
faith the content of such other documents not specifically referenced or
provided for herein;     (3)   with respect to any Whole Loan Transfer or
Securitization Transaction, with respect to any Mortgage Loans, the Seller shall
make the representations and warranties regarding the Seller and, if such Whole
Loan Transfer or Securitization Transaction occurs within 12 months of the
related Closing Date or such later period as specified in the related
Confirmation, the Mortgage Loans set forth herein and such additional
representations and warranties as are necessary to effect such Whole Loan
Transfer, Securitization Transaction or servicing transfer, as of the date of
the Whole Loan Transfer, Securitization Transaction, modified to the extent
necessary to accurately reflect the pool statistics of the Mortgage Loans as of
the date of such Whole Loan Transfer or Securitization Transaction and any
events or circumstances existing subsequent to the related Closing Date(s);
provided, however, that the representations and warranties set forth in
Sections 7.02(xv), (xvii), (xxiii), (xxxiv), (xliii) and (lv) shall be made to
the best of the Seller’s knowledge as of the date of such Whole Loan Transfer or
Securitization Transaction;     (4)   to deliver to the Purchaser for inclusion
in any prospectus or other offering material such publicly available information
regarding the Seller’s underwriting standards, the Seller, its financial
condition and its mortgage loan delinquency, foreclosure and loss experience and
any additional information requested by the Purchaser including, without
limitation, information on the Mortgage Loans and the Seller’s underwriting
standards, and to deliver to the Purchaser any similar non public, unaudited
financial information, in which case the Purchaser shall bear the cost of having
such information audited by certified public accountants if the Purchaser
desires such an audit, or as is otherwise reasonably requested by the Purchaser
and which the Seller is capable of providing without unreasonable effort or
expense, and to indemnify the Purchaser and its affiliates for material
misstatements or omissions or any alleged misstatements or omissions contained
in such information;

-40-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY

  (5)   to deliver to the Purchaser and to any Person designated by the
Purchaser, at the Purchaser’s expense, such statements and audit letters of
reputable, certified public accountants pertaining to information provided by
the Seller pursuant to clause 4 above as shall be reasonably requested by the
Purchaser;     (6)   to deliver to the Purchaser, and to any Person designated
by the Purchaser, such legal documents and in-house Opinions of Counsel as are
customarily delivered by originators or servicers, as the case may be, and
reasonably determined by the Purchaser to be necessary in connection with Whole
Loan Transfers or Securitization Transactions, as the case may be, such in-house
Opinions of Counsel for a Securitization Transaction to be in the form
reasonably acceptable to the Purchaser, it being understood that the cost of any
opinions of outside special counsel that may be required for a Whole Loan
Transfer or Securitization Transaction, as the case may be, shall be the
responsibility of the Purchaser;     (7)   to negotiate and execute one or more
subservicing agreements between the Seller and any Master Servicer designated by
the Purchaser in its sole discretion after consultation with the Seller and/or
one or more custodial and servicing agreements among the Purchaser, the Seller
and a third party custodian/trustee designated by the Purchaser in its sole
discretion after consultation with the Seller, in either case for the purpose of
pooling the Mortgage Loans with other Mortgage Loans for resale or
securitization; and     (8)   to transfer the servicing rights to the Purchaser
or its designee as described in Section 16 upon the direction of the Purchaser.

          All Mortgage Loans not sold or transferred pursuant to a Whole Loan
Transfer or Securitization Transaction shall be subject to this Agreement and
shall continue to be serviced for the remainder of the Preliminary Servicing
Period in accordance with the terms of this Agreement and with respect thereto
this Agreement shall remain in full force and effect.
          SECTION 13. COMPLIANCE WITH REGULATION AB
          Subsection 13.01. Intent of the Parties; Reasonableness.
          The Purchaser and the Seller acknowledge and agree that the purpose of
Section 13 of this Agreement is to facilitate compliance by the Purchaser and
any Depositor with the provisions of Regulation AB and related rules and
regulations of the Commission.
          Neither the Purchaser nor any Depositor shall exercise its right to
request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder. The Seller acknowledges that interpretations of the

-41-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with requests made by the Purchaser, any Master Servicer or any
Depositor in good faith for delivery of information under these provisions on
the basis of evolving interpretations of Regulation AB.
          The Purchaser (including any of its assignees or designees) shall
cooperate with the Seller by providing timely notice of requests for information
under these provisions and by reasonably limiting such requests to information
required, in the Purchaser’s reasonable judgment, to comply with Regulation AB.
          Subsection 13.02. Additional Representations and Warranties of the
Seller.
          (i) The Seller shall be deemed to represent to the Purchaser, to any
Master Servicer and to any Depositor, as of the date on which information is
first provided to the Purchaser, any Master Servicer or any Depositor under
Section 13.03 that, except as disclosed in writing to the Purchaser, such Master
Servicer or such Depositor prior to such date: (i) the Seller is not aware and
has not received notice that any default, early amortization or other
performance triggering event has occurred as to any other securitization due to
any act or failure to act of the Seller; (ii) the Seller has not been terminated
as servicer in a residential mortgage loan securitization, either due to a
servicing default or to application of a servicing performance test or trigger;
(iii) no material noncompliance with the applicable servicing criteria with
respect to other securitizations of residential mortgage loans involving the
Seller as servicer has been disclosed or reported by the Seller; (iv) no
material changes to the Seller’s policies or procedures with respect to the
servicing function it will perform under this Agreement and any Reconstitution
Agreement for mortgage loans of a type similar to the Mortgage Loans have
occurred during the three-year period immediately preceding the related
Securitization Transaction; (v) there are no aspects of the Seller’s financial
condition that could have a material adverse effect on the performance by the
Seller of its servicing obligations under this Agreement or any Reconstitution
Agreement; (vi) there are no material legal or governmental proceedings pending
(or known to be contemplated) against the Seller, any Subservicer or any
Third-Party Originator; and (vii) there are no affiliations, relationships or
transactions relating to the Seller, any Subservicer or any Third-Party
Originator with respect to any Securitization Transaction and any party thereto
identified by the related Depositor of a type described in Item 1119 of
Regulation AB.
          (ii) If so requested by the Purchaser, any Master Servicer or any
Depositor on any date following the date on which information is first provided
to the Purchaser, any Master Servicer or any Depositor under Section 13.03, the
Seller shall, within five Business Days following such request, confirm in
writing the accuracy of the representations and warranties set forth in
paragraph (i) of this Section or, if any such representation and warranty is not
accurate as of the date of such request, provide reasonably adequate disclosure
of the pertinent facts, in writing, to the requesting party.

-42-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Subsection 13.03. Information to Be Provided by the Seller.
          In connection with any Securitization Transaction the Seller shall
(i) within five Business Days following request by the Purchaser or any
Depositor, provide to the Purchaser and such Depositor (or, as applicable, cause
each Third-Party Originator and each Subservicer to provide), in writing and in
form and substance reasonably satisfactory to the Purchaser and such Depositor,
the information and materials specified in paragraphs (i), (ii), (iii) and
(vi) of this Section, and (ii) as promptly as practicable following notice to or
discovery by the Seller, provide to the Purchaser and any Depositor (in writing
and in form and substance reasonably satisfactory to the Purchaser and such
Depositor) the information specified in paragraph (iv) of this Section.
          (i) If so requested by the Purchaser or any Depositor, the Seller
shall provide such information regarding (i) the Seller, as originator of the
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified
Correspondent), or (ii) each Third-Party Originator, and (iii) as applicable,
each Subservicer, as is requested for the purpose of compliance with Items
1103(a)(1), 1105, 1110, 1117 and 1119 of Regulation AB. Such information shall
include, at a minimum:
          (a) the originator’s form of organization;
          (b) a description of the originator’s origination program and how long
the originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;
          (c) a description of any material legal or governmental proceedings
pending (or known to be contemplated) against the Seller, each Third-Party
Originator and each Subservicer; and
          (d) a description of any affiliation or relationship between the
Seller, each Third-Party Originator, each Subservicer and any of the following
parties to a Securitization Transaction, as such parties are identified to the
Seller by the Purchaser or any Depositor in writing in advance of such
Securitization Transaction:

  (1)   any servicer;     (2)   any trustee;     (3)   any originator;     (4)  
any significant obligor;     (5)   any enhancement or support provider; and    
(6)   any other material transaction party.

-43-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY



          (ii) If so requested by the Purchaser or any Depositor, the Seller
shall provide (or, as applicable, cause each Third-Party Originator to provide)
Static Pool Information with respect to the mortgage loans (of a similar type as
the Mortgage Loans, as reasonably identified by the Purchaser as provided below)
originated by (i) the Seller, if the Seller is an originator of Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent),
and/or (ii) each Third-Party Originator. Such Static Pool Information shall be
prepared by the Seller (or Third-Party Originator) on the basis of its
reasonable, good faith interpretation of the requirements of Item 1105(a)(1)-(3)
of Regulation AB. To the extent that there is reasonably available to the Seller
(or Third-Party Originator) Static Pool Information with respect to more than
one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall be provided pursuant to
this paragraph. The content of such Static Pool Information may be in the form
customarily provided by the Seller, and need not be customized for the Purchaser
or any Depositor. Such Static Pool Information for each vintage origination year
or prior securitized pool, as applicable, shall be presented in increments no
less frequently than quarterly over the life of the mortgage loans included in
the vintage origination year or prior securitized pool. The most recent periodic
increment must be as of a date no later than 135 days prior to the date of the
prospectus or other offering document in which the Static Pool Information is to
be included or incorporated by reference. The Static Pool Information shall be
provided in an electronic format that provides a permanent record of the
information provided, such as a portable document format (pdf) file, or other
such electronic format reasonably required by the Purchaser or the Depositor, as
applicable.
          Promptly following notice or discovery of a material error in Static
Pool Information provided pursuant to the immediately preceding paragraph
(including an omission to include therein information required to be provided
pursuant to such paragraph), the Seller shall provide corrected Static Pool
Information to the Purchaser or any Depositor, as applicable, in the same format
in which Static Pool Information was previously provided to such party by the
Seller.
          If so requested by the Purchaser or any Depositor, the Seller shall
provide (or, as applicable, cause each Third-Party Originator to provide), at
the expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Agreement), such statements
and agreed-upon procedures letters of certified public accountants reasonably
acceptable to the Purchaser or Depositor, as applicable, pertaining to Static
Pool Information relating to prior securitized pools for securitizations closed
on or after January 1, 2006 or, in the case of Static Pool Information with
respect to the Seller’s or Third-Party Originator’s originations or purchases,
to calendar months commencing January 1, 2006, as the Purchaser or such
Depositor shall reasonably request. Such statements and letters shall be
addressed to and be for the benefit of such parties as the Purchaser or such
Depositor shall designate, which may include, by way of example, any Sponsor,
any Depositor and any broker dealer acting as underwriter, placement agent or
initial purchaser with respect to a Securitization Transaction. Any such
statement or letter may take the form of a standard, generally applicable
document accompanied by a reliance letter authorizing reliance by the addressees
designated by the Purchaser or such Depositor.

-44-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          (iii) If so requested by the Purchaser or any Depositor, the Seller
shall provide such information regarding the Seller, as servicer of the Mortgage
Loans, and each Subservicer (each of the Seller and each Subservicer, for
purposes of this paragraph, a “Servicer”), as is requested for the purpose of
compliance with Items 1108, 1117 and 1119 of Regulation AB. Such information
shall include, at a minimum:
          (a) the Servicer’s form of organization;
          (b) a description of how long the Servicer has been servicing
residential mortgage loans; a general discussion of the Servicer’s experience in
servicing assets of any type as well as a more detailed discussion of the
Servicer’s experience in, and procedures for, the servicing function it will
perform under this Agreement and any Reconstitution Agreements; information
regarding the size, composition and growth of the Servicer’s portfolio of
residential mortgage loans of a type similar to the Mortgage Loans and
information on factors related to the Servicer that may be material, in the good
faith judgment of the Purchaser or any Depositor, to any analysis of the
servicing of the Mortgage Loans or the related asset-backed securities, as
applicable, including, without limitation:
     1. whether any prior securitizations of mortgage loans of a type similar to
the Mortgage Loans involving the Servicer have defaulted or experienced an early
amortization or other performance triggering event because of servicing during
the three-year period immediately preceding the related Securitization
Transaction;
     2. the extent of outsourcing the Servicer utilizes;
     3. whether there has been previous disclosure of material noncompliance
with the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;
     4. whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and
     5. such other information as the Purchaser or any Depositor may reasonably
request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;
          (c) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;

-45-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          (d) information regarding the Servicer’s financial condition, to the
extent that there is a material risk that an adverse financial event or
circumstance involving the Servicer could have a material adverse effect on the
performance by the Seller of its servicing obligations under this Agreement or
any Reconstitution Agreement;
          (e) information regarding advances made by the Servicer on the
Mortgage Loans and the Servicer’s overall servicing portfolio of residential
mortgage loans for the three-year period immediately preceding the related
Securitization Transaction, which may be limited to a statement by an authorized
officer of the Servicer to the effect that the Servicer has made all advances
required to be made on residential mortgage loans serviced by it during such
period, or, if such statement would not be accurate, information regarding the
percentage and type of advances not made as required, and the reasons for such
failure to advance;
          (f) a description of the Servicer’s processes and procedures designed
to address any special or unique factors involved in servicing loans of a
similar type as the Mortgage Loans;
          (g) a description of the Servicer’s processes for handling
delinquencies, losses, bankruptcies and recoveries, such as through liquidation
of mortgaged properties, sale of defaulted mortgage loans or workouts;
          (h) information as to how the Servicer defines or determines
delinquencies and charge-offs, including the effect of any grace period,
re-aging, restructuring, partial payments considered current or other practices
with respect to delinquency and loss experience;
          (i) a description of any material legal or governmental proceedings
pending (or known to be contemplated) against the Servicer; and
          (j) a description of any affiliation or relationship between the
Servicer and any of the following parties to a Securitization Transaction, as
such parties are identified to the Servicer by the Purchaser or any Depositor in
writing in advance of such Securitization Transaction:

  (1)   any servicer;     (2)   any trustee;     (3)   any originator;     (4)  
any significant obligor;     (5)   any enhancement or support provider; and    
(6)   any other material transaction party.

          (iv) For the purpose of satisfying reporting obligations under the
Exchange Act with respect to any class of asset-backed securities, the Seller
shall (or shall cause each Subservicer and Third-Party Originator to)
(i) provide prompt notice to the Purchaser, any Master Servicer and any
Depositor in writing of (A) any material litigation or governmental proceedings
involving the Seller, any Subservicer or any Third-Party Originator, (B) any

-46-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
affiliations or relationships that develop following the closing date of a
Securitization Transaction between the Seller, any Subservicer or any
Third-Party Originator and any of the parties specified in clause (d) of
paragraph (i) of this Section (and any other parties identified in writing by
the requesting party) with respect to such Securitization Transaction, (C) any
Event of Default under the terms of this Agreement or any Reconstitution
Agreement, (D) any merger, consolidation or sale of substantially all of the
assets of the Seller, and (E) the Seller’s entry into an agreement with a
Subservicer or Subcontractor to perform or assist in the performance of any of
the Servicer’s obligations under this Agreement or any Reconstitution Agreement
and (ii) provide to the Purchaser, any Master Servicer and any Depositor a
description of such proceedings, affiliations or relationships.
          (v) As a condition to the succession to the Seller or any Subservicer
as servicer or subservicer under this Agreement or any Reconstitution Agreement
by any Person (i) into which the Seller or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Seller or any
Subservicer, the Seller shall provide to the Purchaser, any Master Servicer and
any Depositor, at least 15 calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Purchaser and any Depositor
of such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, all information
reasonably requested by the Purchaser or any Depositor in order to comply with
reporting obligations under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities.
          (vi) Reserved.
          (vii) In addition to such information as the Seller, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, not later
than ten days prior to the deadline for the filing of any distribution report on
Form 10-D in respect of any Securitization Transaction that includes any of the
Mortgage Loans serviced by the Seller or any Subservicer, the Seller or such
Subservicer, as applicable, shall provide to the party responsible for filing
such report (including, if applicable, the Master Servicer) notice of the
occurrence of any of the following events along with all information, data, and
materials related thereto as may be required to be included in the related
distribution report on Form 10-D (as specified in the provisions of
Regulation AB referenced below):
     (i) any material modifications, extensions or waivers of pool asset terms,
fees, penalties or payments during the distribution period or that have
cumulatively become material over time (Item 1121(a)(11) of Regulation AB);
     (ii) material breaches of pool asset representations or warranties or
transaction covenants (Item 1121(a)(12) of Regulation AB); and
     (iii) information regarding new asset-backed securities issuances backed by
the same pool assets, any pool asset changes (such as, additions, substitutions
or repurchases), and any material changes in origination, underwriting or other
criteria for acquisition or selection of pool assets (Item 1121(a)(14) of
Regulation AB).

-47-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
Additionally, the Seller shall provide to the Purchaser or its designee any
loan-level or pool information with respect to the Mortgage Loans necessary to
confirm loss, prepayment and delinquency information required in connection with
the provision of Static Pool Information pursuant to Item 1105 of Regulation AB.
Such information shall be provided concurrently with the monthly reports
otherwise required to be delivered by the Seller under this Agreement,
commencing with the first such report due not less than ten (10) Business Days
following such request.
          (viii) The Seller shall provide to a Purchaser, any Depositor and any
Master Servicer such additional information as they may reasonably request,
including evidence of the authorization of the person signing any certification
or statement, financial information and reports, copies or other evidence of
Fidelity Bond Insurance and Errors and Omission Insurance policy, and such other
information related to the Seller or any Subservicer or Seller’s or such
Subservicer’s performance hereunder.
          Subsection 13.04. Servicer Compliance Statement.
          On or before March 1 of each calendar year, commencing in 2007, the
Seller shall deliver to the Purchaser, any Master Servicer and any Depositor a
statement of compliance addressed to the Purchaser, such Master Servicer and
such Depositor and signed by an authorized officer of the Seller, to the effect
that (i) a review of the Seller’s activities during the immediately preceding
calendar year (or applicable portion thereof) and of its performance under this
Agreement and any applicable Reconstitution Agreement during such period has
been made under such officer’s supervision, and (ii) to the best of such
officers’ knowledge, based on such review, the Seller has fulfilled all of its
obligations under this Agreement and any applicable Reconstitution Agreement in
all material respects throughout such calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
material respect, specifically identifying each such failure known to such
officer and the nature and the status thereof.
          Subsection 13.05. Report on Assessment of Compliance and Attestation.
          (i) On or before March 1 of each calendar year, commencing in 2007,
the Seller shall:
     (1) deliver to the Purchaser, any Master Servicer and any Depositor a
report (in form and substance reasonably satisfactory to the Purchaser, such
Master Servicer and such Depositor) regarding the Seller’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and
Item 1122 of Regulation AB. Such report shall be addressed to the Purchaser,
such Master Servicer and such Depositor and signed by an authorized officer of
the Seller, and shall address each of the applicable Servicing Criteria
specified on Exhibit 15 hereto (wherein “investor” shall mean any Master
Servicer on behalf of the trust) or those Servicing Criteria otherwise mutually
agreed to by the Purchaser, the Seller and any Person that will be responsible
for signing any Sarbanes Certification with respect to a Securitization
Transaction in response to evolving

-48-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
interpretations of Regulation AB and incorporated into a revised Exhibit 15
delivered to the Purchaser at the time of any Securitization Transaction;
     (2) deliver to the Purchaser, any Master Servicer and any Depositor a
report of a registered public accounting firm reasonably acceptable to the
Purchaser, such Master Servicer and such Depositor that attests to, and reports
on, the assessment of compliance made by the Seller and delivered pursuant to
the preceding paragraph. Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;
     (3) cause each Subservicer, and each Subcontractor determined by the Seller
pursuant to Section 13.06(ii) to be “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser,
any Master Servicer and any Depositor an assessment of compliance and
accountants’ attestation as and when provided in paragraphs (i) and (ii) of this
Section; and
     (4) if requested by the Purchaser or any Depositor not later than February
1 of the calendar year in which such certification is to be delivered, deliver
to the Purchaser, any Depositor and any other Person that will be responsible
for signing the certification (a “Sarbanes Certification”) required by
Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of
the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with respect
to a Securitization Transaction a certification in the form attached hereto as
Exhibit 14.
The Seller acknowledges that the parties identified in clause (i)(4) above may
rely on the certification provided by the Seller pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission. Neither
the Purchaser nor any Depositor will request delivery of a certification under
clause (i)(4) above unless a Depositor is required under the Exchange Act to
file an annual report on Form 10-K with respect to an issuing entity whose asset
pool includes Mortgage Loans.
          (ii) Each assessment of compliance provided by a Subservicer pursuant
to Section 13.05(i)(1) shall address each of the applicable Servicing Criteria
specified on a certification substantially in the form of Exhibit 15 hereto
delivered to the Purchaser concurrently with the execution of this Agreement or,
in the case of a Subservicer subsequently appointed as such, on or prior to the
date of such appointment. An assessment of compliance provided by a
Subcontractor pursuant to Section 13.05(i)(3) need not address any elements of
the Servicing Criteria other than those specified by the Seller pursuant to
Section 13.06.
          Subsection 13.06. Use of Subservicers and Subcontractors.
          The Seller shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Seller as servicer under
this Agreement or any Reconstitution Agreement unless the Seller complies with
the provisions of paragraph (i) of this Section. The Seller shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the

-49-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
obligations of the Seller as servicer under this Agreement or any Reconstitution
Agreement unless the Seller complies with the provisions of paragraph (ii) of
this Section.
          (i) It shall not be necessary for the Seller to seek the consent of
the Purchaser, any Master Servicer or any Depositor to the utilization of any
Subservicer. The Seller shall cause any Subservicer used by the Seller (or by
any Subservicer) for the benefit of the Purchaser and any Depositor to comply
with the provisions of this Section and with Sections 13.02, 13.03(iii), (v),
(vi) and (vii), 13.04, 13.05 and 13.07 of this Agreement to the same extent as
if such Subservicer were the Seller, and to provide the information required
with respect to such Subservicer under Section 13.03(iv) of this Agreement. The
Seller shall be responsible for obtaining from each Subservicer and delivering
to the Purchaser and any Depositor any servicer compliance statement required to
be delivered by such Subservicer under Section 13.04, any assessment of
compliance and attestation required to be delivered by such Subservicer under
Section 13.05 and any certification required to be delivered to the Person that
will be responsible for signing the Sarbanes Certification under Section 13.05
as and when required to be delivered.
          (ii) It shall not be necessary for the Seller to seek the consent of
the Purchaser, any Master Servicer or any Depositor to the utilization of any
Subcontractor. The Seller shall promptly upon request provide to the Purchaser,
any Master Servicer and any Depositor (or any designee of the Depositor, such as
an administrator) a written description (in form and substance satisfactory to
the Purchaser, such Master Servicer and such Depositor) of the role and function
of each Subcontractor utilized by the Seller or any Subservicer, specifying
(i) the identity of each such Subcontractor, (ii) which (if any) of such
Subcontractors are “participating in the servicing function” within the meaning
of Item 1122 of Regulation AB, and (iii) which elements of the Servicing
Criteria will be addressed in assessments of compliance provided by each
Subcontractor identified pursuant to clause (ii) of this paragraph.
          As a condition to the utilization of any Subcontractor determined to
be “participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Seller shall cause any such Subcontractor used by the Seller
(or by any Subservicer) for the benefit of the Purchaser and any Depositor to
comply with the provisions of Sections 13.05 and 13.07 of this Agreement to the
same extent as if such Subcontractor were the Seller. The Seller shall be
responsible for obtaining from each Subcontractor and delivering to the
Purchaser and any Depositor any assessment of compliance and attestation
required to be delivered by such Subcontractor under Section 13.05, in each case
as and when required to be delivered.
          Subsection 13.07. Indemnification; Remedies.
          (a) The Seller shall indemnify the Purchaser, each affiliate of the
Purchaser, any Master Servicer and each of the following parties participating
in a Securitization Transaction: each sponsor and issuing entity; each Person
(including, but not limited to, any Master Servicer, if applicable) responsible
for the preparation, execution or filing of any report required to be filed with
the Commission with respect to such Securitization Transaction, or for execution
of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the
Exchange Act with respect to such Securitization Transaction; each broker dealer
acting as underwriter, placement agent or initial purchaser, each Person who
controls any of such parties or the Depositor (within the meaning of Section 15
of the Securities Act and Section 20 of the

-50-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
Exchange Act); and the respective present and former directors, officers,
employees, agents and affiliates of each of the foregoing and of the Depositor
(each, an “Indemnified Party”), and shall hold each of them harmless from and
against any claims, losses, damages, penalties, fines, forfeitures, legal fees
and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon:
     (i)(A) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, data, accountants’ letter
or other material provided in written or electronic form under this Section 13
by or on behalf of the Seller, or provided under this Section 13 by or on behalf
of any Subservicer, Subcontractor or Third-Party Originator (collectively, the
“Seller Information”), or (B) the omission or alleged omission to state in the
Seller Information a material fact required to be stated in the Seller
Information or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, by
way of clarification, that clause (B) of this paragraph shall be construed
solely by reference to the Seller Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Seller Information or any portion thereof is presented together
with or separately from such other information;
     (ii) any breach by the Seller of its obligations under this Section 13 or
any failure by the Seller, any Subservicer, any Subcontractor or any Third-Party
Originator to deliver any information, report, certification, accountants’
letter or other material when and as required under this Section 13, including
any failure by the Seller to identify pursuant to Section 13.06(ii) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB; or
     (iii) any breach by the Seller of a representation or warranty set forth in
Section 13.02(i) or in a writing furnished pursuant to Section 13.02(ii) and
made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Seller of a representation or warranty in a writing
furnished pursuant to Section 13.02(ii) to the extent made as of a date
subsequent to such closing date; or
          (iv) the negligence, bad faith or willful misconduct of the Seller in
connection with its performance under this Section 13.
          If the indemnification provided for herein is unavailable or
insufficient to hold harmless an Indemnified Party, then the Seller agrees that
it shall contribute to the amount paid or payable by such Indemnified Party as a
result of any claims, losses, damages or liabilities incurred by such
Indemnified Party in such proportion as is appropriate to reflect the relative
fault of such Indemnified Party on the one hand and the Seller on the other.
          This indemnification shall survive the termination of this Agreement
or the termination of any party to this Agreement.
          In the case of any failure of performance described in clause (a)(ii)
of this Section, the Seller shall promptly reimburse the Purchaser, any
Depositor, as applicable, and

-51-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
each Person responsible for the preparation, execution or filing of any report
required to be filed with the Commission with respect to such Securitization
Transaction, or for execution of a certification pursuant to Rule 13a-14(d) or
Rule 15d-14(d) under the Exchange Act with respect to such Securitization
Transaction, for all costs reasonably incurred by each such party in order to
obtain the information, report, certification, accountants’ letter or other
material not delivered as required by the Seller, any Subservicer, any
Subcontractor or any Third-Party Originator.
          (b)(i) Any failure by the Seller, any Subservicer, any Subcontractor
or any Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this
Section 13, or any breach by the Seller of a representation or warranty set
forth in Section 13.02(i) or in a writing furnished pursuant to
Section 13.02(ii) and made as of a date prior to the closing date of the related
Securitization Transaction or any breach by the Seller of a representation or
warranty in a writing furnished pursuant to Section 13.02(ii) to the extent made
as of a date subsequent to such closing date, shall, except as provided in
clause (ii) of this paragraph, and to the extent that such breach or delivery
failure is not cured by the Seller by the earlier of (A) the date which is two
(2) Business Days following such breach or delivery failure or (B) the date
immediately prior to the closing date of the related Securitization Transaction,
immediately and automatically, without notice, constitute an Event of Default
with respect to the Seller under this Agreement and any applicable
Reconstitution Agreement, and shall entitle the Purchaser, Master Servicer or
Depositor, as applicable, in its sole discretion to terminate the rights and
obligations of the Seller as servicer under this Agreement and/or any applicable
Reconstitution Agreement (notwithstanding anything in this Agreement or any
applicable Reconstitution Agreement to the contrary) and, if the Seller is
servicing any of the Mortgage Loans in a Securitization Transaction, appoint a
successor servicer reasonably acceptable to any Master Servicer for such
Securitization Transaction; provided that, to the extent that any provision of
this Agreement and/or any applicable Reconstitution Agreement expressly provides
for the survival of certain rights or obligations following termination of the
Seller as servicer, such provision shall be given effect.
     (ii) Any failure by the Seller, any Subservicer or any Subcontractor to
deliver any information, report, certification or accountants’ letter when and
as required under Section 13.04 or 13.05, including (except as provided below)
any failure by the Seller to identify pursuant to Section 13.06(ii) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, which continues unremedied for ten calendar days
after the date on which such information, report, certification or accountants’
letter was required to be delivered shall constitute an Event of Default with
respect to the Seller under this Agreement and any applicable Reconstitution
Agreement, and shall entitle the Purchaser, any Master Servicer or Depositor, as
applicable, in its sole discretion to terminate the rights and obligations of
the Seller as servicer under this Agreement and/or any applicable Reconstitution
Agreement without payment (notwithstanding anything in this Agreement to the
contrary) of any compensation to the Seller; provided that to the extent that
any provision of this Agreement and/or any applicable Reconstitution Agreement
expressly provides for the survival of certain rights or obligations following
termination of the Seller as servicer, such provision shall be given effect.

-52-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
     Neither the Purchaser nor any Depositor shall be entitled to terminate the
rights and obligations of the Seller pursuant to this subparagraph (b)(ii) if a
failure of the Seller to identify a Subcontractor “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.
     (iii) The Seller shall promptly reimburse the Purchaser (or any designee of
the Purchaser, such as a Master Servicer) and any Depositor, as applicable, for
all reasonable expenses incurred by the Purchaser (or such designee) or such
Depositor, as such are incurred, in connection with the termination of the
Seller as servicer and the transfer of servicing of the Mortgage Loans to a
successor servicer. The provisions of this paragraph shall not limit whatever
rights the Purchaser or any Depositor may have under other provisions of this
Agreement and/or any applicable Reconstitution Agreement or otherwise, whether
in equity or at law, such as an action for damages, specific performance or
injunctive relief.
          SECTION 14. The Seller.
          Subsection 14.01. Additional Indemnification by the Seller.
          In addition to the indemnification provided in Subsection 7.03, the
Seller shall indemnify the Initial Purchaser and any subsequent Purchaser and
hold them harmless against any and all claims, losses, damages, penalties,
fines, forfeitures, reasonable and necessary legal fees and related costs,
judgments, and any other costs, fees and expenses that the Initial Purchaser and
any subsequent Purchaser may sustain in any way related to the failure of the
Seller to perform its obligations under this Agreement including but not limited
to its obligation to service and administer the Mortgage Loans in strict
compliance with the terms of this Agreement or any Reconstitution Agreement
entered into pursuant to Section 12.
          Subsection 14.02. Merger or Consolidation of the Seller.
          The Seller shall keep in full force and effect its existence, rights
and franchises as a bank under the laws of the state of its formation except as
permitted herein, and shall obtain and preserve its qualification to do business
as a foreign corporation in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Agreement
or any of the Mortgage Loans, and to enable the Seller to perform its duties
under this Agreement.
          Any Person into which the Seller may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Seller shall be a party, or any Person succeeding to the business of the Seller,
shall be the successor of the Seller hereunder, without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

-53-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          Subsection 14.03. Limitation on Liability of the Seller and Others.
          Neither the Seller nor any of the officers, employees or agents of the
Seller shall be under any liability to the Purchaser for any action taken or for
refraining from the taking of any action in good faith in connection with the
servicing of the Mortgage Loans pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the Seller or
any such person against any breach of warranties or representations made herein,
or failure to perform its obligations in strict compliance with any standard of
care set forth in this Agreement, or any liability which would otherwise be
imposed by reason of any breach of the terms and conditions of this Agreement.
The Seller and any officer, employee or agent of the Seller may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Seller shall not be
under any obligation to appear in, prosecute or defend any legal action which is
not incidental to its obligation to sell or duty to service the Mortgage Loans
in accordance with this Agreement and which in its opinion may result in its
incurring any expenses or liability; provided, however, that the Seller may,
with the consent of the Purchaser, undertake any such action which it may deem
necessary or desirable in respect to this Agreement and the rights and duties of
the parties hereto. In such event, the legal expenses and costs of such action
and any liability resulting therefrom shall be expenses, costs and liabilities
for which the Purchaser shall be liable, the Seller shall be entitled to
reimbursement therefor from the Purchaser upon written demand except when such
expenses, costs and liabilities are subject to the Seller’s indemnification
under Subsections 7.03 or 14.01.
          Subsection 14.04. Seller Not to Resign.
          The Seller shall not assign this Agreement or resign from the
obligations and duties hereby imposed on it except by mutual written consent of
the Seller and the Purchaser or upon the determination that its servicing duties
hereunder are no longer permissible under applicable law and such incapacity
cannot be cured by the Seller in which event the Seller may resign as servicer.
Any such determination permitting the resignation of the Seller as servicer
shall be evidenced by an Opinion of Counsel to such effect delivered to the
Purchaser which Opinion of Counsel shall be in form and substance acceptable to
the Purchaser and which shall be provided at the cost of the Seller. No such
resignation shall become effective until a successor shall have assumed the
Seller’s responsibilities and obligations hereunder in the manner provided in
Section 17.
          Subsection 14.05. No Transfer of Servicing.
          The Seller may not assign this Agreement or the servicing hereunder or
delegate its rights or duties hereunder or any portion thereof, without the
prior written consent of the Purchaser, which consent shall not be unreasonably
withheld, provided, however, that no such consent shall be required in
connection with any merger, consolidation, or other transaction permitted by
Subsection 14.02.

-54-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          SECTION 15. DEFAULT.
          Subsection 15.01. Events of Default.
          In case one or more of the following Events of Default by the Seller
shall occur and be continuing, that is to say:
     (i) any failure by the Seller to remit to the Purchaser any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of one (1) Business Day after the date upon which notice of such
failure, requiring the same to be remedied, shall have been given to the Seller
by the Purchaser; or
     (ii) any failure by the Seller to perform any of the covenants or
agreements herein related to Regulation AB, which continues unremedied after any
notice or grace period provided in Section 13 with respect to such failure; or
     (iii) failure on the part of the Seller duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Seller set forth in this Agreement which continues unremedied for a period of
thirty (30) days (except that such number of days shall be fifteen (15) in the
case of a failure to pay any premium for any insurance policy required to be
maintained under this Agreement) after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the Seller
by the Purchaser; or
     (iv) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Seller and such decree or order
shall have remained in force undischarged or unstayed for a period of sixty
(60) days; or
     (v) the Seller shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
the Seller or of or relating to all or substantially all of its property; or
     (vi) the Seller shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations; or
     (vii) failure by the Seller to be in compliance with the “doing business”
or licensing laws of any jurisdiction where a Mortgaged Property is located,
except where such failure will not materially adversely affect the Seller’s
ability to service the related Mortgage Loan pursuant to the terms hereof; or

-55-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
     (viii) the Seller ceases to meet the qualifications of either a Fannie Mae
or Freddie Mac seller/servicer; or the Seller is not eligible to act as servicer
for mortgage loans subject to residential mortgage backed securities
transactions rated by any nationally recognized rating agency or is eligible to
act as such only with enhanced credit support; or
     (ix) the Seller attempts to assign its right to servicing compensation
hereunder or the Seller attempts, without the written consent of the Purchaser,
to sell or otherwise dispose of all or substantially all of its property or
assets or to assign this Agreement or the servicing responsibilities hereunder
or to delegate its duties hereunder or any portion thereof; or
then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Seller may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, terminate all the rights
and obligations of the Seller as servicer under this Agreement. On or after the
receipt by the Seller of such written notice, all authority and power of the
Seller to service the Mortgage Loans under this Agreement shall on the date set
forth in such notice pass to and be vested in the successor appointed pursuant
to Section 17;
          Subsection 15.02. Waiver of Defaults.
          The Purchaser may waive any default by the Seller in the performance
of its obligations hereunder and its consequences. Upon any such waiver of a
past default, such default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall extend to any subsequent or other default
or impair any right consequent thereon except to the extent expressly so waived.
          SECTION 16. Termination. The obligations and responsibilities of the
Seller, as servicer, shall not be terminated except as provided in this
Section 16 or in Sections 14.04 and 15.01. The respective obligations and
responsibilities of the Seller, as servicer, shall terminate upon the
distribution to the Purchaser of the final payment or liquidation with respect
to the last Mortgage Loan (or advances of same by the Seller) or the disposition
of all property acquired upon foreclosure or deed in lieu of foreclosure with
respect to the last Mortgage Loan and the remittance of all funds due hereunder
unless terminated with respect to all or a portion of the Mortgage Loans on an
earlier date at the option of the Purchaser pursuant to Section 15. Upon written
request from the Purchaser in connection with any such termination, the Seller
shall prepare, execute and deliver, any and all documents and other instruments,
place in the Purchaser’s possession all Mortgage Files, and do or accomplish all
other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement or
assignment of the Mortgage Loans and related documents, or otherwise, at the
Seller’s sole expense. The Seller agrees to cooperate with the Purchaser and
such successor in effecting the termination of the Seller’s responsibilities and
rights hereunder as servicer, including, without limitation, the transfer to
such successor for administration by it of all cash amounts which shall at the
time be credited by the Seller to the Custodial Account, REO Account or Escrow
Account or thereafter received with respect to the Mortgage Loans.

-56-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          SECTION 17. Successor to the Seller. Prior to termination of Seller’s
responsibilities and duties under this Agreement pursuant to Section 14.04,
15.01 or 16, the Purchaser shall (i) succeed to and assume all of the Seller’s
responsibilities, rights, duties and obligations under this Agreement, or
(ii) appoint a successor which shall succeed to all rights and assume all of the
responsibilities, duties and liabilities of the Seller as servicer under this
Agreement. In connection with such appointment and assumption, the Purchaser may
make such arrangements for the compensation of such successor out of payments on
Mortgage Loans as it and such successor shall agree. In the event that the
Seller’s duties, responsibilities and liabilities as servicer under this
Agreement should be terminated pursuant to the aforementioned Sections, the
Seller shall discharge such duties and responsibilities during the period from
the date it acquires knowledge of such termination until the effective date
thereof with the same degree of diligence and prudence which it is obligated to
exercise under this Agreement, and shall take no action whatsoever that might
impair or prejudice the rights or financial condition of the Purchaser or such
successor. The termination of the Seller as servicer pursuant to the
aforementioned Sections shall not become effective until a successor shall be
appointed pursuant to this Section 17 and shall in no event relieve the Seller
of the representations and warranties made pursuant to Subsections 7.01 and 7.02
and the remedies available to the Purchaser under Subsection 7.03 or 7.04, it
being understood and agreed that the provisions of such Subsections 7.01, 7.02,
7.03, 7.04 and 14.01 shall be applicable to the Seller notwithstanding any such
resignation or termination of the Seller, or the termination of this Agreement.
          Any successor appointed as provided herein shall execute, acknowledge
and deliver to the Seller and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Seller, with like effect as if originally named as a party to this Agreement and
the Custodial Agreement provided, however, that such successor shall not assume,
and Seller shall indemnify such successor for, any and all liabilities arising
out of the Seller’s acts as servicer. Any termination of the Seller as servicer
pursuant to Section 12, 15 or 16 shall not affect any claims that the Purchaser
may have against the Seller arising prior to any such termination or resignation
or remedies with respect to such claims.
          The Seller shall timely deliver to the successor the funds in the
Custodial Account, REO Account and the Escrow Account and the Servicing Files
and Mortgage Files and related documents and statements held by it hereunder and
the Seller shall account for all funds. The Seller shall execute and deliver
such instruments and do such other things all as may reasonably be required to
more fully and definitely vest and confirm in the successor all such rights,
powers, duties, responsibilities, obligations and liabilities of the Seller as
servicer. The successor shall make arrangements as it may deem appropriate to
reimburse the Seller for amounts the Seller actually expended as servicer
pursuant to this Agreement which the successor is entitled to retain hereunder
and which would otherwise have been recovered by the Seller pursuant to this
Agreement but for the appointment of the successor servicer.
          SECTION 18. Financial Statements. The Seller understands that in
connection with the Purchaser’s marketing of the Mortgage Loans, the Purchaser
may make available to prospective purchasers the Seller’s financial statements
for the most recently completed three (3) fiscal years respecting which such
statements are available. The Seller also shall make available

-57-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
any comparable interim statements to the extent any such statements have been
prepared by the Seller (and are available upon request to members or
stockholders of the Seller or the public at large). The Seller, if it has not
already done so, agrees to furnish promptly to the Purchaser copies of the
statements specified above. The Seller also shall make available information on
its servicing performance with respect to mortgage loans serviced for others,
including delinquency ratios.
          The Seller also agrees to allow access to knowledgeable financial,
accounting, origination and servicing officers of the Seller for the purpose of
answering questions asked by any prospective purchaser regarding recent
developments affecting the Seller, its loan origination or servicing practices
or the financial statements of the Seller.
          SECTION 19. Mandatory Delivery: Grant of Security Interest. The sale
and delivery of each Mortgage Loan on or before the related Closing Date is
mandatory from and after the date of the execution of the related Confirmation,
it being specifically understood and agreed that each Mortgage Loan is unique
and identifiable on the date hereof and that an award of money damages would be
insufficient to compensate the Initial Purchaser for the losses and damages
incurred by the Initial Purchaser (including damages to prospective purchasers
of the Mortgage Loans) in the event of the Seller’s failure to deliver each of
the related Mortgage Loans or one or more Mortgage Loans otherwise acceptable to
the Initial Purchaser on or before the related Closing Date. The Seller hereby
grants to the Initial Purchaser a lien on and a continuing security interest in
each Mortgage Loan and each document and instrument evidencing each such
Mortgage Loan to secure the performance by the Seller of its obligation
hereunder, and the Seller agrees that it holds such Mortgage Loans in custody
for the Initial Purchaser subject to the Initial Purchaser’s (i) right to reject
any Mortgage Loan under the terms of this Agreement and the related
Confirmation, and (ii) obligation to pay the related Purchase Price for the
Mortgage Loans. All rights and remedies of the Purchaser under this Agreement
are distinct from, and cumulative with, any other rights or remedies under this
Agreement or afforded by law or equity and all such rights and remedies may be
exercised concurrently, independently or successively.
          SECTION 20. Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed, by
registered or certified mail, return receipt requested, or, if by other means,
when received by the other party at the address as follows:

  (i)   if to the Purchaser:         Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA 94904
Attn: Laura Jeffery

-58-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY

  (ii)   if to the Seller:         First Republic Bank
111 Pine Street
San Francisco, California 94111
Attn: Anthony Sachs

or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
          SECTION 21. Severability Clause. Any part, provision, representation
or warranty of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall
be ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof. If the invalidity of any part, provision, representation or
warranty of this Agreement shall deprive any party of the economic benefit
intended to be conferred by this Agreement, the parties shall negotiate, in
good-faith, to develop a structure the economic effect of which is nearly as
possible the same as the economic effect of this Agreement without regard to
such invalidity.
          SECTION 22. Counterparts. This Agreement may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument.
          SECTION 23. GOVERNING LAW; SUBMISSION TO JURISDICTION. THE AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:
          (A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW

-59-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN
DISTRICT OF CALIFORNIA, AND APPELLATE COURTS FROM ANY THEREOF;
          (B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
          (C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH IN SECTION 20; AND
          (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
          SECTION 24. Intention of the Parties. It is the intention of the
parties that the Initial Purchaser is purchasing, and the Seller is selling, the
Mortgage Loans and not a debt instrument of the Seller or another security.
Accordingly, the parties hereto each intend to treat the transaction for Federal
income tax purposes as a sale by the Seller, and a purchase by the Purchaser, of
the Mortgage Loans. The Initial Purchaser shall have the right to review the
Mortgage Loans and the related Mortgage Loan Files to determine the
characteristics of the Mortgage Loans which shall affect the Federal income tax
consequences of owning the Mortgage Loans and the Seller shall cooperate with
all reasonable requests made by the Initial Purchaser in the course of such
review.
          SECTION 25. Successors and Assigns. This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller and the Purchaser and
the respective successors and assigns of the Seller and the Purchaser. The
Purchaser may assign this Agreement to any Person to whom any Mortgage Loan is
transferred whether pursuant to a sale or financing and to any Person to whom
the servicing or master servicing of any Mortgage Loan is sold or transferred.
Upon any such assignment, the Person to whom such assignment is made shall
succeed to all rights and obligations of the Purchaser under this Agreement to
the extent of the related Mortgage Loan or Mortgage Loans and this Agreement, to
the extent of the related Mortgage Loan or Loans, shall be deemed to be a
separate and distinct Agreement between the Seller and such Purchaser, and a
separate and distinct Agreement between the Seller and each other Purchaser to
the extent of the other related Mortgage Loan or Loans. In the event that this
Agreement is assigned to any Person to whom the servicing or master servicing of
any Mortgage Loan is sold or transferred, the rights and benefits under this
agreement which inure to the Purchaser shall inure to the benefit of both the
Person to whom such Mortgage Loan is transferred and the Person to whom the
servicing or master servicing of the Mortgage Loan has been transferred;
provided that, the right to require a Mortgage Loan to be

-60-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
repurchased by the Seller pursuant to Subsection 7.03 or 7.04 shall be retained
solely by the Purchaser. This Agreement shall not be assigned, pledged or
hypothecated by the Seller to a third party without the consent of the
Purchaser.
          SECTION 26. Waivers. No term or provision of this Agreement may be
waived or modified unless such waiver or modification is in writing and signed
by the party against whom such waiver or modification is sought to be enforced.
          SECTION 27. Exhibits. The exhibits to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
          SECTION 28. Nonsolicitation. Each of the Seller and the Purchaser
covenants and agrees that it shall not take any action to solicit the
refinancing of any Mortgage Loan following the date hereof or provide
information to any other entity to solicit the refinancing of any Mortgage Loan.
In addition, neither the Purchaser nor any of its agents, affiliates, or
assignees shall solicit any Mortgagor for any other financial products or
services. The foregoing shall not preclude either party from engaging in
solicitations to the general public by newspaper, radio, television or other
media which are not directed toward the Mortgagors or from refinancing the
Mortgage Loan of any Mortgagor who, without solicitation, contacts such party to
request the refinancing of the related Mortgage Loan.
          SECTION 29. General Interpretive Principles. For purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

  (a)   the terms defined in this Agreement have the meanings assigned to them
in this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;     (b)  
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles;     (c)  
references herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,” and
other Subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;    
(d)   reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;     (e)   the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular provision; and

-61-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY

  (f)   the term “include” or “including” shall mean without limitation by
reason of enumeration.

          SECTION 30. Reproduction of Documents. This Agreement and all
documents relating thereto, including, without limitation, (a) consents, waivers
and modifications which may hereafter be executed, (b) documents received by any
party at the closing, and (c) financial statements, certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
          SECTION 31. Third Party Beneficiary. For the purposes of Section 13
related to the requirements for delivery of reports on Assessment of Compliance,
attestation reports, statements of compliance, back-up Sarbanes certification
and additional monthly reporting requirements, each Master Servicer shall be
considered a third-party beneficiary of this Agreement, entitled to all the
rights and benefits hereunder as if it were a direct party to this Agreement.
          SECTION 32. Further Agreements. The Seller and the Purchaser each
agree to execute and deliver to the other such reasonable and appropriate
additional documents, instruments or agreements as may be necessary or
appropriate to effectuate the purposes of this Agreement.
          SECTION 33. Entire Agreement. This Agreement together with applicable
Confirmations constitutes the entire agreement and understanding of the parties
with respect to the matters and transactions contemplated by this Agreement and,
except to the extent otherwise set forth in writing, supersedes any prior
agreement and understandings with respect to those matters and transactions;
provided, however, that in the event of a conflict between the terms of this
Agreement and any Confirmation, the terms of the latter shall control.
          SECTION 34. Force Majeure. The Seller and the Purchaser shall be
excused for the period of any delay in the performance of any obligations under
this Agreement (other than the payment of money) when prevented from performing
such obligations by cause or causes beyond their reasonable control, including,
without limitation, civil commotion, war, invasions, rebellion, hostilities,
military or usurped power, sabotage, pestilence, riots, fire or other casualty
or acts of God.

-62-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          IN WITNESS WHEREOF, the Seller and the Purchaser have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the date first above written.

            FIRST REPUBLIC BANK
(Seller)
      By:           Name:           Title:        

            REDWOOD TRUST, INC.
(Initial Purchaser)
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
SELLER’S OFFICER’S CERTIFICATE
          I,                                                             ,
hereby certify that I am the duly elected
                                         of First Republic Bank, a
                                         (the “Seller”), and further certify, on
behalf of the Seller as follows:

  1.   Attached hereto as Attachment I are a true and correct copy of the
Articles of Incorporation and by-laws of the Seller as are in full force and
effect on the date hereof.     2.   No proceedings looking toward merger,
liquidation, dissolution or bankruptcy of the Seller are pending or
contemplated.     3.   Each person who, as an officer or attorney-in-fact of the
Seller, signed (a) the Master Mortgage Loan Purchase and Servicing Agreement
(the “Purchase Agreement”), dated as of July 1, 2006, by and between the Seller
and Redwood Trust, Inc. (the “Purchaser”); (b) the Confirmation, dated
                                         200_, between the Seller and the
Purchaser (the “Confirmation”); and (c) any other document delivered prior
hereto or on the date hereof in connection with the sale and servicing of the
Mortgage Loans in accordance with the Purchase Agreement and the Confirmation
was, at the respective times of such signing and delivery, and is as of the date
hereof, duly elected or appointed, qualified and acting as such officer or
attorney-in-fact, and the signatures of such persons appearing on such documents
are their genuine signatures.     4.   Attached hereto as Attachment II is a
true and correct copy of the resolutions duly adopted by the board of directors
of the Seller on                                         , 200___ (the
“Resolutions”) with respect to the authorization and approval of the sale and
servicing of the Mortgage Loans; said Resolutions have not been amended,
modified, annulled or revoked and are in full force and effect on the date
hereof.     5.   Attached hereto as Attachment III is a Certificate of Good
Standing of the Seller dated                                         , 200_. No
event has occurred since                                         , 200___ which
has affected the good standing of the Seller under the laws of the State of
                                        .     6.   All of the representations
and warranties of the Seller contained in Subsections 7.01 and 7.02 of the
Purchase Agreement were true and correct in all material respects as of the date
of the Purchase Agreement and are true and correct in all material respects as
of the date hereof.     7.   The Seller has performed all of its duties and has
satisfied all the material conditions on its part to be performed or satisfied
prior to the related

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY

      Closing Date pursuant to the Purchase Agreement and the related
Confirmation.

          All capitalized terms used herein and not otherwise defined shall have
the meaning assigned to them in the Purchase Agreement.

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, I have hereunto signed my name and affixed the
seal of the Seller.

                     
Dated:
                   
 
                   
 
  [Seal]                
 
                                FIRST REPUBLIC BANK             (Seller)
 
                   
 
          By:        
 
          Name:  
 
   
 
          Title:  
 
Vice President    

          I,                                                             ,
Secreta ry of the Seller, hereby certify that
                                                             is the duly
elected, qualified and acting Vice President of the Seller and that the
signature appearing above is his genuine signature.
          IN WITNESS WHEREOF, I have hereunto signed my name.

                     
Dated:
                   
 
                   
 
  [Seal]                
 
                                FIRST REPUBLIC BANK             (Seller)
 
                   
 
          By:        
 
          Name:  
 
   
 
          Title:  
 
[Assistant] Secretary    

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
[FORM OF OPINION OF COUNSEL TO THE SELLER]
                                                            
(Date)
Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA 94904

         
 
  Re:   Master Mortgage Loan Purchase and Servicing Agreement, dated as of
July 1, 2006

Gentlemen:
          I have acted as counsel to First Republic Bank, a
                                         (the “Seller”), in connection with the
sale of certain mortgage loans by the Seller to Redwood Trust, Inc. (the
“Purchaser”) pursuant to (i) a Master Mortgage Loan Purchase and Servicing
Agreement, dated as of July 1, 2006, between the Seller and the Purchaser (the
“Purchase Agreement”) [and the Confirmation, dated                     , 200_,
between the Seller and the Purchaser (the “Confirmation”)]. Capitalized terms
not otherwise defined herein have the meanings set forth in the Purchase
Agreement.
          In connection with rendering this opinion letter, I, or attorneys
working under my direction, have examined, among other things, originals,
certified copies or copies otherwise identified to my satisfaction as being true
copies of the following:

  A.   The Purchase Agreement;     B.   [The Confirmation;]     C.   The
Seller’s [Certificate of Incorporation and by-laws][certificate of limited
partnership and limited partnership agreement], as amended to date; and     D.  
Resolutions adopted by the Board of Directors of the Seller with specific
reference to actions relating to the transactions covered by this opinion (the
“Board Resolutions”).

          For the purpose of rendering this opinion, I have made such
documentary, factual and legal examinations as I deemed necessary under the
circumstances. As to factual matters, I have relied upon statements,
certificates and other assurances of public officials and of officers and other
representatives of the Seller, and upon such other certificates as I deemed
appropriate, which factual matters have not been independently established or
verified by me. I have also assumed, among other things, the genuineness of all
signatures, the legal capacity of all natural persons, the authenticity of all
documents submitted to me as originals, and the conformity to

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
original documents of all documents submitted to me as copies and the
authenticity of the originals of such copied documents.
          On the basis of and subject to the foregoing examination, and in
reliance thereon, and subject to the assumptions, qualifications, exceptions and
limitations expressed herein, I am of the opinion that:
          1. The Seller has been duly formed and is validly existing and in good
standing under the laws of the State of Nevada with corporate power and
authority to own its properties and conduct its business as presently conducted
by it. The Seller has the corporate power and authority to service the Mortgage
Loans, and to execute, deliver, and perform its obligations under the Purchase
Agreement [and the Confirmation (sometimes collectively, the “Agreements”)].
          2. The Purchase Agreement [and the Confirmation] have been duly and
validly authorized, executed and delivered by the Seller.
          3. The Purchase Agreement [and the Confirmation] constitute valid,
legal and binding obligations of the Seller, enforceable against the Seller in
accordance with their respective terms.
          4. No consent, approval, authorization or order of any state or
federal court or government agency or body is required for the execution,
delivery and performance by the Seller of the Purchase Agreement [and the
Confirmation], or the consummation of the transactions contemplated by the
Purchase Agreement [and the Confirmation], except for those consents, approvals,
authorizations or orders which previously have been obtained.
          5. Neither the servicing of the Mortgage Loans by the Seller as
provided in the Purchase Agreement [and the Confirmation,] nor the fulfillment
of the terms of or the consummation of any other transactions contemplated in
the Purchase Agreement [and the Confirmation] will result in a breach of any
term or provision of the Articles of incorporation or by-laws of the Seller, or,
to the best of my knowledge, will conflict with, result in a breach or violation
of, or constitute a default under, (i) the terms of any indenture or other
agreement or instrument known to me to which the Seller is a party or by which
it is bound, (ii) any State of                      or federal statute or
regulation applicable to the Seller, or (iii) any order of any State of
                     or federal court, regulatory body, administrative agency or
governmental body having jurisdiction over the Seller, except in any such case
where the default, breach or violation would not have a material adverse effect
on the Seller or its ability to perform its obligations under the Purchase
Agreement.
          6. There is no action, suit, proceeding or investigation pending or,
to the best of my knowledge, threatened against the Seller which, in my
judgment, either in any one instance or in the aggregate, would draw into
question the validity of the Purchase Agreement or which would be likely to
impair materially the ability of the Seller to perform under the terms of the
Purchase Agreement.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
EXECUTION COPY
          The opinions above are subject to the following additional
assumptions, exceptions, qualifications and limitations:
          A. I have assumed that all parties to the Agreements other than the
Seller have all requisite power and authority to execute, deliver and perform
their respective obligations under each of the Agreements, and that the
Agreements have been duly authorized by all necessary corporate action on the
part of such parties, have been executed and delivered by such parties and
constitute the legal, valid and binding obligations of such parties.
          B. My opinion expressed in paragraphs 3 and 7 above is subject to the
qualifications that (i) the enforceability of the Agreements may be limited by
the effect of laws relating to (1) bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, including, without limitation, the effect of
statutory or other laws regarding fraudulent conveyances or preferential
transfers, and (2) general principles of equity upon the specific enforceability
of any of the remedies, covenants or other provisions of the Agreements and upon
the availability of injunctive relief or other equitable remedies and the
application of principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) as such principles relate to,
limit or affect the enforcement of creditors’ rights generally and the
discretion of the court before which any proceeding for such enforcement may be
brought; and (ii) I express no opinion herein with respect to the validity,
legality, binding effect or enforceability of (a) provisions for indemnification
in the Agreements to the extent such provisions may be held to be unenforceable
as contrary to public policy or (b) Section 19 of the Purchase Agreement.
          C. I have assumed, without independent check or certification, that
there are no agreements or understandings among the Seller, the Purchaser and
any other party which would expand, modify or otherwise affect the terms of the
documents described herein or the respective rights or obligations of the
parties thereunder.
          I am admitted to practice in the State of                     , and I
render no opinion herein as to matters involving the laws of any jurisdiction
other than the State of                      and the Federal laws of the United
States of America.
Very truly yours,

-3-



--------------------------------------------------------------------------------



 



EXHIBIT 3
SECURITY RELEASE CERTIFICATION
          I. Release of Security Interest
                                                                      , hereby
rel inquishes any and all right, title and interest it may have in and to the
Mortgage Loans described in Exhibit A attached hereto upon purchase thereof by
Redwood Trust, Inc. from the Seller named below pursuant to that certain Master
Mortgage Loan Purchase and Servicing Agreement, dated as of July 1, 2006, as of
the date and time of receipt by
                                                             of
$                     for such Mortgage Loans (the “Date and Time of Sale”), and
certifies that all notes, mortgages, assignments and other documents in its
possession relating to such Mortgage Loans have been delivered and released to
the Seller named below or its designees as of the Date and Time of Sale.
Name and Address of Financial Institution

         
 
  (Name)    
 
       
 
  (Address)    
 
       
By:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



          II. Certification of Release
          The Seller named below hereby certifies to Redwood Trust, Inc. that,
as of the Date and Time of Sale of the above mentioned Mortgage Loans to Redwood
Trust, Inc., the security interests in the Mortgage Loans released by the above
named corporation comprise all security interests relating to or affecting any
and all such Mortgage Loans. The Seller warrants that, as of such time, there
are and will be no other security interests affecting any or all of such
Mortgage Loans.

                  Seller    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
ASSIGNMENT AND CONVEYANCE
          On this                      day of                     , 200_, FIRST
REPUBLIC BANK (“Seller”) as the Seller under that certain Master Mortgage Loan
Purchase and Servicing Agreement, dated as of July 1, 2006 (the “Agreement”)
does hereby sell, transfer, assign, set over and convey to Redwood Trust, Inc.
as Purchaser under the Agreement, without recourse, but subject to the terms of
the Agreement, all rights, title and interest of the Seller in and to the
Mortgage Loans listed on the Mortgage Loan Schedule attached hereto, together
with the related Mortgage Files and all rights and obligations arising under the
documents contained therein. Pursuant to Subsection 6.03 of the Agreement, the
Seller has delivered to the Custodian the documents for each Mortgage Loan to be
purchased. The contents of each related Servicing File required to be retained
by the Seller to service the Mortgage Loans pursuant to the Agreement and thus
not delivered to the Purchaser are and shall be held in trust by the Seller for
the benefit of the Purchaser as the owner thereof. The Seller’s possession of
any portion of each such Servicing File is at the will of the Purchaser for the
sole purpose of facilitating servicing of the related Mortgage Loan pursuant to
the Agreement, and such retention and possession by the Seller shall be in a
custodial capacity only. The ownership of each Mortgage Note, Mortgage, and the
contents of the Mortgage File and Servicing File is vested in the Purchaser and
the ownership of all records and documents with respect to the related Mortgage
Loan prepared by or which come into the possession of the Seller shall
immediately vest in the Purchaser and shall be retained and maintained, in
trust, by the Seller at the will of the Purchaser in such custodial capacity
only.
          The Seller confirms to the Purchaser that the representation and
warranties set forth in Subsections 7.01 and 7.02 of the Agreement are true and
correct with respect to the Seller and the Mortgage Loans listed on the Mortgage
Loan Schedule attached hereto as of the date hereof, and that all statements
made in the Seller’s Officer’s Certificates and all Attachments thereto remain
complete, true and correct in all respects as of the date hereof, and that the
Mortgage Loan characteristics identified on the attached Schedule are true and
correct as of the date hereof.
          Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.

                  FIRST REPUBLIC BANK         Seller    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
CONTENTS OF EACH MORTGAGE FILE
          With respect to each Mortgage Loan, the Mortgage File shall include
each of the following items, which shall be available for inspection by the
Purchaser and which shall be retained by the Seller or delivered to the
Custodian:

  1.   Copies of the Mortgage Loan Documents.     2.   Residential loan
application.     3.   Mortgage Loan closing statement.     4.   Verification of
employment and income, if applicable.     5.   Verification of acceptable
evidence of source and amount of downpayment, if applicable.     6.   Credit
report on Mortgagor.     7.   Residential appraisal report.     8.   Photograph
of the Mortgaged Property.     9.   Survey of the Mortgaged Property.     10.  
Copy of each instrument necessary to complete identification of any exception
set forth in the exception schedule in the title policy, i.e., map or plat,
restrictions, easements, sewer agreements, home association declarations, etc.  
  11.   All required disclosure statements and statement of Mortgagor confirming
receipt thereof.     12.   If available, termite report, structural engineer’s
report, water potability and septic certification.     13.   Sales Contract, if
applicable.     14.   Hazard insurance policy.     15.   Flood Insurance policy,
if applicable.     16.   Tax Service Contract.     17.   Flood Service Contract.

 



--------------------------------------------------------------------------------



 



  18.   Tax receipts, insurance premium receipts, ledger sheets, payment history
from date of origination, insurance claim files, correspondence, current and
historical computerized data files, and all other processing, underwriting and
closing papers and records which are customarily contained in a mortgage loan
file and which are required to document the Mortgage Loan or to service the
Mortgage Loan.     19.   Amortization schedule, if available.     20.   Payment
history for Mortgage Loans that have been closed for more than 90 days.     21.
  With respect to each Cooperative Loan, a project file which shall contain an
Offering Plan and any additional information collected by the Seller during its
review of the Project

-2-



--------------------------------------------------------------------------------



 



EXHIBIT 6
MORTGAGE LOAN DOCUMENTS

(a)   the original Mortgage Note bearing all intervening endorsements necessary
to show a complete chain of endorsements from the original payee to the Seller,
endorsed in blank, “Pay to the order of                     , without recourse”,
and, if previously endorsed, signed in the name of the last endorsee by a duly
qualified officer of the last endorsee. If the Mortgage Loan was acquired by the
last endorsee in a merger, the endorsement shall be by “[name of last endorsee],
successor by merger to [name of predecessor]”. If the Mortgage Loan was acquired
or originated by the last endorsee while doing business under another name, the
endorsement shall be by “[name of last endorsee], formerly known as [previous
name]”;   (b)   the original Assignment of Mortgage for each Mortgage Loan, in
form and substance acceptable for recording. The Mortgage shall be assigned,
with assignee’s name left blank. If the Mortgage Loan was acquired by the last
assignee in a merger, the Assignment of Mortgage shall be made by “[name of last
assignee], successor by merger to [name of predecessor]”. If the Mortgage Loan
was acquired or originated by the last assignee while doing business under
another name, the Assignment of Mortgage shall be by “[name of last assignee],
formerly known as [previous name];   (c)   the original of each guarantee
executed in connection with the Mortgage Note, if any;   (d)   the original
recorded Mortgage with evidence of recording thereon. If in connection with any
Mortgage Loan, the Seller has not delivered or caused to be delivered the
original Mortgage with evidence of recording thereon on or prior to the related
Closing Date because of a delay caused by the public recording office where such
Mortgage has been delivered for recordation or because such Mortgage has been
lost or because such public recording office retains the original recorded
Mortgage, the Seller shall deliver or cause to be delivered to the Custodian,
(i) in the case of a delay caused by the public recording office, a copy of such
Mortgage certified by the Seller, escrow agent, title insurer or closing
attorney to be a true and complete copy of the original recorded Mortgage and
(ii) in the case where a public recording office retains the original recorded
Mortgage or in the case where a Mortgage is lost after recordation in a public
recording office, a copy of such Mortgage certified by such public recording
office to be a true and complete copy of the original recorded Mortgage;   (e)  
originals of each assumption, modification, consolidation or extension
agreement, if any;   (f)   the originals of all intervening assignments of
mortgage with evidence of recording thereon evidencing a complete chain of
ownership from the originator of the Mortgage Loan to the last assignee, or if
any such intervening assignment of mortgage has not been returned from the
applicable public recording office or has been lost or if such public recording
office retains the original recorded intervening assignments of mortgage, a
photocopy of such intervening assignment of mortgage, together with (i) in the
case of a delay caused by the public recording office, an Officer’s Certificate
of the Seller, escrow

 



--------------------------------------------------------------------------------



 



    agent, closing attorney or the title insurer insuring the Mortgage stating
that such intervening assignment of mortgage has been delivered to the
appropriate public recording office for recordation and that such original
recorded intervening assignment of mortgage or a copy of such intervening
assignment of mortgage certified by the appropriate public recording office to
be a true and complete copy of the original recorded intervening assignment of
mortgage will be promptly delivered to the Custodian upon receipt thereof by the
party delivering the Officer’s Certificate or by the Seller; or (ii) in the case
of an intervening assignment of mortgage where a public recording office retains
the original recorded intervening assignment of mortgage or in the case where an
intervening assignment of mortgage is lost after recordation in a public
recording office, a copy of such intervening assignment of mortgage with
recording information thereon certified by such public recording office to be a
true and complete copy of the original recorded intervening assignment of
mortgage;   (g)   if the Mortgage Note, the Mortgage, any Assignment of Mortgage
or any other related document has been signed by a Person on behalf of the
Mortgagor, the original power of attorney or other instrument that authorized
and empowered such Person to sign;   (h)   the original lender’s title insurance
policy (or a marked title insurance commitment, in the event that an original
lender’s title insurance policy has not yet been issued) in the form of an ALTA
mortgage title insurance policy, containing each of the endorsements required by
Fannie Mae and insuring the Purchaser and its successors and assigns as to the
first or secured priority lien of the Mortgage in the original principal amount
of the Mortgage Loan; and   (i)   the original of any security agreement,
chattel mortgage or equivalent document executed in connection with the
Mortgage, if any.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT 7
CUSTODIAL ACCOUNT LETTER AGREEMENT
                     __, 200_
To:
                                                                                
     (the “Depository”)
          As Seller under the Master Mortgage Loan Purchase and Servicing
Agreement, dated as of February 1, 2006, we hereby authorize and request you to
establish an account, as a Custodial Account, to be designated as “First
Republic Bank in trust for the Purchaser and various Mortgagors, Fixed and
Adjustable Rate Mortgage Loans.” All deposits in the account shall be subject to
withdrawal therefrom by order signed by the Seller. You may refuse any deposit
which would result in violation of the requirement that the account be fully
insured as described below. This letter is submitted to you in duplicate. Please
execute and return one original to us.

                  FIRST REPUBLIC BANK         (Seller)    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
  Date:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



          The undersigned, as Depository, hereby certifies that the
above-described account has been established under Account Number
                     at the office of the Depository indicated above, and agrees
to honor withdrawals on such account as provided above. The full amount
deposited at any time in the account will be insured to the full extent
permitted by the Federal Deposit Insurance Corporation through the Bank
Insurance Fund (“BIF”) or the Savings Association Insurance Fund (“SAIF”).

                  (Depository)
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
  Date:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
ESCROW ACCOUNT LETTER AGREEMENT
                     __, 200_
To:
                                                                                
     (the “Depository”)
          As Seller under the Master Mortgage Loan Purchase and Servicing
Agreement, dated as of February 1, 2006, we hereby authorize and request you to
establish an account, as an Escrow Account, to be designated as “First Republic
Bank in trust for the Purchaser and various Mortgagors, Fixed and Adjustable
Rate Mortgage Loans.” All deposits in the account shall be subject to withdrawal
therefrom by order signed by the Seller. You may refuse any deposit which would
result in violation of the requirement that the account be fully insured as
described below. This letter is submitted to you in duplicate. Please execute
and return one original to us.

                  FIRST REPUBLIC BANK         (Seller)    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
  Date:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



          The undersigned, as Depository, hereby certifies that the
above-described account has been established under Account Number
                     at the office of the Depository indicated above, and agrees
to honor withdrawals on such account as provided above. The full amount
deposited at any time in the account will be insured to the full extent
permitted by the Federal Deposit Insurance Corporation through the Bank
Insurance Fund (“BIF”) or the Savings Association Insurance Fund (“SAIF”).

                  (Depository)
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
  Date:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 9
SERVICING ADDENDUM
          Subsection 11.01 Seller to Act as Servicer.
          The Seller, as independent contract servicer, shall service and
administer the Mortgage Loans in accordance with Accepted Servicing Practices
and this Agreement and shall have full power and authority, acting alone, to do
or cause to be done any and all things in connection with such servicing and
administration which the Seller may deem necessary or desirable and consistent
with the terms of this Agreement.
          Subject to the above-described servicing standards, the specific
requirements and prohibitions of this Agreement and the respective Mortgage
Loans, and the provisions of any primary insurance policy and applicable law,
the Seller shall have full power and authority, acting alone, to do any and all
things in connection with such servicing and administration which the Seller may
deem necessary or desirable. Without limiting the generality of the foregoing,
the Seller shall, and is hereby authorized and empowered to (i) execute and
deliver on behalf of itself and the Purchaser, any and all instruments of
satisfaction or cancellation, or of partial or full release, discharge and all
other comparable instruments, with respect to the Mortgage Loan and with respect
to the Mortgage Property and (ii) waive, modify or vary any term of any Mortgage
Loan or consent to the postponement of strict compliance with any such term or
in any manner grant indulgence to the related Mortgagor if in the Seller’s
reasonable and prudent determination such waiver, modification, postponement or
indulgence is in the interests of the Purchaser and is not prohibited by a
primary insurance policy; provided, however, that the Seller may not, unless it
has first obtained the consent of the Purchaser, permit any modification with
respect to any Mortgage Loan that would vary the Mortgage Interest Rate, defer
or forgive the payment of interest or of any principal, reduce the outstanding
principal amount (other than as a result of its actual receipt of payment of
principal on ), extend the final maturity date of such Mortgage Loan, or accept
substitute or additional collateral or release any collateral for a Mortgage
Loan. If reasonably required by the Seller, the Purchaser shall furnish the
Seller with any powers of attorney and other documents necessary or appropriate
to enable the Seller to carry out its servicing and administrative duties under
this Agreement.
          Notwithstanding anything to the contrary in this Agreement, in the
event of an Assignment or a Securitization Transaction for which the Seller
continues to service any Mortgage Loan, the Seller shall not make or permit any
modification, waiver or amendment of any term of a Mortgage Loan that could
cause any REMIC holding such Mortgage Loan to fail to qualify as a REMIC or
result in the imposition of any tax under Section 860F(a) or 860G(d) of the Code
on any REMIC holding such Mortgage Loan.
          In servicing and administering the Mortgage Loans, the Seller shall
employ procedures including collection procedures and exercise the same care
that it customarily employs and exercises in servicing and administering
mortgage loans for its own account giving due consideration to accepted mortgage
servicing practices of prudent lending institutions and the Purchaser’s reliance
on the Seller.

 



--------------------------------------------------------------------------------



 



     The Seller shall cause to be maintained for each Cooperative Loan a copy of
the Financing Statements and shall file and such Financing Statements and
continuation statements as necessary, in accordance with the Uniform Commercial
Code applicable in the jurisdiction in which the related Cooperative Apartment
is located, to perfect and protect the security interest and lien of the
Purchaser.
     With respect to each Mortgage Loan which has been (or becomes) delinquent
30 days or more at least once since origination, the Seller has fully and
accurately furnished complete information (i.e., favorable and unfavorable) on
the related borrower credit files to Equifax, Experian and Trans Union Credit
Information Company, in accordance with the Fair Credit Reporting Act and its
implementing regulations, on a monthly basis and, for each Mortgage Loan, the
Seller will furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information on its borrower
credit files to Equifax, Experian, and Trans Union Credit Information Company,
on a monthly basis;
     With respect to each Mortgage Loan which has been (or becomes) delinquent
30 days or more at least once since origination, the Seller will transmit
full-file credit reporting data for each Mortgage Loan pursuant to Fannie Mae
Guide Announcement 95-19 and for each Mortgage Loan, Seller agrees it shall
report one of the following statuses each month as follows: new origination,
current, delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off;
          Subsection 11.02 Collection of Mortgage Loan Payments.
     Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Seller shall proceed diligently to collect
all payments due under each Mortgage Loan when the same shall become due and
payable and shall, to the extent such procedures shall be consistent with this
Agreement and the terms and provisions of any related Primary Insurance Policy,
follow such collection procedures as it follows with respect to mortgage loans
comparable to the Mortgage Loans and held for its own account. Further, the
Seller shall take special care in ascertaining and estimating annual ground
rents, taxes, assessments, water rates, fire and hazard insurance premiums,
mortgage insurance premiums, and all other charges that, as provided in the
Mortgage, will become due and payable to the end that the installments payable
by the Mortgagors will be sufficient to pay such charges as and when they become
due and payable.
          Subsection 11.03 Realization Upon Defaulted Mortgage Loans.
          (a) The Seller shall use its best efforts, consistent with the
procedures that the Seller would use in servicing loans for its own account, to
foreclose upon or otherwise comparably convert the ownership of such Mortgaged
Properties as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments pursuant to
Subsection 11.01. In addition, if an Additional Collateral Mortgage Loan becomes
a defaulted Mortgage Loan, the Seller shall make all reasonable efforts to
realize upon the related Additional Collateral, and any proceeds from the
realization thereof, and not such Additional Collateral itself, shall be
included in the related Liquidation Proceeds and deposited in the Custodial
Account, net of any related Servicing Advances. The Seller shall use its best

-2-



--------------------------------------------------------------------------------



 



efforts to realize upon defaulted Mortgage Loans in such a manner as will
maximize the receipt of principal and interest by the Purchaser, taking into
account, among other things, the timing of foreclosure proceedings and any
proceedings with respect to Additional Collateral. The foregoing is subject to
the provisions that, in any case in which Mortgaged Property shall have suffered
damage, the Seller shall not be required to expend its own funds toward the
restoration of such property in excess of $2,000 unless it shall determine in
its discretion (i) that such restoration will increase the proceeds of
liquidation of the related Mortgage Loan to Purchaser after reimbursement to
itself for such expenses, and (ii) that such expenses will be recoverable by the
Seller through Insurance Proceeds or Liquidation Proceeds from the related
Mortgaged Property, as contemplated in Subsection 11.05. In the event that any
payment due under any Mortgage Loan is not paid when the same becomes due and
payable, or in the event the Mortgagor fails to perform any other covenant or
obligation under the Mortgage Loan and such failure continues beyond any
applicable grace period, the Seller shall take such action as it shall deem to
be in the best interest of the Purchaser. In the event that any payment due
under any Mortgage Loan remains delinquent for a period of ninety (90) days or
more, the Seller shall (a) act in the best interests of the Purchaser,
(b) commence foreclosure proceedings, provided that prior to commencing
foreclosure proceedings, the Seller shall notify the Purchaser in writing of the
Seller’s intention to do so, and the Seller shall not commence foreclosure
proceedings if the Purchaser objects to such action within ten (10) Business
Days of receiving such notice and (c) respond to reasonable inquiries of the
Purchaser with respect to the Mortgage Loan or related REO property.
Notwithstanding the foregoing, the Seller may not sell a delinquent Mortgage
Loan unless it has obtained the consent of the Purchaser. The Purchaser may
instruct the Seller to commence foreclosure proceedings on any Mortgage Loan for
which any payment remains delinquent for a period of 120 days or more. The
Seller shall promptly notify the Purchaser in writing of the commencement of
foreclosure proceedings and thereafter periodically advise the Purchaser of the
status of the foreclosure proceedings and follow the Purchaser’s instructions in
connection therewith. . In such connection, the Seller shall be responsible for
all costs and expenses incurred by it in any such proceedings; provided,
however, that it shall be entitled to reimbursement thereof from the related
Mortgaged Property, as contemplated in Subsection 11.05.
          (b) Notwithstanding the foregoing provisions of this Subsection 11.03,
with respect to any Mortgage Loan as to which the Seller has received actual
notice of, or has actual knowledge of, the presence of any toxic or hazardous
substance on the related Mortgaged Property the Seller shall not either
(i) obtain title to such Mortgaged Property as a result of or in lieu of
foreclosure or otherwise, or (ii) otherwise acquire possession of, or take any
other action, with respect to, such Mortgaged Property if, as a result of any
such action, the Purchaser would be considered to hold title to, to be a
mortgagee-in-possession of, or to be an owner or operator of such Mortgaged
Property within the meaning of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, or any
comparable law, unless the Seller has also previously determined, based on its
reasonable judgment and a prudent report prepared by a Person who regularly
conducts environmental audits using customary industry standards, that:
     (1) such Mortgaged Property is in compliance with applicable environmental
laws or, if not, that it would be in the best economic

-3-



--------------------------------------------------------------------------------



 



interest of the Purchaser to take such actions as are necessary to bring the
Mortgaged Property into compliance therewith; and
     (2) there are no circumstances present at such Mortgaged Property relating
to the use, management or disposal of any hazardous substances, hazardous
materials, hazardous wastes, or petroleum-based materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any federal, state or local law or regulation, or that if any
such materials are present for which such action could be required, that it
would be in the best economic interest of the Purchaser to take such actions
with respect to the affected Mortgaged Property.
          The cost of the environmental audit report contemplated by this
Subsection 11.03 shall be advanced by the Seller, subject to the Seller’s right
to be reimbursed therefor from the Custodial Account as provided in Subsection
11.05(vi).
          If the Seller determines, as described above, that it is in the best
economic interest of the Purchaser to take such actions as are necessary to
bring any such Mortgaged Property into compliance with applicable environmental
laws, or to take such action with respect to the containment, clean-up or
remediation of hazardous substances, hazardous materials, hazardous wastes, or
petroleum-based materials affecting any such Mortgaged Property, then the Seller
shall take such action as it deems to be in the best economic interest of the
Purchaser. The cost of any such compliance, containment, cleanup or remediation
shall be advanced by the Seller, subject to the Seller’s right to be reimbursed
therefor from the Custodial Account as provided in Subsection 11.05(vi).
          (c) Proceeds received in connection with any Final Recovery
Determination, as well as any recovery resulting from a partial collection of
Insurance Proceeds or Liquidation Proceeds in respect of any Mortgage Loan, will
be applied in the following order of priority: first, to reimburse the Seller
for any related unreimbursed Servicing Advances, pursuant to Subsection
11.05(iii); second, to accrued and unpaid interest on the Mortgage Loan, to the
date of the Final Recovery Determination, or to the Due Date prior to the
Distribution Date on which such amounts are to be distributed if not in
connection with a Final Recovery Determination; and third, as a recovery of
principal of the Mortgage Loan. If the amount of the recovery so allocated to
interest is less than the full amount of accrued and unpaid interest due on such
Mortgage Loan, the amount of such recovery will be allocated by the Seller as
follows: first, to unpaid Servicing Fees; and second, to the balance of the
interest then due and owing. The portion of the recovery so allocated to unpaid
Servicing Fees shall be reimbursed to the Seller pursuant to Subsection
11.05(iv).
          Subsection 11.04 Establishment of Custodial Accounts; Deposits in
Custodial Accounts.
          The Seller shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Custodial Accounts,
in the form of time deposit or demand

-4-



--------------------------------------------------------------------------------



 



accounts. The creation of any Custodial Account shall be evidenced by a
Custodial Account Letter Agreement in the form of Exhibit 7.
          The Seller shall deposit in the Custodial Account on a daily basis,
and retain therein the following payments and collections received by it
subsequent to the Cut-off Date, or received by it prior to the Cut-off Date but
allocable to a period subsequent thereto, other than in respect of principal and
interest on the Mortgage Loans due on or before the Cut-off Date:

  (i)   all payments on account of principal on the Mortgage Loans;     (ii)  
all payments on account of interest on the Mortgage Loans;     (iii)   all
Liquidation Proceeds;     (iv)   all Insurance Proceeds including amounts
required to be deposited pursuant to Subsections 11.10 and 11.11, other than
proceeds to be held in the Escrow Account and applied to the restoration or
repair of the Mortgaged Property or released to the Mortgagor in accordance with
the Seller’s normal servicing procedures, the loan documents or applicable law;
    (v)   all Condemnation Proceeds affecting any Mortgaged Property which are
not released to the Mortgagor in accordance with the Seller’s normal servicing
procedures, the loan documents or applicable law;     (vi)   all Monthly
Advances;     (vii)   all proceeds of any Mortgage Loan repurchased in
accordance with Subsections 7.03 and 7.04 and all amounts required to be
deposited by the Seller in connection with shortfalls in principal amount of
Qualified Substitute Mortgage Loans pursuant to Subsection 7.03;     (viii)  
any amounts required to be deposited by the Seller pursuant to Subsection 11.11
in connection with the deductible clause in any blanket hazard insurance policy.
Such deposit shall be made from the Seller’s own funds, without reimbursement
therefor;     (ix)   any amounts required to be deposited by the Seller in
connection with any REO Property pursuant to Subsection 11.13;     (x)   any
amounts required to be deposited in the Custodial Account pursuant to
Subsections 11.19 or 11.20; and     (xi)   with respect to each Principal
Prepayment in full, an amount (to be paid by the Seller out of its own funds
without reimbursement therefor) which, when added to all amounts allocable to
interest received in connection with such Principal Prepayment, equals one
month’s interest on the amount of principal so prepaid at the Mortgage Interest
Rate, provided, however, that in no event shall the aggregate of deposits made
by the Seller pursuant to this clause (xi) exceed

-5-



--------------------------------------------------------------------------------



 



      the aggregate amount of the Seller’s servicing compensation in the
calendar month in which such deposits are required.

The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges and assumption
fees, to the extent permitted by Subsection 11.01, need not be deposited by the
Seller in the Custodial Account. Such Custodial Account shall be an Eligible
Account. Any interest or earnings on funds deposited in the Custodial Account by
the depository institution shall accrue to the benefit of the Seller and the
Seller shall be entitled to retain and withdraw such interest from the Custodial
Account pursuant to Subsection 11.05(iii). The Seller shall give notice to the
Purchaser of the location of the Custodial Account when established and prior to
any change thereof.
          If the balance on deposit in the Custodial Account exceeds $75,000 as
of the commencement of business on any Business Day and the Custodial Account
constitutes an Eligible Account solely pursuant to clause (ii) of the definition
of Eligible Account, the Seller shall, on or before twelve o’clock noon Eastern
time on such Business Day, withdraw from the Custodial Account any and all
amounts payable to the Purchaser and remit such amounts to the Purchaser by wire
transfer of immediately available funds.
          Subsection 11.05 Permitted Withdrawals From the Custodial Account.
          The Seller may, from time to time, withdraw from the Custodial Account
for the following purposes:

  (i)   to make distributions to the Purchaser in the amounts and in the manner
provided for in Subsection 11.14;     (ii)   to reimburse itself for Monthly
Advances, the Seller’s right to reimburse itself pursuant to this subclause
(ii) being limited to amounts received on the related Mortgage Loan which
represent late collections (net of the related Servicing Fees) respecting which
any such advance was made it being understood that, in the case of such
reimbursement, the Seller’s right thereto shall be prior to the rights of
Purchaser, except that, where the Seller is required to repurchase a Mortgage
Loan, pursuant to Subsection 7.03 or 7.04, the Seller’s right to such
reimbursement shall be subsequent to the payment to the Purchaser of the
Repurchase Price pursuant to Subsection 7.03 or 7.04, and all other amounts
required to be paid to the Purchaser with respect to such Mortgage Loans;    
(iii)   to reimburse itself for unreimbursed Servicing Advances, the Seller’s
right to reimburse itself pursuant to this subclause (iii) with respect to any
Mortgage Loan being limited to related Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds and such other amounts as may be collected by the
Seller from the Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of such reimbursement, the Seller’s right thereto
shall be prior to the rights of the Purchaser, except that, where the Seller is
required to repurchase a Mortgage Loan, pursuant to Subsection 7.03 or 7.04, the
Seller’s

-6-



--------------------------------------------------------------------------------



 



  right to such reimbursement shall be subsequent to the payment to the
Purchaser of the Repurchase Price pursuant to Subsection 7.03 or 7.04 and all
other amounts required to be paid to the Purchaser with respect to such Mortgage
Loans;     (iv)   to pay to itself pursuant to Subsection 11.22 as servicing
compensation (a) any interest earned on funds in the Custodial Account (all such
interest to be withdrawn monthly not later than each Distribution Date), and
(b) the Servicing Fee from that portion of any payment or recovery as to
interest on a particular Mortgage Loan;     (v)   to pay to itself with respect
to each Mortgage Loan that has been repurchased pursuant to Subsection 7.03 or
Subsection 7.04 all amounts received thereon and not distributed as of the date
on which the related Repurchase Price is determined;     (vi)   to reimburse the
Seller for any Monthly Advance previously made which the Seller has determined
to be a Nonrecoverable Monthly Advance;     (vii)   to pay, or to reimburse the
Seller for advances in respect of, expenses incurred in connection with any
Mortgage Loan pursuant to Subsection 11.03(b), but only to the extent of amounts
received in respect of the Mortgage Loans to which such expense is attributable;
    (viii)   to clear and terminate the Custodial Account on the termination of
this Agreement.

     The Seller shall keep and maintain separate accounting, on a Mortgage Loan
by Mortgage Loan basis, for the purpose of justifying any withdrawal from the
Custodial Account pursuant to such subclauses (ii) — (vii) above. The Seller
shall provide written notification in the form of an Officers’ Certificate to
the Purchaser, on or prior to the next succeeding Distribution Date, upon making
any withdrawals from the Custodial Account pursuant to subclause (vi) above.
          Subsection 11.06 Establishment of Escrow Accounts; Deposits in Escrow
Accounts.
          The Seller shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan which constitute Escrow Payments separate and
apart from any of its own funds and general assets and shall establish and
maintain one or more Escrow Accounts, in the form of time deposit or demand
accounts. The creation of any Escrow Account shall be evidenced by Escrow
Account Letter Agreement in the form of Exhibit 8.
          The Seller shall deposit in the Escrow Account or Accounts on a daily
basis, and retain therein, (i) all Escrow Payments collected on account of the
Mortgage Loans, for the purpose of effecting timely payment of any such items as
required under the terms of this Agreement, and (ii) all Insurance Proceeds
which are to be applied to the restoration or repair of any Mortgaged Property.
The Seller shall make withdrawals therefrom only to effect such

-7-



--------------------------------------------------------------------------------



 



payments as are required under this Agreement, and for such other purposes as
shall be as set forth or in accordance with Subsection 11.08. The Seller shall
be entitled to retain any interest paid on funds deposited in the Escrow Account
by the depository institution other than interest on escrowed funds required by
law to be paid to the Mortgagor and, to the extent required by law, the Seller
shall pay interest on escrowed funds to the Mortgagor notwithstanding that the
Escrow Account is non-interest bearing or that interest paid thereon is
insufficient for such purposes.
          Subsection 11.07 Permitted Withdrawals From Escrow Account.
          Withdrawals from the Escrow Account may be made by the Seller (i) to
effect timely payments of ground rents, taxes, assessments, water rates, hazard
insurance premiums, Primary Insurance Policy premiums, if applicable, and
comparable items, (ii) to reimburse the Seller for any Servicing Advance made by
the Seller with respect to a related Mortgage Loan but only from amounts
received on the related Mortgage Loan which represent late payments or
collections of Escrow Payments thereunder, (iii) to refund to the Mortgagor any
funds as may be determined to be overages, (iv) for transfer to the Custodial
Account in accordance with the terms of this Agreement, (v) for application to
restoration or repair of the Mortgaged Property, (vi) to pay to the Seller, or
to the Mortgagor to the extent required by law, any interest paid on the funds
deposited in the Escrow Account, or (vii) to clear and terminate the Escrow
Account on the termination of this Agreement.
          Subsection 11.08 Payment of Taxes, Insurance and Other Charges;
Maintenance of Primary Insurance Policies; Collections Thereunder.
          With respect to each Mortgage Loan, the Seller shall maintain accurate
records reflecting the status of ground rents, taxes, assessments, water rates
and other charges which are or may become a lien upon the Mortgaged Property and
the status of Primary Insurance Policy premiums and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges, including insurance renewal premiums and shall effect payment thereof
prior to the applicable penalty or termination date and at a time appropriate
for securing maximum discounts allowable, employing for such purpose deposits of
the Mortgagor in the Escrow Account which shall have been estimated and
accumulated by the Seller in amounts sufficient for such purposes, as allowed
under the terms of the Mortgage and applicable law. To the extent that the
Mortgage does not provide for Escrow Payments, the Seller shall determine that
any such payments are made by the Mortgagor at the time they first become due.
The Seller assumes full responsibility for the timely payment of all such bills
and shall effect timely payments of all such bills irrespective of the
Mortgagor’s faithful performance in the payment of same or the making of the
Escrow Payments and shall make advances from its own funds to effect such
payments.
          The Seller shall maintain in full force and effect, a Primary
Insurance Policy, issued by a Qualified Insurer, with respect to each Mortgage
Loan for which such coverage is required. Such coverage shall be maintained
until the Loan-to-Value Ratio of the related Mortgage Loan is reduced to that
amount for which Fannie Mae no longer requires such insurance to be maintained.
The Seller will not cancel or refuse to renew any Primary Insurance

-8-



--------------------------------------------------------------------------------



 



Policy in effect on the Closing Date that is required to be kept in force under
this Agreement unless a replacement Primary Insurance Policy for such cancelled
or non- renewed policy is obtained from and maintained with a Qualified Insurer.
The Seller shall not take any action which would result in non-coverage under
any applicable Primary Insurance Policy of any loss which, but for the actions
of the Seller, would have been covered thereunder. In connection with any
assumption or substitution agreement entered into or to be entered into pursuant
to Subsection 11.19, the Seller shall promptly notify the insurer under the
related Primary Insurance Policy, if any, of such assumption or substitution of
liability in accordance with the terms of such policy and shall take all actions
which may be required by such insurer as a condition to the continuation of
coverage under the Primary Insurance Policy. If such Primary Insurance Policy is
terminated as a result of such assumption or substitution of liability, the
Seller shall obtain a replacement Primary Insurance Policy as provided above.
          In connection with its activities as servicer, the Seller agrees to
prepare and present, on behalf of itself, and the Purchaser, claims to the
insurer under any Primary Insurance Policy in a timely fashion in accordance
with the terms of such policies and, in this regard, to take such action as
shall be necessary to permit recovery under any Primary Insurance Policy
respecting a defaulted Mortgage Loan. Pursuant to Subsection 11.04, any amounts
collected by the Seller under any Primary Insurance Policy shall be deposited in
the Custodial Account, subject to withdrawal pursuant to Subsection 11.05.
          Subsection 11.09 Transfer of Accounts.
          The Seller may transfer the Custodial Account or the Escrow Account to
a different depository institution from time to time. Such transfer shall be
made only upon obtaining the consent of the Purchaser, which consent shall not
be unreasonably withheld. In any case, the Custodial Account and Escrow Account
shall be Eligible Accounts.
          Subsection 11.10 Maintenance of Hazard Insurance.
          The Seller shall cause to be maintained for each Mortgage Loan fire
and hazard insurance with extended coverage as is customary in the area where
the Mortgaged Property is located in an amount, subject to the limits of
insurability required by applicable law, which is at least equal to the lesser
of (i) the amount necessary to fully compensate for any damage or loss to the
improvements which are a part of such property on a replacement cost basis or
(ii) the sum of the outstanding principal balance of the Mortgage Loan and the
outstanding principal balance of the related first lien mortgage loan, if
applicable, in each case in an amount not less than such amount as is necessary
to prevent the Mortgagor and/or the Mortgagee from becoming a co-insurer. If the
Mortgaged Property is in an area identified on a Flood Hazard Boundary Map or
Flood Insurance Rate Map issued by the Flood Emergency Management Agency as
having special flood hazards and such flood insurance has been made available,
the Seller will cause to be maintained a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
with a generally acceptable insurance carrier, in an amount representing
coverage not less than the lesser of (i) the outstanding principal balance of
the Mortgage Loan or (ii) the maximum amount of insurance which is available
under the National Flood Insurance Act of 1968 or the Flood Disaster Protection
Act of 1973, as amended. The Seller also shall maintain on any REO Property,
fire and hazard insurance with extended

-9-



--------------------------------------------------------------------------------



 



coverage in an amount which is at least equal to the lesser of (i) the maximum
insurable value of the improvements which are a part of such property and
(ii) the outstanding principal balance of the related Mortgage Loan at the time
it became an REO Property plus accrued interest at the Mortgage Interest Rate
and related Servicing Advances, liability insurance and, to the extent required
and available under the National Flood Insurance Act of 1968 or the Flood
Disaster Protection Act of 1973, as amended, flood insurance in an amount as
provided above. Pursuant to Subsection 11.04, any amounts collected by the
Seller under any such policies other than amounts to be deposited in the Escrow
Account and applied to the restoration or repair of the Mortgaged Property or
REO Property, or released to the Mortgagor in accordance with the Seller’s
normal servicing procedures, shall be deposited in the Custodial Account,
subject to withdrawal pursuant to Subsection 11.05. Any cost incurred by the
Seller in maintaining any such insurance shall not, for the purpose of
calculating distributions to the Purchaser, be added to the unpaid principal
balance of the related Mortgage Loan, notwithstanding that the terms of such
Mortgage Loan so permit. It is understood and agreed that no earthquake or other
additional insurance need be required by the Seller of the Mortgagor or
maintained on property acquired in respect of the Mortgage Loan, other than
pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insurance. All such policies shall be
endorsed with standard mortgagee clauses with loss payable to the Seller, or
upon request to the Purchaser, and shall provide for at least thirty (30) days
prior written notice of any cancellation, reduction in the amount of, or
material change in, coverage to the Seller. The Seller shall not interfere with
the Mortgagor’s freedom of choice in selecting either his insurance carrier or
agent, provided, however, that the Seller shall not accept any such insurance
policies from insurance companies unless such companies currently reflect a
General Policy Rating of A:VI or better in Best’s Key Rating Guide, are
acceptable to Fannie Mae and Freddie Mac and are licensed to do business in the
state wherein the property subject to the policy is located.
          Subsection 11.11 Maintenance of Mortgage Impairment Insurance Policy.
          In the event that the Seller shall obtain and maintain a mortgage
impairment or blanket policy issued by an issuer that has a rating in Best’s Key
Rating Guide of A:VI insuring against hazard losses on all of Mortgaged
Properties securing the Mortgage Loans, then, to the extent such policy provides
coverage in an amount equal to the amount required pursuant to Subsection 11.10
and otherwise complies with all other requirements of Subsection 11.10, the
Seller shall conclusively be deemed to have satisfied its obligations as set
forth in Subsection 11.10, it being understood and agreed that such policy may
contain a deductible clause, in which case the Seller shall, in the event that
there shall not have been maintained on the related Mortgaged Property or REO
Property a policy complying with Subsection 11.10, and there shall have been one
or more losses which would have been covered by such policy, deposit in the
Custodial Account the amount not otherwise payable under the blanket policy
because of such deductible clause. In connection with its activities as servicer
of the Mortgage Loans, the Seller agrees to prepare and present, on behalf of
the Purchaser, claims under any such blanket policy in a timely fashion in
accordance with the terms of such policy. Upon request of the Purchaser, the
Seller shall cause to be delivered to the Purchaser a certified true copy of
such policy and a statement from the insurer thereunder that such policy shall
in no event be terminated or materially modified without thirty (30) days prior
written notice to the Purchaser.

-10-



--------------------------------------------------------------------------------



 



          Subsection 11.12 Fidelity Bond, Errors and Omissions Insurance.
          The Seller shall maintain, at its own expense, a blanket fidelity bond
and an errors and omissions insurance policy, with broad coverage with
responsible companies that would meet the requirements of Fannie Mae or Freddie
Mac on all officers, employees or other persons acting in any capacity with
regard to the Mortgage Loans to handle funds, money, documents and papers
relating to the Mortgage Loans. The fidelity bond and errors and omissions
insurance shall be in the form of the Mortgage Banker’s Blanket Bond and shall
protect and insure the Seller against losses, including forgery, theft,
embezzlement, fraud, errors and omissions and negligent acts of such persons.
Such fidelity bond shall also protect and insure the Seller against losses in
connection with the failure to maintain any insurance policies required pursuant
to this Agreement and the release or satisfaction of a Mortgage Loan without
having obtained payment in full of the indebtedness secured thereby. No
provision of this Subsection 11.12 requiring the fidelity bond and errors and
omissions insurance shall diminish or relieve the Seller from its duties and
obligations as set forth in this Agreement. The minimum coverage under any such
bond and insurance policy shall be at least equal to the corresponding amounts
required by Fannie Mae in the Fannie Mae Servicing Guide or by Freddie Mac in
the Freddie Mac Sellers’ and Servicers’ Guide. Upon request of the Purchaser,
the Seller shall cause to be delivered to the Purchaser a certified true copy of
the fidelity bond and insurance policy and a statement from the surety and the
insurer that such fidelity bond or insurance policy shall in no event be
terminated or materially modified without thirty (30) days’ prior written notice
to the Purchaser.
          Subsection 11.13 Title, Management and Disposition of REO Property.
          In the event that title to the Mortgaged Property is acquired in
foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale
shall be taken in the name of the person designated by the Purchaser. Any Person
or Persons holding such title other than the Purchaser shall acknowledge in
writing that such title is being held as nominee for the benefit of the
Purchaser.
          The Seller shall either itself or through an agent selected by the
Seller, manage, conserve, protect and operate each REO Property (and may
temporarily rent the same) in the same manner that it manages, conserves,
protects and operates other foreclosed property for its own account, and in the
same manner that similar property in the same locality as the REO Property is
managed. If a REMIC election is or is to be made with respect to the arrangement
under which the Mortgage Loans and any REO Property are held, the Seller shall
manage, conserve, protect and operate each REO Property in a manner which does
not cause such REO Property to fail to qualify as “foreclosure property” within
the meaning of Section 860G(a)(8) of the Code or result in the receipt by such
REMIC of any “income from non-permitted assets” within the meaning of
Section 860F(a)(2)(B) of the Code or any “net income from foreclosure property”
within the meaning of Section 860G(c)(2) of the Code. The Seller shall cause
each REO Property to be inspected promptly upon the acquisition of title thereto
and shall cause each REO Property to be inspected at least monthly thereafter.
The Seller shall make or cause to be made a written report of each such
inspection. Such reports shall be retained in the Mortgage File and copies
thereof shall be forwarded by the Seller to the Purchaser. The Seller shall use
its best efforts to dispose of the REO Property as soon as possible and shall
sell such REO Property in any event within one year after title has been taken
to such REO Property, unless the Seller

-11-



--------------------------------------------------------------------------------



 



determines, and gives appropriate notice to the Purchaser, that a longer period
is necessary for the orderly liquidation of such REO Property. If a period
longer than one year is necessary to sell any REO property, (i) the Seller shall
report monthly to the Purchaser as to the progress being made in selling such
REO Property and (ii) if, with the written consent of the Purchaser, a purchase
money mortgage is taken in connection with such sale, such purchase money
mortgage shall name the Seller as mortgagee, and a separate servicing agreement
between the Seller and the Purchaser shall be entered into with respect to such
purchase money mortgage. Notwithstanding the foregoing, if a REMIC election is
made with respect to the arrangement under which the Mortgage Loans and the REO
Property are held, such REO Property shall be disposed of before the close of
the third taxable year following the taxable year in which the Mortgage Loan
became an REO Property, unless the Seller provides to the trustee under such
REMIC an opinion of counsel to the effect that the holding of such REO Property
subsequent to the close of the third taxable year following the taxable year in
which the Mortgage Loan became an REO Property, will not result in the
imposition of taxes on “prohibited transactions” as defined in Section 860F of
the Code, or cause the transaction to fail to qualify as a REMIC at any time
that mortgage-backed securities related to the Mortgage Loan are outstanding.
Seller shall manage, conserve, protect and operate each such REO Property for
the holders of such securities solely for the purpose of its prompt disposition
and sale in a manner which does not cause such property to fail to qualify as
“foreclosure property” within the meaning of Section 860F(a)(2)(E) of the Code,
or any “net income from foreclosure property” which is subject to taxation under
the REMIC provisions of the Code. Pursuant to its efforts to sell such property,
the Seller shall either itself or through an agent selected by Seller, protect
and conserve such property in the same manner and to such an extent as is
customary in the locality where such property is located. Additionally, Seller
shall perform the tax withholding and reporting related to Sections 1445 and
6050J of the Code.
          Notwithstanding any other provision of this Agreement, if a REMIC
election has been made, no Mortgage Property held by a REMIC shall be rented (or
allowed to continue to be rented) or otherwise used for the production of income
by or on behalf of the related trust or sold in such a manner pursuant to any
terms that would (i) cause such Mortgaged Property to fail to qualify at any
time as “foreclosure property” within a meaning of Section 860G(a)(8) of the
Code, (ii) subject the related trust to the imposition of any federal or state
income taxes on “net income from foreclosure property” with respect to such
Mortgage Property within the meaning of Section 860F(a) (2) (b) of the Code,
unless the Seller has agreed to indemnify and hold harmless the related trust
with respect to the imposition of any such taxes.”
          With respect to each REO Property, the Seller shall segregate and hold
all funds collected and received in connection with the operation of the REO
Property separate and apart from its own funds or general assets and shall
establish and maintain a separate REO Account for each REO Property in the form
of a non-interest bearing demand account, unless an Opinion of Counsel is
obtained by the Seller to the effect that the classification as a grantor trust
or REMIC for federal income tax purposes of the arrangement under which the
Mortgage Loans and the REO Property is held will not be adversely affected by
holding such funds in another manner. Each REO Account shall be established with
the Seller or, with the prior consent of the Purchaser, with a commercial bank,
a mutual savings bank or a savings association. The creation of any REO Account
shall be evidenced by a letter agreement substantially in the form of the

-12-



--------------------------------------------------------------------------------



 



Custodial Account Letter Agreement attached as Exhibit 7 hereto. An original of
such letter agreement shall be furnished to any Purchaser upon request.
          The Seller shall deposit or cause to be deposited, on a daily basis in
each REO Account all revenues received with respect to the related REO Property
and shall withdraw therefrom funds necessary for the proper operation,
management and maintenance of the REO Property, including the cost of
maintaining any hazard insurance pursuant to Subsection 11.10 hereof and the
fees of any managing agent acting on behalf of the Seller. The Seller shall not
be entitled to retain interest paid or other earnings, if any, on funds
deposited in such REO Account. On or before each Determination Date, the Seller
shall withdraw from each REO Account and deposit into the Custodial Account the
net income from the REO Property on deposit in the REO Account.
          The Seller shall furnish to the Purchaser on each Distribution Date,
an operating statement for each REO Property covering the operation of each REO
Property for the previous month. Such operating statement shall be accompanied
by such other information as the Purchaser shall reasonably request. Together
with such statement, the Seller shall furnish to the Purchaser a statement
covering the Seller’s efforts in connection with the sale of such REO Property
and any rental of such REO Property incidental to the sale thereof for the
previous month.
          Each REO Disposition shall be carried out by the Seller at such price
and upon such terms and conditions as the Seller deems to be in the best
interest of the Purchaser only with the prior written consent of the Purchaser.
If as of the date title to any REO Property was acquired by the Seller there
were outstanding unreimbursed Servicing Advances with respect to the REO
Property, the Seller, upon an REO Disposition of such REO Property, shall be
entitled to reimbursement for any related unreimbursed Servicing Advances from
proceeds received in connection with such REO Disposition. The proceeds from the
REO Disposition, net of any payment to the Seller as provided above, shall be
deposited in the REO Account and shall be transferred to the Custodial Account
on the Determination Date in the month following receipt thereof for
distribution on the succeeding Distribution Date in accordance with Subsection
11.14.
          Subsection 11.14 Distributions.
          On each Distribution Date, the Seller shall distribute to the
Purchaser all amounts credited to the Custodial Account as of the close of
business on the preceding Determination Date, net of charges against or
withdrawals from the Custodial Account pursuant to Subsection 11.05; plus (ii)
all Monthly Advances, if any, which the Seller is obligated to distribute
pursuant to Subsection 11.21, minus (iii) any amounts attributable to Principal
Prepayments received after the last day of the calendar month immediately
preceding the related Distribution Date and (iv) any amounts attributable to
Monthly Prepayments collected but due on a Due Date or Dates subsequent to the
preceding Determination Date.
          All distributions made to the Purchaser on each Distribution Date will
be made to the Purchaser of record on the preceding Record Date, and shall be
based on the Mortgage Loans owned and held by the Purchaser, and shall be made
by wire transfer of immediately available funds to the account of the Purchaser
at a bank or other entity having appropriate facilities

-13-



--------------------------------------------------------------------------------



 



therefor, if the Purchaser shall have so notified the Seller or by check mailed
to the address of the Purchaser.
          With respect to any remittance received by the Purchaser on or after
the second Business Day following the Business Day on which such payment was
due, the Seller shall pay to the Purchaser interest on any such late payment at
an annual rate equal to the rate of interest as is publicly announced from time
to time at its principal office by JPMorgan Chase Bank, New York, New York, as
its prime lending rate, adjusted as of the date of each change, plus three
(3) percentage points, but in no event greater than the maximum amount permitted
by applicable law. Such interest shall be paid by the Seller to the Purchaser on
the date such late payment is made and shall cover the period commencing with
the day following such second Business Day and ending with the Business Day on
which such payment is made, both inclusive. Such interest shall be remitted
along with such late payment. The payment by the Seller of any such interest
shall not be deemed an extension of time for payment or a waiver of any Event of
Default by the Seller.
          Subsection 11.15 Remittance Reports.
          No later than the fifth Business Day of each month, the Seller shall
furnish to the Purchaser or its designee an electronic file containing, the
monthly data specified on Exhibit 13 hereto in a form acceptable to the
Purchaser and the Seller. On the Business Day following each Determination Date,
the Seller shall deliver to the Purchaser or its designee by telecopy (or by
such other means as the Seller and the Purchaser may agree from time to time) an
electronic file containing, and a hard copy of, the determination data with
respect to the related Distribution Date, together with such other information
with respect to the Mortgage Loans as the Purchaser may reasonably require to
allocate distributions made pursuant to this Agreement and provide appropriate
statements with respect to such distributions. On the same date, the Seller
shall forward to the Purchaser by e-mail an electronic file in a form acceptable
to the Purchaser and the Seller containing the information set forth in the
Remittance Report with respect to the related Distribution Date.
          Subsection 11.16 Statements to the Purchaser.
          Not later than fifteen (15) days after each Distribution Date, the
Seller shall forward to the Purchaser or its designee a statement prepared by
the Seller setting forth the status of the Custodial Account as of the close of
business on such Distribution Date and showing, for the period covered by such
statement, the aggregate amount of deposits into and withdrawals from the
Custodial Account of each category of deposit specified in Subsection 11.04 and
each category of withdrawal specified in Subsection 11.05.
          In addition, not more than sixty (60) days after the end of each
calendar year, the Seller shall furnish to each Person who was the Purchaser at
any time during such calendar year, (i) as to the aggregate of remittances for
the applicable portion of such year, an annual statement in accordance with the
requirements of applicable federal income tax law, and (ii) listing of the
principal balances of the Mortgage Loans outstanding at the end of such calendar
year.

-14-



--------------------------------------------------------------------------------



 



          The Seller shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority or to any Purchaser pursuant to any applicable law with respect to the
Mortgage Loans and the transactions contemplated hereby. In addition, the Seller
shall provide the Purchaser with such information concerning the Mortgage Loans
as is necessary for the Purchaser to prepare its federal income tax return as
any Purchaser may reasonably request from time to time.
          Subsection 11.17 Real Estate Owned Reports.
          Together with the statement furnished pursuant to Subsection 11.02,
with respect to any REO Property, the Seller shall furnish to the Purchaser a
statement covering the Seller’s efforts in connection with the sale of such REO
Property and any rental of such REO Property incidental to the sale thereof for
the previous month, together with the operating statement. Such statement shall
be accompanied by such other information as the Purchaser shall reasonably
request.
          Subsection 11.18 Liquidation Reports.
          Upon the foreclosure sale of any Mortgaged Property or the acquisition
thereof by the Purchaser pursuant to a deed-in-lieu of foreclosure, the Seller
shall submit to the Purchaser a liquidation report with respect to such
Mortgaged Property.
          Subsection 11.19 Assumption Agreements.
          The Seller shall, to the extent it has knowledge of any conveyance or
prospective conveyance by any Mortgagor of the Mortgaged Property (whether by
absolute conveyance or by contract of sale, and whether or not the Mortgagor
remains or is to remain liable under the Mortgage Note and/or the Mortgage),
exercise its rights to accelerate the maturity of such Mortgage Loan under any
“due-on-sale” clause applicable thereto; provided, however, that the Seller
shall not exercise any such rights if prohibited by law from doing so or if the
exercise of such rights would impair or threaten to impair any recovery under
the related Primary Insurance Policy, if any. If the Seller reasonably believes
it is unable under applicable law to enforce such “due-on-sale” clause, the
Seller shall enter into an assumption agreement with the person to whom the
Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to
which such person becomes liable under the Mortgage Note and, to the extent
permitted by applicable state law, the Mortgagor remains liable thereon. Where
an assumption is allowed pursuant to this Subsection 11.19, the Seller, with the
prior written consent of the insurer under the Primary Insurance Policy, if any,
is authorized to enter into a substitution of liability agreement with the
person to whom the Mortgaged Property has been conveyed or is proposed to be
conveyed pursuant to which the original Mortgagor is released from liability and
such Person is substituted as Mortgagor and becomes liable under the related
Mortgage Note. Any such substitution of liability agreement shall be in lieu of
an assumption agreement.
          In connection with any such assumption or substitution of liability,
the Seller shall follow the underwriting practices and procedures of prudent
mortgage lenders in the state in which the related Mortgaged Property is
located. With respect to an assumption or substitution of liability, Mortgage
Interest Rate, the amount of the Monthly Payment, and the final maturity

-15-



--------------------------------------------------------------------------------



 



date of such Mortgage Note may not be changed. The Seller shall notify the
Purchaser that any such substitution of liability or assumption agreement has
been completed by forwarding to the Purchaser the original of any such
substitution of liability or assumption agreement, which document shall be added
to the related Mortgage File and shall, for all purposes, be considered a part
of such Mortgage File to the same extent as all other documents and instruments
constituting a part thereof. Any fee collected by the Seller for entering into
an assumption or substitution of liability agreement in excess of 1% of the
outstanding principal balance of the Mortgage Loan shall be deposited in the
Custodial Account pursuant to Subsection 11.04.
          Notwithstanding the foregoing paragraphs of this Subsection or any
other provision of this Agreement, the Seller shall not be deemed to be in
default, breach or any other violation of its obligations hereunder by reason of
any assumption of a Mortgage Loan by operation of law or any assumption which
the Seller may be restricted by law from preventing, for any reason whatsoever.
For purposes of this Subsection 11.19, the term “assumption” is deemed to also
include a sale of the Mortgaged Property subject to the Mortgage that is not
accompanied by an assumption or substitution of liability agreement.
          Subsection 11.20 Satisfaction of Mortgages and Release of Mortgage
Files.
          Upon the payment in full of any Mortgage Loan, or the receipt by the
Seller of a notification that payment in full will be escrowed in a manner
customary for such purposes, the Seller will immediately notify the Purchaser by
a certification of a servicing officer of the Seller (a “Servicing Officer”),
which certification shall include a statement to the effect that all amounts
received or to be received in connection with such payment which are required to
be deposited in the Custodial Account pursuant to Subsection 11.04 have been or
will be so deposited, and shall request execution of any document necessary to
satisfy the Mortgage Loan and delivery to it of the portion of the Mortgage File
held by the Purchaser or the Purchaser’s designee. Upon receipt of such
certification and request, the Purchaser, shall promptly release the related
mortgage documents to the Seller and the Seller shall prepare and process any
satisfaction or release. No expense incurred in connection with any instrument
of satisfaction or deed of reconveyance shall be chargeable to the Custodial
Account or the Purchaser.
          In the event the Seller satisfies or releases a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage or
should it otherwise prejudice any right the Purchaser may have under the
mortgage instruments, the Seller, upon written demand, shall remit to the
Purchaser the then outstanding principal balance of the related Mortgage Loan by
deposit thereof in the Custodial Account. The Seller shall maintain the fidelity
bond insuring the Seller against any loss it may sustain with respect to any
Mortgage Loan not satisfied in accordance with the procedures set forth herein.
          From time to time and as appropriate for the servicing or foreclosure
of any Mortgage Loan, including, for this purpose, collection under any Primary
Insurance Policy, the Purchaser shall, upon request of the Seller and delivery
to the Purchaser of a servicing receipt signed by a Servicing Officer, release
the requested portion of the Mortgage Loan Documents held by the Purchaser or
the Custodian to the Seller. Such servicing receipt shall obligate the Seller to
return the related Mortgage documents to the Purchaser when the need therefor by
the Seller no longer exists, unless the Mortgage Loan has been liquidated and
the Liquidation

-16-



--------------------------------------------------------------------------------



 



Proceeds relating to the Mortgage Loan have been deposited in the Custodial
Account or the Mortgage File or such document has been delivered to an attorney,
or to a public trustee or other public official as required by law, for purposes
of initiating or pursuing legal action or other proceedings for the foreclosure
of the Mortgaged Property either judicially or non-judicially, and the Seller
has delivered to the Purchaser a certificate of a Servicing Officer certifying
as to the name and address of the Person to which such Mortgage File or such
document was delivered and the purpose or purposes of such delivery. Upon
receipt of a certificate of a Servicing Officer stating that such Mortgage Loan
was liquidated, the servicing receipt shall be released by the Purchaser to the
Seller.
          Subsection 11.21 Monthly Advances by the Seller.
          (a) Not later than the close of business on the Business Day preceding
each Distribution Date, the Seller shall deposit in the Custodial Account an
amount equal to all payments not previously advanced by the Seller, whether or
not deferred pursuant to Subsection 11.01, of principal (due after the Cut-off
Date) and interest not allocable to the period prior to the Cut-off Date, at the
Mortgage Interest Rate net of the Servicing Fee, which were due on a Mortgage
Loan and delinquent at the close of business on the related Determination Date.
          (b) The obligation of the Seller to make such Monthly Advances is
mandatory, notwithstanding any other provision of this Agreement, and, with
respect to any Mortgage Loan or REO Property, shall continue until a Final
Recovery Determination in connection therewith; provided that, notwithstanding
anything herein to the contrary, no Monthly Advance shall be required to be made
hereunder by the Seller if such Monthly Advance would, if made, constitute a
Nonrecoverable Monthly Advance. The determination by the Seller that it has made
a Nonrecoverable Monthly Advance or that any proposed Monthly Advance, if made,
would constitute a Nonrecoverable Monthly Advance, shall be evidenced by an
Officers’ Certificate delivered to the Purchaser.
          Subsection 11.22 Servicing Compensation.
          As compensation for its services hereunder, the Seller shall, subject
to Subsection 11.04(xi), be entitled to withdraw from the Custodial Account or
to retain from interest payments on the Mortgage Loans the amounts provided for
as the Seller’s Servicing Fee. Additional servicing compensation in the form of
assumption fees, as provided in Subsection 11.19, Prepayment Charges and late
payment charges and similar ancillary servicing compensation shall be retained
by the Seller to the extent not required to be deposited in the Custodial
Account. The Seller shall be required to pay all expenses incurred by it in
connection with its servicing activities hereunder and shall not be entitled to
reimbursement therefor except as specifically provided for.
          Subsection 11.23 Notification of Adjustments.
          On each Adjustment Date, the Seller shall make interest rate
adjustments for each Adjustable Rate Mortgage Loan in compliance with the
requirements of the related Mortgage and Mortgage Note. The Seller shall execute
and deliver the notices required by each Mortgage and Mortgage Note regarding
interest rate adjustments. The Seller also shall provide timely

-17-



--------------------------------------------------------------------------------



 



notification to the Purchaser of all applicable data and information regarding
such interest rate adjustments and the Seller’s methods of implementing such
interest rate adjustments. Upon the discovery by the Seller or the Purchaser
that the Seller has failed to adjust a Mortgage Interest Rate or a Monthly
Payment pursuant to the terms of the related Mortgage Note and Mortgage, the
Seller shall immediately deposit in the Custodial Account from its own funds the
amount of any interest loss caused thereby without reimbursement therefor.
          Subsection 11.24 Statement as to Compliance.
          (a) Unless the Seller provides the statement described in Subsection
13.05(i)(1), the Seller will deliver to the Purchaser, not later than 75 days
following the end of each calendar year, an Officers’ Certificate stating, as to
each signatory thereof, that (i) a review of the activities of the Seller during
the preceding year and of performance under this Agreement has been made under
such officers’ supervision and (ii) to the best of such officers’ knowledge,
based on such review, the Seller has fulfilled all of its obligations under this
Agreement throughout such year, or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such
officer and the nature and status thereof. Copies of such statement shall be
provided by the Purchaser to any Person identified as a prospective purchaser of
the Mortgage Loans.
          (b) The Seller shall indemnify and hold harmless the Master Servicer,
the Depositor, the Purchaser (and if this Agreement has been assigned in whole
or in part by the Purchaser, any and all Persons previously acting as
“Purchaser” hereunder), and their respective officers, directors, agents and
affiliates, and such affiliates’ officers, directors and agents (any such
person, an “Indemnified Party”) from and against any losses, damages, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments and other
costs and expenses arising out of or based upon a breach by the Seller or any of
its officers, directors, agents or affiliates of its obligations under this
Subsection 11.24, Subsection 11.25 or Subsection 11.26, or the negligence, bad
faith or willful misconduct of the Seller in connection therewith. If the
indemnification provided for herein is unavailable or insufficient to hold
harmless any Indemnified Party, then the Seller agrees that it shall contribute
to the amount paid or payable by the Indemnified Party as a result of the
losses, claims, damages or liabilities of the Indemnified Party in such
proportion as is appropriate to reflect the relative fault of the Indemnified
Party on the one hand and the Seller in the other in connection with a breach of
the Seller’s obligations under this Subsection 11.24, Subsection 11.25 or
Subsection 11.26, or the Seller’s negligence, bad faith or willful misconduct in
connection therewith.
          Subsection 11.25 Independent Public Accountants’ Servicing Report.
          Unless the Seller provides the report described in Section 13.05(i)(2)
of this Agreement, not later than 75 days following the end of each calendar
year, the Seller at its expense shall cause a firm of independent public
accountants (which may also render other services to the Seller) which is a
member of the American Institute of Certified Public Accountants to furnish a
statement to the Purchaser or its designee to the effect that such firm has
examined certain documents and records relating to the servicing of the Mortgage
Loans under this Agreement or of mortgage loans under pooling and servicing
agreements (including the Mortgage Loans and this Agreement) substantially
similar one to another (such statement to

-18-



--------------------------------------------------------------------------------



 



have attached thereto a schedule setting forth the pooling and servicing
agreements covered thereby) and that, on the basis of such examination conducted
substantially in compliance with the Uniform Single Attestation Program for
Mortgage Bankers, such firm confirms that such servicing has been conducted in
compliance with this Agreement or such pooling and servicing agreements, as
applicable, except for such significant exceptions or errors in records that, in
the opinion of such firm, the Uniform Single Attestation Program for Mortgage
Bankers requires it to report. Copies of such statement shall be provided by the
Purchaser to any Person identified as a prospective purchaser of the Mortgage
Loans.
          Subsection 11.26 Purchaser’s Right to Examine Seller’s Records.
          The Purchaser shall have the right, at its expense, upon reasonable
notice to the Seller, during business hours or at such other times as might be
reasonable under applicable circumstances and on the Seller’s premises, to
examine and audit any and all of the books, records or other information of the
Seller whether held by the Seller or by another on behalf of the Seller which
relate to the performance or observance by the Seller of the terms, covenants or
conditions of this Agreement, and to discuss such books, records or other
information with an officer or employee of the Seller who is knowledgeable about
the matters contained therein, upon Purchaser’s reasonable request.
          Subsection 11.27 Reports and Returns to be Filed by the Seller.
          The Seller shall file information reports with respect to the receipt
of mortgage interest received in a trade or business, reports of foreclosures
and abandonments of any Mortgaged Property and information returns relating to
cancellation of indebtedness income with respect to any Mortgaged Property as
required by Sections 6050H, 6050J and 6050P of the Code. Such reports shall be
in form and substance sufficient to meet the reporting requirements imposed by
such Sections 6050H, 6050J and 6050P of the Code.
          Subsection 11.28 Compliance with REMIC Provisions.
          If a REMIC election has been made with respect to the arrangement
under which the Mortgage Loans and REO Property are held, the Seller shall not
take any action, cause the REMIC to take any action or fail to take (or fail to
cause to be taken) any action that, under the REMIC Provisions, if taken or not
taken, as the case may be, could (i) endanger the status of the REMIC as a REMIC
or (ii) result in the imposition of a tax upon the REMIC (including but not
limited to the tax on “prohibited transactions” as defined in Section 860F(a)(2)
of the Code and the tax on “contributions” to a REMIC set forth in
Section 860G(d) of the Code) unless the Seller has received an Opinion of
Counsel (at the expense of the party seeking to take such action) to the effect
that the contemplated action will not endanger such REMIC status or result in
the imposition of any such tax.
          Subsection 11.29 Superior Liens.
          With respect to each second lien Mortgage, the Seller shall, for the
protection of the Purchaser’s interest, file (or cause to be filed) of record a
request for notice of any action by a superior lienholder where permitted by
local law and whenever applicable state law does not

-19-



--------------------------------------------------------------------------------



 



require that a junior lienholder be named as a party defendant in foreclosure
proceedings in order to foreclose such junior lienholder’s equity of redemption.
The Seller shall also notify any superior lienholder in writing of the existence
of the Mortgage Loan and request notification of any action (as described below)
to be taken against the Borrower or the Mortgaged Property by the superior
lienholder.
          If the Seller is notified that any superior lienholder has accelerated
or intends to accelerate the obligations secured by the superior lien, or has
declared or intends to declare a default under the superior mortgage or the
promissory note secured thereby, or has filed or intends to file an election to
have the Mortgaged Property sold or foreclosed, the Seller shall take whatever
actions are necessary to protect the interests of the Purchaser, and/or to
preserve the security of the related Mortgage Loan, subject to any requirements
applicable to REMICs pursuant to the Internal Revenue Code. The Seller shall
make a Servicing Advance of the funds necessary to cure the default or reinstate
the superior lien if the Seller determines that such Servicing Advance is in the
best interests of the Purchaser. The Seller shall not make such a Servicing
Advance except to the extent that it determines that such advance would not be a
Nonrecoverable Servicing Advance from Liquidation Proceeds on the related
Mortgage Loan. The Seller shall thereafter take such action as is necessary to
recover the amount so advanced.
          Subsection 11.30 Sub-Servicing Agreements Between the Seller and
Subservicers.
          The Seller, as servicer, may arrange for the subservicing of any
Mortgage Loan by a Subservicer pursuant to a Sub-Servicing Agreement; provided
that such sub-servicing arrangement and the terms of the related Sub-Servicing
Agreement must provide for the servicing of such Mortgage Loans in a manner
consistent with the servicing arrangements contemplated hereunder. Each
Subservicer shall be (i) authorized to transact business in the state or states
where the related Mortgaged Properties it is to service are situated, if and to
the extent required by applicable law to enable the Subservicer to perform its
obligations hereunder and under the Sub-Servicing Agreement and (ii) a Freddie
Mac or Fannie Mae approved mortgage servicer. Notwithstanding the provisions of
any Sub-Servicing Agreement, any of the provisions of this Agreement relating to
agreements or arrangements between the Seller or a Subservicer or reference to
actions taken through the Seller or otherwise, the Seller shall remain obligated
and liable to the Purchaser and its successors and assigns for the servicing and
administration of the Mortgage Loans in accordance with the provisions of this
Agreement without diminution of such obligation or liability by virtue of such
Sub-Servicing Agreements or arrangements or by virtue of indemnification from
the Subservicer and to the same extent and under the same terms and conditions
as if the Seller alone were servicing and administering the Mortgage Loans.
Every Sub-Servicing Agreement entered into by the Seller shall contain a
provision giving the successor servicer the option to terminate such agreement
in the event a successor servicer is appointed. All actions of each Subservicer
performed pursuant to the related Sub-Servicing Agreement shall be performed as
an agent of the Seller with the same force and effect as if performed directly
by the Seller.
          For purposes of this Agreement, the Seller shall be deemed to have
received any collections, recoveries or payments with respect to the Mortgage
Loans that are received by a Subservicer regardless of whether such payments are
remitted by the Subservicer to the Seller.

-20-



--------------------------------------------------------------------------------



 



          Subsection 11.31 Successor Subservicers.
          Any Sub-Servicing Agreement shall provide that the Seller shall be
entitled to terminate any Sub-Servicing Agreement and to either itself directly
service the related Mortgage Loans or enter into a Sub-Servicing Agreement with
a successor Subservicer which qualifies under Subsection 11.33. Any
Sub-Servicing Agreement shall include the provision that such agreement may be
immediately terminated by any successor to the Seller without fee, in accordance
with the terms of this Agreement, in the event that the Seller (or any successor
to the Seller) shall, for any reason, no longer be the servicer of the related
Mortgage Loans (including termination due to an Event of Default).
          Subsection 11.32 No Contractual Relationship Between Subservicer and
Purchaser.
          Any Sub-Servicing Agreement and any other transactions or services
relating to the Mortgage Loans involving a Subservicer shall be deemed to be
between the Subservicer and the Seller alone and the Purchaser shall not be
deemed a party thereto and shall have no claims, rights, obligations, duties or
liabilities with respect to any Subservicer except as set forth in Subsection
11.33.
          Subsection 11.33 Assumption or Termination of Sub-Servicing Agreement
by Successor Servicer.
          In connection with the assumption of the responsibilities, duties and
liabilities and of the authority, power and rights of the Seller hereunder by a
successor servicer pursuant to Section 16 of this Agreement, it is understood
and agreed that the Seller’s rights and obligations under any Sub-Servicing
Agreement then in force between the Seller and a Subservicer shall be assumed
simultaneously by such successor servicer without act or deed on the part of
such successor servicer; provided, however, that any successor servicer may
terminate the Subservicer.
          The Seller shall, upon the reasonable request of the Purchaser, but at
its own expense, deliver to the assuming party documents and records relating to
each Sub-Servicing Agreement and an accounting of amounts collected and held by
it and otherwise use its best efforts to effect the orderly and efficient
transfer of the Sub-Servicing Agreements to the assuming party.

-21-



--------------------------------------------------------------------------------



 



EXHIBIT 10
FORM OF ASSIGNMENT AND RECOGNITION AGREEMENT
(FOR SECURITIZATION TRANSACTIONS #1)
          THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, DATED AS OF [
     ], 2006 (THE “ASSIGNMENT”), IS ENTERED INTO AMONG REDWOOD TRUST, INC. (THE
“ASSIGNOR”), [      ] (THE “ASSIGNEE”) AND FIRST REPUBLIC BANK, AS THE SELLER
AND SERVICER (THE “SELLER”).
RECITALS
WHEREAS, the Assignor, and the Seller have entered into a certain Master
Mortgage Loan Purchase & Servicing Agreement, dated as of July 1, 2006, and
pursuant to the Commitment Letter(s) issued under the Master Mortgage Loan
Purchase and Servicing Agreement and listed in Appendix A hereto (the
“Commitment Letter(s)”) (together with the Master Mortgage Loan Purchase and
Servicing Agreement, the “Agreements”) Assignor acquired from the Seller certain
Mortgage Loans (the “Specified Mortgage Loans”) which are listed on the mortgage
loan schedule attached as Exhibit I hereto (the “Specified Mortgage Loan
Schedule”) and the Seller agreed to service such Mortgage Loans; and
          WHEREAS, the Assignor has agreed to sell, assign and transfer to
Assignee all of its right, title and interest in the Specified Mortgage Loans
and its rights under the Agreements with respect to the Specified Mortgage
Loans; and
          WHEREAS, the parties hereto have agreed that the Specified Mortgage
Loans shall be subject to the terms of this Assignment.
          NOW, THEREFORE, in consideration of the mutual promises contained
herein and other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the parties agree as follows:
          1. Assignment and Assumption.
     (a) Effective on and as of the date hereof, the Assignor hereby sells,
assigns and transfers to the Assignee all of its right, title and interest in
the Specified Mortgage Loans and all of its rights and obligations provided
under the Agreements to the extent relating to the Specified Mortgage Loans, the
Assignee hereby accepts such assignment from the Assignor, and the Seller hereby
acknowledges such assignment and assumption.

 



--------------------------------------------------------------------------------



 



          (b) Effective on and as of the date hereof, the Assignor represents
and warrants to the Assignee that the Assignor has not taken any action that
would serve to impair or encumber the Assignee’s interest in the Specified
Mortgage Loans since the date of the Assignor’s acquisition of the Specified
Mortgage Loans.
2. Recognition of the Assignee.
From and after the date hereof, the Seller shall recognize the Assignee as the
holder of the rights and benefits of the Purchaser with respect to the Specified
Mortgage Loans and the Seller will service the Specified Mortgage Loans for the
Assignee as if the Assignee and the Seller had entered into a separate servicing
agreement for the servicing of the Specified Mortgage Loans in the form of the
Agreements with the Assignee as the Purchaser thereunder, the terms of which
Agreements are incorporated herein by reference. It is the intention of the
parties hereto that this Assignment will be a separate and distinct agreement,
and the entire agreement, between the parties hereto to the extent of the
Specified Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
3. Representations and Warranties.
     (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Seller or the Assignor other than those contained in
the Agreements or this Assignment.
     (b) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
     (c) Each of the parties hereto represents and warrants that this Assignment
has been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
4. Continuing Effect.
Except as contemplated hereby, the Agreements shall remain in full force and
effect in accordance with its terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 12(2)of the Master Mortgage
Loan Purchase and Servicing Agreement and the Reconstitution Date shall be the
date hereof with respect to the Specified Mortgage Loans listed on Exhibit I on
the date hereof.
5. Governing Law.
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of California.

 



--------------------------------------------------------------------------------



 



6. Notices.
Any notices or other communications permitted or required under the Agreements
to be made to the Assignor and Assignee shall be made in accordance with the
terms of the Agreements and shall be sent to the Assignor and Assignee as
follows:
Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA 94941
[ASSIGNEE]
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreements.
7. Counterparts.
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
8. Definitions.
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreements.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

              ASSIGNOR:
 
            REDWOOD TRUST, INC.  
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            ASSIGNEE:
 
            [                    ].
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            SELLER:
 
            FIRST REPUBLIC BANK
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



APPENDIX A

     
Commitment Letter(s)
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 6 (CONTINUED)
FORM OF
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
[FOR SECURITIZATION TRANSACTIONS #2]
          THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, DATED AS OF
[     ] ___, 2006 (THE “ASSIGNMENT”), IS ENTERED INTO AMONG [          ] (THE
“ASSIGNOR”), FIRST REPUBLIC BANK, AS THE SELLER AND THE SERVICER (THE “SELLER”),
AND [          ] (“          ”) AS TRUSTEE UNDER A POOLING AND SERVICING
AGREEMENT DATED AS OF [          ], 2006 (THE “POOLING AND SERVICING
AGREEMENT”), AMONG THE ASSIGNOR, AS DEPOSITOR, [          ](IN SUCH TRUSTEE
CAPACITY, THE “ASSIGNEE”) AND [          ] AS MASTER SERVICER AND SECURITIES
ADMINISTRATOR.
RECITALS
WHEREAS, Redwood Trust, Inc. (“Redwood”) and the Seller have entered into a
certain Master Mortgage Loan Purchase and Servicing Agreement, dated as of
July 1, 2006 (the “Master Mortgage Loan Purchase and Servicing Agreement”), and
pursuant to the Commitment Letter(s) issued under the Master Mortgage Loan Sale
and Servicing Agreement and listed in Appendix A hereto (the “Commitment
Letter(s)”) (together with the Master Mortgage Loan Purchase and Servicing
Agreement, the “Agreements”) Redwood has acquired from the Seller certain
Mortgage Loans (the “Mortgage Loans”) and the Seller has agreed to service such
Mortgage Loans; and
          WHEREAS, Redwood has previously sold, assigned and transferred all of
its right, title and interest in certain of the Mortgage Loans (the “Specified
Mortgage Loans”) which are listed on the mortgage loan schedule attached as
Exhibit I hereto (the “Specified Mortgage Loan Schedule”) and certain rights
under the Agreements with respect to the Specified Mortgage Loans to Assignor;
and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:
     1. Assignment and Assumption.
          (a) Effective on and as of the date hereof, the Assignor hereby
pledges, assigns and transfers to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and all of its rights (but none of the
Purchaser’s obligations) provided under the Agreements to the extent relating to
the Specified Mortgage Loans, the Assignee hereby accepts such assignment from
the Assignor, and the Seller and the Servicer hereby acknowledge such assignment
and assumption.
     (b) Effective on and as of the date hereof, the Assignor represents and
warrants to the Assignee that the Assignor has not taken any action that would
serve to impair or encumber the Assignee’s interest in the Specified Mortgage
Loans since the date of the Assignor’s acquisition of the Specified Mortgage
Loans.
2. Recognition of the Assignee.
From and after the date hereof, subject to Section 3 below, the Seller shall
recognize the Assignee as the holder of the rights and benefits of the Purchaser
with respect to the Specified Mortgage Loans and the Seller will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Seller had
entered into a separate servicing agreement for the servicing of the Specified
Mortgage Loans in the form of the Agreements (as amended hereby) with the
Assignee as the Purchaser thereunder, the terms of which Agreements are
incorporated herein by reference and amended hereby. It is the intention of the
parties hereto that this Assignment will be a separate and distinct agreement,
and the entire agreement, between the parties hereto to the extent of the
Specified Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
3. Assignor’s Continuing Rights and Responsibilities.
Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Assignor rather than the Assignee shall have the ongoing rights to take action
and the responsibilities of the Purchaser under the following sections of the
Agreements:
          Master Mortgage Loan Purchase and Servicing Agreement:

3



--------------------------------------------------------------------------------



 



      Section   Matter
6.03, 1st and 2nd ¶’s
  (a) Remedies for Breach of Representations and Warranties.
 
   
7.04(a)
  (b) Early Payment Default.
 
   
11.01¶
  (c) Seller to Act as Servicer.
 
   
11.03
  (d) Realization Upon Defaulted Mortgage Loans.
 
   
11.13, 3rd ¶
  (e) Title, Management and Disposition of REO Property.
 
   
11.19
  (f) Assumption Agreements.
 
   
11.26
  (g) Purchaser’s Right to Examine Seller’s Records.
 
   
14.01
  (h) Indemnification; Third Party Claims.
 
   
14.05
  (i) No Transfer of Servicing.

4



--------------------------------------------------------------------------------



 



In addition, the Servicer agrees to furnish to the Assignor as well as the
Assignee copies of reports, notices, statements and other communications
required to be delivered by the Servicer pursuant to any of the sections of the
Agreements referred to above and under the following sections, at the times
therein specified:
     Master Mortgage Loan Purchase and Servicing Agreement:

      Section    
11.09
  (a) Transfer of Accounts.
 
   
11.16
  (b) Statements to Purchaser.
 
   
13.04
  (c) Servicer Compliance Statement.
 
   
13.05(1)
  (d) Report on Assessment of Compliance and Attestation.
 
   
13.05(2)
  (e) Annual Independent Public Accountant’s Servicing Report.

4. Amendment to the Agreements.
The Agreements are hereby amended as set forth in Appendix B hereto with respect
to the Specified Mortgage Loans.
5. Representations and Warranties.
     (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Seller or the Assignor other than those contained in
the Agreements or this Assignment.
     (b) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
     (c) Each of the parties hereto represents and warrants that this Assignment
has been duly authorized, executed and delivered by it and (assuming due
authorization, execution and

5



--------------------------------------------------------------------------------



 



delivery thereof by each of the other parties hereto) constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law).
     6. Continuing Effect.
Except as contemplated hereby, the Agreements shall remain in full force and
effect in accordance with its terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 12 (2) of the Master
Mortgage Loan Purchase and Servicing Agreement and the Reconstitution Date shall
be the date hereof with respect to the Specified Mortgage Loans listed on
Exhibit I on the date hereof.
     7. Governing Law.
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of California.
     8. Notices.
Any notices or other communications permitted or required under the Agreements
to be made to the Assignor and Assignee shall be made in accordance with the
terms of the Agreements and shall be sent to the Assignor and Assignee as
follows:
[ASSIGNOR]
[ASSIGNEE]
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreements.
9. Counterparts.
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
10. Definitions.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



EXHIBIT 11
FORM OF INDEMNIFICATION AGREEMENT
[IDENTIFY CERTIFICATES]
[DATE]
     Indemnification Agreement dated as of [DATE] (the “Agreement”) among FIRST
REPUBLIC BANK (“FRB”), [UNDERWRITER] [any other underwriters] (the
“Underwriter”) and [DEPOSITOR]. (the “Depositor”).
     Reference is made to the issuance of [                    ] (the
“Certificates”), pursuant to a Pooling and Servicing Agreement, dated as of
[DATE] (the “Pooling and Servicing Agreement”), among the Depositor, as
depositor, [MASTER SERVICER], as master servicer and securities administrator,
and [TRUSTEE], as trustee (the “Trustee”). The Depositor will sell certain of
the Certificates to the Underwriter(s) for offer and sale pursuant to the terms
of an Underwriting Agreement, dated [DATE] (the “Underwriting Agreement”),
between the Depositor, RWT Holdings, Inc. and Redwood Trust, Inc. (the
Depositor, RWT Holdings, Inc. and Redwood Trust, Inc. together, the “Redwood
Entities”) and the Underwriter(s). Reference is also made to the Term Sheet
dated [DATE](the “Term Sheet”) and the Prospectus Supplement dated [DATE] (the
“Prospectus Supplement”) relating to the Certificates (the Term Sheet and the
Prospectus Supplement together, the “Offering Materials”).
     FRB hereby agrees to indemnify and hold harmless the Redwood Entities,
[ISSUING ENTITY] (the “Issuing Entity”) and the Underwriter(s), the respective
present and former directors, officers, employees and agents of each of the
foregoing and each person, if any, who controls each of the Redwood Entities or
the Underwriter within the meaning of Section 15 of the Securities Act of 1933,
as amended (the “Act”), or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against any and all losses, claims,
liabilities, damages, penalties, fines, forfeitures, legal fees and expenses and
related costs, judgments, and any other costs, fees and expenses that any of
them may sustain as and when such losses, claims, liabilities, damages,
penalties, fines, forfeitures, legal fees or expenses or related costs,
judgments, or any other costs, fees or expenses are incurred, insofar as such
losses, claims, liabilities, damages, penalties, fines, forfeitures, legal fees
or expenses or related costs, judgments, or any other costs, fees or expenses
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the FRB
Information (as defined herein), or arise out of, or are based upon, the
omission or alleged omission to state in the FRB Information any material fact
required to be stated therein or necessary to make the statements in the FRB
Information, in light of the circumstances under which they were made, not
misleading, and will reimburse the Redwood Entities, the Issuing Entity and each
Underwriter, the present and former respective officers, directors, employees
and

7



--------------------------------------------------------------------------------



 



agents of each of the foregoing and any such controlling person for any legal or
other expenses reasonably incurred by it or any of them in connection with
investigating or defending any such losses, claims, liabilities, damages,
penalties, fines, forfeitures, legal fees or expenses or related costs,
judgments, or any other costs, fees or expenses, as and when incurred.
     The Underwriters, severally and not jointly, hereby agree to indemnify and
hold harmless FRB, the respective present and former directors, officers,
employees and agents of FRB and each person, if any, who controls FRB within the
meaning of Section 15 of the Act, or Section 20 of the Exchange Act, from and
against any and all losses, claims, liabilities, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that any of them may sustain as and when such losses,
claims, liabilities, damages, penalties, fines, forfeitures, legal fees or
expenses or related costs, judgments, or any other costs, fees or expenses are
incurred, insofar as such losses, claims, liabilities, damages, penalties,
fines, forfeitures, legal fees or expenses or related costs, judgments, or any
other costs, fees or expenses (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Underwriters’ Information (as defined herein), or arise
out of, or are based upon, the omission or alleged omission to state in the
Underwriters’ Information any material fact required to be stated therein or
necessary to make the statements in the Underwriters’ Information, in light of
the circumstances under which they were made, not misleading, and will reimburse
FRB, the present and former respective officers, directors, employees and agents
of FRB and any such controlling person for any legal or other expenses
reasonably incurred by it or any of them in connection with investigating or
defending any such losses, claims, liabilities, damages, penalties, fines,
forfeitures, legal fees or expenses or related costs, judgments, or any other
costs, fees or expenses, as and when incurred.
     The Redwood Entities hereby agree to indemnify and hold harmless FRB, the
respective present and former directors, officers, employees and agents of FRB
and each person, if any, who controls FRB within the meaning of Section 15 of
the Act, or Section 20 of the Exchange Act, from and against any and all losses,
claims, liabilities, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain as and when such losses, claims, liabilities,
damages, penalties, fines, forfeitures, legal fees or expenses or related costs,
judgments, or any other costs, fees or expenses are incurred, insofar as such
losses, claims, liabilities, damages, penalties, fines, forfeitures, legal fees
or expenses or related costs, judgments, or any other costs, fees or expenses
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the Term
Sheet or the Prospectus Supplement other than the FRB Information and the
Underwriters’ Information (the “Redwood Entities’ Information”), or arise out
of, or are based upon, the omission or alleged omission to state in the Redwood
Entities’ Information any material fact required to be stated therein or
necessary to make the statements in the Redwood Entities’ Information, in light
of the circumstances under which they were made, not misleading, and will
reimburse FRB, the present and former respective officers, directors, employees
and agents of FRB and any such controlling person for any legal or other
expenses reasonably incurred by it or any of them in connection with
investigating or defending any such losses, claims, liabilities, damages,
penalties, fines,

8



--------------------------------------------------------------------------------



 



forfeitures, legal fees or expenses or related costs, judgments, or any other
costs, fees or expenses, as and when incurred.
     For purposes of this Indemnification Agreement, the Redwood Entities, the
Issuing Entity, each Underwriter and FRB acknowledge and agree that the
statements set forth in the Term Sheet, under the headings “[Static Pool—FRB,”
“Mortgage Loan Origination—FRB Home Loans’ Underwriting Guidelines,” and “The
Servicers—FRB Servicing” (including the tables in such section) in the
Prospectus Supplement, including any supplement or amendment thereto, and on
FRB’s internet website at [www.                    ] as to static pool
information, [UPDATE AS NEEDED FOR EACH DEAL] constitute the only information
furnished to the Redwood Entities, the Issuing Entity and the Underwriters by or
on behalf of FRB for inclusion in the Offering Materials (the “FRB Information”)
and FRB hereby represents and warrants, as of the date of the Offering
Materials, that the FRB Information is true and correct in all material respects
and includes all information that is required to be provided with respect to FRB
and its static pool information and its origination and servicing activities
under Items 1105, 1108, 1110, 1117 and 1119 of Subpart 229.1100—Asset Backed
Securities (Regulation AB), 17 C.F.R. §§ 229.1100-229.1123, as such may be
amended from time to time.
     For purposes of this Indemnification Agreement, the Redwood Entities, the
Issuing Entity, each Underwriter and FRB also acknowledge and agree that the
statements set forth in the last paragraph on the front cover page of the
Prospectus Supplement and in the second and fourth paragraphs under the heading
“Method of Distribution” in the Prospectus Supplement, constitute the only
information furnished by the Underwriters for inclusion in the Offering
Materials (the “Underwriters’ Information”)[UPDATE AS NEEDED FOR EACH DEAL] and
each Underwriter hereby represents and warrants, as of the date of the Offering
Materials, that the Underwriters’ Information is true and correct in all
material respects.
     Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party of the commencement thereof; but the omission so to notify
the indemnifying party will not relieve it from any liability that such
indemnifying party may have to any indemnified party under this Agreement except
to the extent that such indemnifying party has been materially prejudiced by
such failure; provided, however, that the failure to so notify the indemnifying
party shall not relieve it from any liability that such indemnifying party may
have to any indemnified party otherwise than under this Agreement. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein, and, to the extent that such indemnifying party
may wish, to assume (at its own expense) the defense thereof, with counsel
satisfactory to such indemnified party (which counsel may be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party hereunder, such indemnifying party shall not be liable for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnifying party shall have
agreed in writing to the continuing participation of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party

9



--------------------------------------------------------------------------------



 



and representation of both parties by the same counsel would, in the opinion of
such counsel, be inappropriate due to the actual or potential differing
interests between them. If the indemnifying party assumes the defense of any
proceeding, it shall be entitled to settle such proceeding with the consent of
the indemnified party, which will not be unreasonably withheld or delayed or, if
such settlement provides for release of the indemnified party in connection with
all matters relating to the proceeding which have been asserted against the
indemnified party in such proceeding by the other parties to such settlement,
without the consent of the indemnified party; provided, however, that the
indemnifying party, without the consent of the indemnified party, shall not
agree to any settlement if the matter involves any possible criminal action or
proceeding, or contains a stipulation to, or admission or acknowledgment of any
wrongdoing (in tort or otherwise) on the part of the indemnified party.
     If recovery is not available under the foregoing indemnification provisions
for any reason other than as specified therein, each indemnified party shall be
entitled to contribution to liabilities and expenses, except to the extent that
contribution is not permitted under Section 11(f) of the Act. In determining the
amount of such contribution, there shall be considered the parties’ relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted, the opportunity to correct and prevent any misstatement
or omission, the relative fault of the parties, and any other equitable
considerations appropriate under the circumstances; provided, however, that no
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person that
was not guilty of such fraudulent misrepresentation. For purposes of this
Indemnification Agreement, each Person, if any, that controls any Underwriter or
the Redwood Entities within the meaning of either the 1933 Act or the 1934 Act
shall have the same rights to contribution as does each Underwriter, the Redwood
Entities, and each Person, if any, that controls FRB within the meaning of
either the 1933 Act or the 1934 Act and each director of FRB shall have the same
rights to contribution as FRB. Any party entitled to contribution will, promptly
after receipt of notice of commencement of any action, suit or proceeding
against such party in respect of which a claim for contribution may be made
against another party or parties under this paragraph, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any other obligation it or they may have hereunder or
otherwise than under this paragraph.
     The agreements, indemnities and representations of the parties thereto
contained herein or made pursuant to this Agreement will remain in full force
and effect, regardless of any investigation, or statement as to the results
thereof, made by or on behalf of any parties hereto or any of the controlling
persons referred to herein, and will survive the sale of the Certificates.
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

10



--------------------------------------------------------------------------------



 



     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their successors and assignees and the controlling persons
referred to herein, and no other person shall have any right or obligation
hereunder. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought. This Agreement may be executed in counterparts, each of
which when so executed and delivered shall be considered an original, and all
such counterparts shall constitute one and the same instrument.
[SIGNATURES COMMENCE ON FOLLOWING PAGE]

11



--------------------------------------------------------------------------------



 



Executed as of the day and year first above written.

            FIRST REPUBLIC BANK.
      By:           Name:           Title:        

            [DEPOSITOR]
      By:           Name:           Title:        

            [UNDERWRITER]
      By:           Name:           Title:        

            [OTHER UNDERWRITER]
      By:           Name:           Title:        

            [OTHER UNDERWRITER]
      By:           Name:           Title:        

[          ], as Issuing Entity





--------------------------------------------------------------------------------



 



            By:  [TRUSTEE], not in its individual capacity but
solely as Trustee
      By:           Name:           Title:        

            RWT HOLDINGS, INC.
      By:           Name:           Title:        

            REDWOOD TRUST, INC.
      By:           Name:           Title:        

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Depositor, Underwriter and Company have caused
their names to be signed by their respective officers thereunto duly authorized
as of the date first above written.

                       
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                     
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                     
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 12
RESERVED

 



--------------------------------------------------------------------------------



 



EXHIBIT 13
FORM OF REMITTANCE REPORT

 



--------------------------------------------------------------------------------



 



EXHIBIT 14
FORM OF ANNUAL CERTIFICATION

         
 
  Re:   The [  ] agreement dated as of [   l, 200[  ] (the “Agreement”), among
[IDENTIFY PARTIES]

     I,                                                                   
              , the                                                             
of [NAME OF COMPANY] and, in such capacity, the officer in charge of the
Company’s responsibility on Exhibit 15 to the Agreement. I hereby certify to
[the Purchaser], [the Depositor], and the [Master Servicer] [Securities
Administrator] [Trustee], and their officers, with the knowledge and intent that
they will rely upon this certification, that:
     (i) I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all other data, servicing reports, officer’s certificates and
other information relating to the performance of the Company under the terms of
the Agreement and the servicing of the Mortgage Loans by the Company during 200[
] that were delivered to the [Depositor] [Master Servicer] [Securities
Administrator] [Trustee] pursuant to the Agreement to the extent included in any
Form 8-Ks, Form 10-Ds, Form 10-Ks or similar forms required by the Commission
from time to time for the period covered by the Compliance Statement
(collectively, the “Company Servicing Information”);
     (ii) Based on my knowledge, the reports and information comprising the
Company Servicing Information, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in the light of the circumstances under which such
statements were made, not misleading as of the period covered by, or the date of
such reports or information or the date of this certification;
     (iii) Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];
     (iv) I am responsible for reviewing the activities performed by the Company
as servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

 



--------------------------------------------------------------------------------



 



     (v) The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer]. The Servicing Assessment and the Attestation Report cover all items
of the servicing criteria identified on Exhibit 15 to the Agreement as
applicable to the Company. Any material instances of noncompliance described in
such reports have been disclosed to the [Depositor] [Master Servicer]. Any
material instance of noncompliance with the Servicing Criteria has been
disclosed in such reports. The following material instances of noncompliance
identified in the Servicing Assessment and the Attestation Report relate to the
performance or obligations of the Company under the Agreement:
                     (if none, state “None.”)

         
 
  Date:    
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 15
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
          The assessment of compliance to be delivered by [the Company] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”:

                  Applicable         Servicing Servicing Criteria   Criteria
Reference   Criteria      
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   X
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   X
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   X
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   X
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   X

 



--------------------------------------------------------------------------------



 



                  Applicable         Servicing Servicing Criteria   Criteria
Reference   Criteria      
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   X
 
       
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   X
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   X
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   X
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.   X
 
       
1122(d)(4)(ii)
  Mortgage loan and related documents are safeguarded as required by the
transaction agreements.   X
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   X
 
       
1122(d)(4)(iv)
  Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.   X
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   X
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   X
 
       

 



--------------------------------------------------------------------------------



 



                  Applicable         Servicing Servicing Criteria   Criteria
Reference   Criteria      
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   X
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).   X
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   X
 
       
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.   X
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   X
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   X
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   X
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   X
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    

          [NAME OF COMPANY] [NAME OF SUBSERVICER]
Date:
       
 
 
 
   
 
       
By:
       
Name:
       
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



FIRST REPUBLIC – SEQUOIA TO TRUSTEE
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
FOR
MASTER MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT
     This Assignment, Assumption and Recognition Agreement, dated as of May 25,
2007 (the “Assignment”), is entered into among Sequoia Residential Funding, Inc.
(the Assignor”), First Republic Bank (the “Seller”) as the Servicer (the
“Servicer”), and HSBC Bank USA, National Association (“HSBC Bank”) as Trustee
under a Pooling and Servicing Agreement dated as of May 1, 2007 (the “Pooling
and Servicing Agreement”), among the Assignor, as Depositor, HSBC Bank (in such
capacity, the “Assignee”) and Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator.
RECITALS
     WHEREAS, Redwood Trust, Inc. (“Redwood”), the Seller and the Servicer have
entered into a certain Master Mortgage Loan Purchase and Servicing Agreement,
dated as of July 1, 2006 (the “Master Purchase and Servicing Agreement”), and
pursuant to the Confirmation(s) issued under the Master Purchase and Servicing
Agreement and listed in Appendix A hereto (the “Confirmation(s)” and, together
with the Master Purchase and Servicing Agreement, the “Agreements”) Redwood
acquired from the Seller certain Mortgage Loans (the “Mortgage Loans”), and
pursuant to Assignment, Assumption and Recognition Agreements, dated the same
dates as the Purchase Confirmations listed in Appendix A, among Redwood, First
Republic Bank and RWT Holdings, Inc. (“RWT”) (the “Redwood Assignments,” and
together with the Agreements, the “Master Purchase Agreements”) Redwood has sold
to RWT the Mortgage Loans previously acquired by Redwood under the Agreements;
and
     WHEREAS, RWT has previously sold, assigned and transferred all of its
right, title and interest in certain of the Mortgage Loans (the “Specified
Mortgage Loans”) which are listed on the mortgage loan schedule attached as
Exhibit I hereto (the “Specified Mortgage Loan Schedule”) and its rights under
the Master Purchase Agreements with respect to the Specified Mortgage Loans to
Assignor; and
     WHEREAS, the Assignor has agreed to sell, assign and transfer to Assignee
all of its right, title and interest in the Specified Mortgage Loans and its
right under the Master Purchase Agreements with respect to the Specified
Mortgage Loans; and
     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:

11



--------------------------------------------------------------------------------



 



     1. Assignment and Assumption.
          (a) Effective on and as of the date hereof, the Assignor hereby
pledges, assigns and transfers to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and all of its rights (but none of the
Purchaser’s obligations) provided under the Master Purchase Agreements to the
extent relating to the Specified Mortgage Loans, the Assignee hereby accepts
such assignment from the Assignor, and the Seller and the Servicer hereby
acknowledges such assignment and assumption.
     (b) Effective on and as of the date hereof, the Assignor represents and
warrants to the Assignee that the Assignor has not taken any action that would
serve to impair or encumber the Assignee’s interest in the Specified Mortgage
Loans since the date of the Assignor’s acquisition of the Specified Mortgage
Loans.
     2. Recognition of the Assignee.
From and after the date hereof, subject to Section 3 below, the Seller and the
Servicer shall recognize the Assignee as the holder of the rights and benefits
of the Purchaser with respect to the Specified Mortgage Loans and the Servicer
will service the Specified Mortgage Loans for the Assignee as if the Assignee
and the Servicer had entered into a separate servicing agreement for the
servicing of the Specified Mortgage Loans in the form of the Agreements(as
amended hereby) with the Assignee as the Purchaser thereunder, the terms of
which Agreements are incorporated herein by reference and amended hereby. It is
the intention of the parties hereto that this Assignment will be a separate and
distinct agreement, and the entire agreement, between the parties hereto to the
extent of the Specified Mortgage Loans and shall be binding upon and for the
benefit of the respective successors and assigns of the parties hereto.
     3. Assignor’s Continuing Rights and Responsibilities.
Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Assignor rather than the Assignee shall have the ongoing rights to take action
and the responsibilities of the Purchaser under the following sections of the
Agreements:
     Master Purchase and Servicing Agreement:

      Section   Matter
7.03, 1st, 2nd, 3rd and 4th ¶’s
  (a) Remedies for Breach of Representations and Warranties.
 
   
7.04
  (b) Repurchase of Certain Mortgage Loans; Premium Protection.  
11.01, 2nd ¶
  (c) Seller to Act as Servicer.

12



--------------------------------------------------------------------------------



 



      Section   Matter
11.03
  (d) Realization Upon Defaulted Mortgage Loans.
 
   
11.13, 2nd ¶
  (e) Title, Management and Disposition of REO Property.
 
   
11.26
  (f) Purchaser’s Right to Examine Seller’s Records.
 
   
13
  (g) Compliance with Regulation AB.
 
   
14.01
  (h) Additional Indemnification by the Seller.
 
   
14.04
  (i) Seller Not to Resign.

In addition, the Servicer agrees to furnish to the Assignor and the Master
Servicer copies of reports, notices, statements and other communications
required to be delivered by the Servicer pursuant to any of the sections of the
Agreements referred to above and under the following sections, at the times
therein specified:
     Master Purchase and Servicing Agreement:

      Section    
11.09
  (a) Transfer of Accounts.  
11.16
  (b) Statements to the Purchaser.  
13.03
  (c) Information to be Provided by the Seller.  
13.04
  (d) Servicer Compliance Statement.  
13.05
  (e) Report on Assessment of Compliance and Attestation.

4. Amendment to the Agreements.
The Master Purchase Agreements are hereby amended as set forth in Appendix B
hereto with respect to the Specified Mortgage Loans.

13



--------------------------------------------------------------------------------



 



5. Representations and Warranties.
     (a) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
     (b) Each of the parties hereto represents and warrants that this Assignment
has been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

14



--------------------------------------------------------------------------------



 



6. Continuing Effect.
Except as contemplated hereby, the Agreements shall remain in full force and
effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 12 of the Master Purchase
and Servicing Agreement and the Reconstitution Date shall be the date hereof
with respect to the Specified Mortgage Loans listed on Exhibit I on the date
hereof.
7. Governing Law.
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
8. Notices.
Any notices or other communications permitted or required under the Agreements
to be made to the Assignor and Assignee shall be made in accordance with the
terms of the Agreements and shall be sent to the Assignor and Assignee as
follows:
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Master
Purchase Agreements.
9. Counterparts.
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
10. Definitions.
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Master Purchase Agreements.

15



--------------------------------------------------------------------------------



 



     11. Master Servicer.
          The Seller and the Servicer hereby acknowledge that the Assignee has
appointed Wells Fargo Bank, N. A. (the “Master Servicer”) to act as master
servicer and securities administrator under the Pooling and Servicing Agreement
and hereby agrees to treat all inquiries, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under the Master Purchase Agreements
to enforce the obligations of the Servicer thereunder. Any notices or other
communications permitted or required under the Master Purchase Agreements to be
made to the Assignee shall be made in accordance with the terms of the Master
Purchase Agreements and shall be sent to the Master Servicer at the following
address:
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)
Attention: Sequoia Mortgage Trust 2007-2
or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Master Purchase Agreements may be delivered in electronic format unless
manual signature is required in which case a hard copy of such report or
communication shall be required.
          The Seller and the Servicer further acknowledge that the Assignor has
engaged the Master Servicer to provide certain default administration and that
the Master Servicer, acting as agent of the Assignor, may exercise any of the
rights of the Purchaser retained by the Assignor in Section 3 above.
          The Servicer shall make all distributions under the Master Purchase
Agreements, as they relate to the Specified Mortgage Loans, to the Master
Servicer by wire transfer of immediately funds to:

     
 
  Wells Fargo Bank, NA
 
  San Francisco, CA
 
  ABA# 121-000-248
 
  Acct# 3970771416
 
  Acct Name: SAS Clearing
 
  FFC: 53145300, Sequoia 2007-2

16



--------------------------------------------------------------------------------



 



          12. Successors and Assigns.
          Upon a transfer of the Specified Mortgage Loans by the Assignee (other
than in respect of repurchases pursuant to Section 6.03 or Section 7.03 of the
Master Purchase and Servicing Agreement) to a buyer (“buyer”), such transfer
shall constitute a Reconstitution subject to the terms of Section 12 of the
Master Purchase and Servicing Agreement. Upon the closing of such transfer, the
rights and obligations of Purchaser retained by the Assignor pursuant to this
Assignment shall automatically terminate and the buyer shall be deemed to
possess all of the rights and obligations of Purchaser under the Master
Purchase, provided, however, that the Assignor shall remain liable for any
obligations as Purchaser arising from or attributable to the period from the
date hereof to the closing date of such transfer.
[remainder of page intentionally left blank]

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

                  ASSIGNOR:    
 
                SEQUOIA RESIDENTIAL FUNDING, INC.      
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                ASSIGNEE:    
 
                HSBC BANK USA, NATIONAL         ASSOCIATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                SELLER:    
 
                FIRST REPUBLIC BANK    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

18



--------------------------------------------------------------------------------



 



                  SERVICER:    
 
                FIRST REPUBLIC BANK    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

19



--------------------------------------------------------------------------------



 



EXHIBIT I
SEMT 2007-02

                                          loannumber   OriginalBalance    
CurrentBalance     State   servicer   Current Loan #     brwlastname  
originator
220607275
    1300000       1274852.49     CT   First Republic     220607275     DENAUT  
First Republic
220625145
    1505000       983794.89     CT   First Republic     220625145     WILLIAMS  
First Republic
220639591
    1000000       987850.14     CA   First Republic     220639591     KATO  
First Republic
220687707
    567750       153100.12     CA   First Republic     220687707     CONTRACTOR
  First Republic
220553156
    341250       341250     CA   First Republic     220553156     ZANCHI   First
Republic
220571836
    1100000       1100000     CA   First Republic     220571836     SPALDING
APARTMENTS   First Republic
220571877
    1000000       1000000     CA   First Republic     220571877     LUCAS  
First Republic
220599068
    1036335       972478.92     CA   First Republic     220599068     CAMPBELL  
First Republic
220599845
    325000       325000     CA   First Republic     220599845     CLURMAN  
First Republic
220619148
    308000       308000     CA   First Republic     220619148     AARONS   First
Republic
220621433
    936000       900000     NJ   First Republic     220621433    
VOLLBRECHTHAUSEN   First Republic
220625244
    548000       548000     NY   First Republic     220625244     TRIMARCHI  
First Republic
220630475
    1271200       1271200     CA   First Republic     220630475     COX   First
Republic
220634733
    1038750       1038750     NY   First Republic     220634733     BRADLEY
NIESTAT   First Republic
220636639
    1480000       659014.21     CT   First Republic     220636639     MCGRATH  
First Republic
220639781
    1000000       999142.64     CA   First Republic     220639781     FRITZ JR  
First Republic
220642173
    1420000       926249.07     CA   First Republic     220642173     MARY
HADFIELD   First Republic
220644781
    1100000       1100000     CA   First Republic     220644781     WILEN  
First Republic
220647057
    404000       329576.04     CA   First Republic     220647057    
KAFETZOPOULOS   First Republic
220649350
    500000       200000     CA   First Republic     220649350     BUTLER   First
Republic
220649400
    1400000       1118395.83     CA   First Republic     220649400     VINEYARDS
LP   First Republic
220649897
    186000       186000     CA   First Republic     220649897     HAMBRECHT  
First Republic
220649921
    525000       525000     NY   First Republic     220649921     HAMBRECHT  
First Republic
220650150
    248000       198333.7     CO   First Republic     220650150     NUTT   First
Republic
220653667
    631500       388999.99     TX   First Republic     220653667     MCNEIL  
First Republic
220653774
    970000       970000     UT   First Republic     220653774     SMITH   First
Republic
220654285
    500000       324958.27     CA   First Republic     220654285     SARGENT  
First Republic
220656512
    825000       825000     CA   First Republic     220656512     HANDWERGER  
First Republic
220658773
    2500000       2500000     CA   First Republic     220658773     YANEZ TTEE  
First Republic
220660472
    385000       385000     CA   First Republic     220660472     LEVINE   First
Republic
220661546
    935000       935000     CA   First Republic     220661546     PHILIP COLE  
First Republic
220661603
    1800000       1800000     DC   First Republic     220661603     BUBES  
First Republic
220663914
    1125000       1118999.98     CA   First Republic     220663914     ORENA
LLOYDBUTLER   First Republic
220664144
    439000       439000     CA   First Republic     220664144     EARL   First
Republic
220667659
    2585000       1000000     NY   First Republic     220667659     LOEB   First
Republic
220669077
    450000       409933.33     CA   First Republic     220669077     ANTHONY
ROYAL KALLENBERGER   First Republic
220672881
    1297700       1297700     CA   First Republic     220672881     KRESA  
First Republic
220675025
    1100000       1100000     CA   First Republic     220675025     HESTER  
First Republic
220675132
    200000       200000     CA   First Republic     220675132     SCOTT   First
Republic
220676262
    600000       600000     CA   First Republic     220676262     GIBBS   First
Republic
220676551
    984211       567669.36     PA   First Republic     220676551     MCWILLIAMS
  First Republic
220676973
    248000       248000     CA   First Republic     220676973     DECLARK  
First Republic
220678425
    825000       825000     ID   First Republic     220678425     THOMAS
GOODRICH JR   First Republic
220679613
    407000       407000     CA   First Republic     220679613     JEFFREY ZEBKER
  First Republic
220680207
    1100000       1100000     MA   First Republic     220680207     BEKER  
First Republic
220680991
    1200000       1199742.5     CA   First Republic     220680991     PARMA  
First Republic
220681551
    3000000       1797706.25     NJ   First Republic     220681551     BABBIO JR
  First Republic
220685461
    2000000       2000000     CA   First Republic     220685461     BURKE  
First Republic
220686014
    2080000       997896.25     MA   First Republic     220686014     SWORDS  
First Republic
220686899
    1650000       1648029.59     NY   First Republic     220686899     BUTLER  
First Republic
220687087
    2300000       2300000     NY   First Republic     220687087     TOPOREK  
First Republic
220712901
    1242500       1242500     ID   First Republic     220712901     ANDREW
MARINE TTEE   First Republic
220715318
    1200000       1200000     CA   First Republic     220715318     GORRY  
First Republic
220716134
    1000000       1000000     CA   First Republic     220716134     COLICH TTEE
  First Republic
220717116
    6100000       6100000     NY   First Republic     220717116     SENBAHAR  
First Republic
220717363
    1820000       1820000     CA   First Republic     220717363     HAMBRECHT
TTEE   First Republic
220722603
    1780000       1780000     CA   First Republic     220722603     REININGA JR
  First Republic
220727529
    94500       94500     CA   First Republic     220727529     RADY TTEE  
First Republic
220727537
    92000       92000     CA   First Republic     220727537     RADY TTEE  
First Republic
220727560
    96000       96000     CA   First Republic     220727560     RADY TTEE  
First Republic
224100277
    5000000       5000000     CA   First Republic     224100277     THORP  
First Republic
220652792
    182000       88915.81     CA   First Republic     220652792     REAMES  
First Republic
220660282
    619000       127533.33     CA   First Republic     220660282     MCTAGUE  
First Republic
220663864
    2200000       2200000     CT   First Republic     220663864     DESANTIS  
First Republic
220666826
    2000000       2000000     CA   First Republic     220666826     BIDART  
First Republic
220673079
    745000       745000     CA   First Republic     220673079     SPIZZIRRI  
First Republic
220673343
    1700000       698375.01     NY   First Republic     220673343     SHEMESH  
First Republic
220674176
    1000000       600000     MA   First Republic     220674176     LYNCH   First
Republic
220675207
    1275000       769346.28     NY   First Republic     220675207     HALPERIN
MD   First Republic
220675264
    950000       900000     NY   First Republic     220675264     TAUBE   First
Republic
220678391
    1250000       750000     CA   First Republic     220678391     JENNINGS  
First Republic
220679589
    2200000       2200000     CA   First Republic     220679589     HOIMES  
First Republic
220681056
    300000       153207.23     CA   First Republic     220681056     MELLIS  
First Republic
220686527
    1500000       598062.5     PA   First Republic     220686527     ABRAMSON  
First Republic
220595272
    440000       319901.67     NJ   First Republic     220595272     PHILLIPS  
First Republic
220621292
    1000000       935593.94     NJ   First Republic     220621292     PIERSON  
First Republic
220672436
    1200000       1200000     NY   First Republic     220672436     RUNSDORF  
First Republic
220642322
    375000       212935.04     NY   First Republic     220642322     BAUTZ  
First Republic
220690628
    3000000       3000000     NY   First Republic     220690628     GELLER  
First Republic
220627166
    1450000       1450000     NY   First Republic     220627166     KAHN   First
Republic
220650382
    2400000       1097806.25     NY   First Republic     220650382     NOVOGRATZ
  First Republic
220529933
    600000       600000     NY   First Republic     220529933     TERRANO  
First Republic
220702886
    900000       858102.71     CA   First Republic     220702886     DEGENERES  
First Republic
220674317
    1292679.73       196207.91     CA   First Republic     220674317     STAAB  
First Republic
220689067
    1300000       1300000     CA   First Republic     220689067     POMERANTZ  
First Republic
220563585
    1350000       1349700.01     CA   First Republic     220563585     ARONOFF  
First Republic
220699702
    1000000       1000000     CA   First Republic     220699702     PARISE  
First Republic

 



--------------------------------------------------------------------------------



 



                                          loannumber   OriginalBalance    
CurrentBalance     State   servicer   Current Loan #     brwlastname  
originator
220633875
    2246250       2000000     CA   First Republic     220633875     CARDINALE  
First Republic
220726497
    2600000       2600000     CA   First Republic     220726497     SHOUGH  
First Republic
220649764
    2150000       1649705.56     CA   First Republic     220649764     ZOUSMER  
First Republic
220653378
    1762000       1762000     CA   First Republic     220653378     PITT   First
Republic
220687541
    2000000       2000000     CA   First Republic     220687541     WAITE  
First Republic
220727578
    92500       92500     CA   First Republic     220727578     RADY TTEE  
First Republic
220727594
    95000       95000     CA   First Republic     220727594     RADY TTEE  
First Republic
220728014
    95000       95000     CA   First Republic     220728014     RADY   First
Republic
220728022
    107500       107500     CA   First Republic     220728022     RADY TTEE  
First Republic
220728030
    95000       95000     CA   First Republic     220728030     RADY TTEE  
First Republic
220656165
    3000000       3000000     CA   First Republic     220656165     NICHOLSON  
First Republic
220693135
    2000000       1200000     CA   First Republic     220693135     LIGHT  
First Republic
220680017
    1000000       970000     CA   First Republic     220680017     BATLIWALLA  
First Republic
220584755
    1800000       1800000     CA   First Republic     220584755     HOBBS  
First Republic
220687335
    616000       616000     CA   First Republic     220687335     BATLIWALLA  
First Republic
220691519
    1000000       1000000     CA   First Republic     220691519     STANTON  
First Republic
220675629
    2500000       1499892.36     CA   First Republic     220675629     O’BRIEN  
First Republic
220677476
    1106000       623381.77     CA   First Republic     220677476     GELFAND  
First Republic
220695775
    3000000       3000000     CA   First Republic     220695775     THOMASON  
First Republic
220649939
    752500       752500     CA   First Republic     220649939     HAMBRECHT  
First Republic
220687392
    510000       510000     CA   First Republic     220687392     BATLIWALLA  
First Republic
220691980
    860000       699816.69     CA   First Republic     220691980     SIMPSON  
First Republic
220687434
    441000       441000     CA   First Republic     220687434     BATLIWALLA  
First Republic
220701763
    550000       550000     CA   First Republic     220701763     LINCOLN  
First Republic
220674143
    700000       324799.48     CA   First Republic     220674143     PETERSEN  
First Republic



--------------------------------------------------------------------------------



 



APPENDIX A

      Confirmation(s)    
8/28/2006
   
12/29/2006
   

 



--------------------------------------------------------------------------------



 

\

APPENDIX B
MODIFICATIONS TO THE FLOW SALE AND SERVICING AGREEMENT
               1. The definition of “Business Day” in Section 1 of the Agreement
is hereby deleted in its entirety and replaced with the following:

      “Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a
day on which banking and savings and loan institutions in the State of
California, or the State of New York, or the State of Maryland or the State of
Minnesota are authorized or obligated by law or executive order to be closed.”  
  2.   The definition of “Closing Date” is hereby revised to read as follows:  
      “Closing Date: May 25, 2007, except with respect to the first paragraph of
Section 2, Section 3, Section 4, Subsection 6.01, Subsection 6.03, Section 7.01
and the Confirmation(s).”

  3.   The definition of “Cut-off Date” is hereby revised to read as follows:

      “Cut-off Date: May 1, 2007, except with respect to the first paragraph of
Section 2, Section 3, Section 4, Subsection 6.01, Subsection 6.03, Section 7.01
and the Confirmation(s).”     4.   The definition of “First Remittance Date” is
hereby revised to read as follows:         “First Remittance Date: June 18,
2007.”

  5.   Subsection 11.04, first sentence of the first paragraph is revised to
read as follows:

     “The Seller shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Collection Accounts
(collectively, the “Collection Account”), titled “HSBC Bank USA, National
Association, in trust for the holders of Sequoia Mortgage Trust 2007-2 Mortgage
Pass-Through Certificates, in the form of time deposit or demand accounts.”

  6.   Subsection 11.06, first sentence of the first paragraph is revised to
read as follows:

     “The Seller shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan which constitute Escrow Payments separate and
apart from any of its own funds and general assets and shall establish and
maintain one or more Escrow Accounts, titled “HSBC Bank USA, National
Association, in trust for the holders of Sequoia Mortgage Trust 2007-2 Mortgage
Pass-Through Certificates, in the form of time deposit or demand accounts.”

 



--------------------------------------------------------------------------------



 



          7. Notwithstanding anything to the contrary in the Agreements, any
Custodial Accounts established by the Servicer pursuant to Subsection 11.04 of
the Master Purchase and Servicing Agreement shall qualify as Eligible Accounts
as defined in the Pooling and Servicing Agreement.

  8.   Subsection 11.15, first sentence of the first paragraph is revised to
read as follows:

     “Not later than the fifth Business Day of each month, the Seller shall
forward to the Purchaser or its designee in an electronic format statements, in
substantially the same forms as, and providing the information described in,
Exhibit 7 hereto; or as otherwise mutually agreed to by Seller and the Master
Servicer”

  9.   Subsection 13.05(i)(4) is hereby deleted in its entirety and replaced
with the following:

     “(4) not later than March 1, or as soon as available to the Seller
thereafter, of the calendar year in which such certification is to be delivered,
deliver and cause each Subservicer and Subcontractor described in clause
(iii) to provide to the Purchaser, any Depositor and any other Person that will
be responsible for signing the certification (a “Sarbanes Certification”)
required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
issuer with respect to a Securitization Transaction a certification in the form
attached hereto as Exhibit 14.”

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
FORM OF MONTHLY REPORTS
Standard File Layout — Master Servicing

                  Column Name   Description   Decimal   Format Comment
SER_INVESTOR_NBR
  A value assigned by the Servicer to define a group of loans.           Text up
to 20 digits
 
               
LOAN_NBR
  A unique identifier assigned to each loan by the investor.           Text up
to 10 digits
 
               
SERVICER_LOAN_NBR
  A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.           Text up to 10 digits
 
               
SCHED_PAY_AMT
  Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.     2     No commas(,) or dollar signs ($)
 
               
NOTE_INT_RATE
  The loan interest rate as reported by the Servicer.     4     Max length of 6
 
               
NET_INT_RATE
  The loan gross interest rate less the service fee rate as reported by the
Servicer.     4     Max length of 6
 
               
SERV_FEE_RATE
  The servicer’s fee rate for a loan as reported by the Servicer.     4     Max
length of 6
 
               
SERV_FEE_AMT
  The servicer’s fee amount for a loan as reported by the Servicer.     2     No
commas(,) or dollar signs ($)
 
               
NEW_PAY_AMT
  The new loan payment amount as reported by the Servicer.     2     No
commas(,) or dollar signs ($)
 
               
NEW_LOAN_RATE
  The new loan rate as reported by the Servicer.     4     Max length of 6
 
               
ARM_INDEX_RATE
  The index the Servicer is using to calculate a forecasted rate.     4     Max
length of 6
 
               
ACTL_BEG_PRIN_BAL
  The borrower’s actual principal balance at the beginning of the processing
cycle.     2     No commas(,) or dollar signs ($)
 
               
ACTL_END_PRIN_BAL
  The borrower’s actual principal balance at the end of the processing cycle.  
  2     No commas(,) or dollar signs ($)
 
               
BORR_NEXT_PAY_DUE_DATE
  The date at the end of processing cycle that the borrower’s next payment is
due to the Servicer, as reported by Servicer.           MM/DD/YYYY
 
               
SERV_CURT_AMT_1
  The first curtailment amount to be applied.     2     No commas(,) or dollar
signs ($)
 
               

 



--------------------------------------------------------------------------------



 



                  Column Name   Description   Decimal   Format Comment
SERV_CURT_DATE_1
  The curtailment date associated with the first curtailment amount.          
MM/DD/YYYY
 
               
CURT_ADJ___AMT_1
  The curtailment interest on the first curtailment amount, if applicable.     2
    No commas(,) or dollar signs ($)
 
               
SERV_CURT_AMT_2
  The second curtailment amount to be applied.     2     No commas(,) or dollar
signs ($)
 
               
SERV_CURT_DATE_2
  The curtailment date associated with the second curtailment amount.          
MM/DD/YYYY
 
               
CURT_ADJ___AMT_2
  The curtailment interest on the second curtailment amount, if applicable.    
2     No commas(,) or dollar signs ($)
 
               
SERV_CURT_AMT_3
  The third curtailment amount to be applied.     2     No commas(,) or dollar
signs ($)
 
               
SERV_CURT_DATE_3
  The curtailment date associated with the third curtailment amount.          
MM/DD/YYYY
 
               
CURT_ADJ_AMT_3
  The curtailment interest on the third curtailment amount, if applicable.     2
    No commas(,) or dollar signs ($)
 
               
PIF_AMT
  The loan “paid in full” amount as reported by the Servicer.     2     No
commas(,) or dollar signs ($)
 
               
PIF_DATE
  The paid in full date as reported by the Servicer.           MM/DD/YYYY
 
               

ACTION_CODE
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.           Action Code Key: 15=Bankruptcy,
30=Foreclosure, , 60=PIF,
63=Substitution,
65=Repurchase,70=REO
 
               
INT_ADJ_AMT
  The amount of the interest adjustment as reported by the Servicer.     2    
No commas(,) or dollar signs ($)
 
               
SOLDIER_SAILOR_ADJ_AMT
  The Soldier and Sailor Adjustment amount, if applicable.     2     No
commas(,) or dollar signs ($)
 
               
NON_ADV_LOAN_AMT
  The Non Recoverable Loan Amount, if applicable.     2     No commas(,) or
dollar signs ($)
 
               
LOAN_LOSS_AMT
  The amount the Servicer is passing as a loss, if applicable.     2     No
commas(,) or dollar signs ($)
 
               
SCHED_BEG_PRIN_BAL
  The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.     2     No commas(,) or dollar signs
($)
 
               
SCHED_END_PRIN_BAL
  The scheduled principal balance due to investors at the end of a processing
cycle.     2     No commas(,) or dollar signs ($)
 
               
SCHED_PRIN_AMT
  The scheduled principal amount as reported by the Servicer for the current
cycle — only applicable for Scheduled/Scheduled Loans.     2     No commas(,) or
dollar signs ($)

 



--------------------------------------------------------------------------------



 



                  Column Name   Description   Decimal   Format Comment
SCHED_NET_INT
  The scheduled gross interest amount less the service fee amount for the
current cycle as reported by the Servicer — only applicable for
Scheduled/Scheduled Loans.     2     No commas(,) or dollar signs ($)
 
               
ACTL_PRIN_AMT
  The actual principal amount collected by the Servicer for the current
reporting cycle — only applicable for Actual/Actual Loans.     2     No
commas(,) or dollar signs ($)
 
               
ACTL_NET_INT
  The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer — only applicable for Actual/Actual
Loans.     2     No commas(,) or dollar signs ($)
 
               
PREPAY_PENALTY___AMT
  The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.     2     No commas(,) or dollar signs ($)
 
               
PREPAY_PENALTY___WAIVED
  The prepayment penalty amount for the loan waived by the servicer.     2    
No commas(,) or dollar signs ($)
 
               
MOD_DATE
  The Effective Payment Date of the Modification for the loan.          
MM/DD/YYYY
 
               
MOD_TYPE
  The Modification Type.           Varchar — value can be alpha or numeric
 
               
DELINQ_P&I_ADVANCE_AMT
  The current outstanding principal and interest advances made by Servicer.    
2     No commas(,) or dollar signs ($)
 
               
BREACH_FLAG
  Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties           Y=Breach
N=NO Breach
Let blank if N/A

 



--------------------------------------------------------------------------------



 



Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT

             
For Month Ended:
  mm/dd/yyyy   Servicer Name    
 
           
Prepared by:
      Investor Nbr    
 
           

Section 1. Remittances and Ending Balances — Required Data

                                  Beginning   Ending   Total Monthly   Total
Ending Unpaid   Total Monthly Principal Loan Count   Loan Count   Remittance Amo
  Principal Balance   Balance
0
    0     $ 0.00     $ 0.00     $ 0.00  

                 
Principal Calculation
               
1. Monthly Principal Due
    +     $ 0.00  
 
             
2. Current Curtailments
    +     $ 0.00  
 
             
3. Liquidations
    +     $ 0.00  
 
             
4. Other (attach explanation)
    +     $ 0.00  
 
             
5. Principal Due
          $ 0.00  
 
             
6. Interest (reported “gross”)
    +     $ 0.00  
 
             
7. Interest Adjustments on Curtailments
    +     $ 0.00  
 
             
8. Servicing Fees
    -     $ 0.00  
 
             
9. Other Interest (attach explanation)
    +     $ 0.00  
 
             
10. Interest Due (need to subtract ser fee)
          $ 0.00  
 
             
Remittance Calculation
               
11. Total Principal and Interest Due (lines 5+10)
    +     $ 0.00  
 
             
12. Reimbursement of Non-Recoverable Advances
    -     $ 0.00  
 
             
13. Total Realized gains
    +     $ 0.00  
 
             
14. Total Realized Losses
    -     $ 0.00  
 
             
15. Total Prepayment Penalties
    +     $ 0.00  
 
             
16. Total Non-Supported Compensating Interest
    -     $ 0.00  
 
             
17. Other (attach explanation)
          $ 0.00  
 
             
18. Net Funds Due on or before Remittance Date
    $     $ 0.00  
 
             

Section 2. Delinquency Report — Optional Data for Loan Accounting
Installments Delinquent

                                                          Total No.   Total No.
                          In   Real Estate   Total Dollar of   of   30-   60-  
90 or more   Foreclosure   Owned   Amount of Loans   Delinquencies   Days   Days
  Days   (Optional)   (Optional)   Delinquencies
0
    0       0       0       0       0       0     $ 0.00  

 



--------------------------------------------------------------------------------



 



Section 3. REG AB Summary Reporting — REPORT ALL APPLICABLE FIELDS

                  REG AB FIELDS   LOAN COUNT   BALANCE
PREPAYMENT PENALTY AMT
    0     $ 0.00  
PREPAYMENT PENALTY AMT WAIVED
    0     $ 0.00  
DELINQUENCY P&I AMOUNT
    0     $ 0.00  

 



--------------------------------------------------------------------------------



 



Standard File Layout — Delinquency Reporting

                                  Format Column/Header Name   Description  
Decimal   Comment
SERVICER_LOAN_NBR
  A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR            
 
               
LOAN_NBR
  A unique identifier assigned to each loan by the originator.            
 
               
CLIENT_NBR
  Servicer Client Number            
 
               
SERV_INVESTOR_NBR
  Contains a unique number as assigned by an external servicer to identify a
group of loans in their system.            
 
               
BORROWER_FIRST_NAME
  First Name of the Borrower.            
 
               
BORROWER_LAST_NAME
  Last name of the borrower.            
 
               
PROP_ADDRESS
  Street Name and Number of Property            
 
               
PROP_STATE
  The state where the property located.            
 
               
PROP_ZIP
  Zip code where the property is located.            
 
               
BORR_NEXT_PAY_DUE_DATE
  The date that the borrower’s next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.           MM/DD/YYYY
 
               
LOAN_TYPE
  Loan Type (i.e. FHA, VA, Conv)            
 
               
BANKRUPTCY_FILED_DATE
  The date a particular bankruptcy claim was filed.           MM/DD/YYYY
 
               
BANKRUPTCY_CHAPTER_CODE
  The chapter under which the bankruptcy was filed.            
 
               
BANKRUPTCY_CASE_NBR
  The case number assigned by the court to the bankruptcy filing.            
 
               
POST_PETITION_DUE_DATE
  The payment due date once the bankruptcy has been approved by
the courts           MM/DD/YYYY
 
               
BANKRUPTCY_DCHRG_DISM_DATE
  The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.           MM/DD/YYYY
 
               
LOSS_MIT_APPR_DATE
  The Date The Loss Mitigation Was Approved By The Servicer           MM/DD/YYYY
 
               
LOSS_MIT_TYPE
  The Type Of Loss Mitigation Approved For A Loan Such As;            
 
               
LOSS_MIT_EST_COMP_DATE
  The Date The Loss Mitigation /Plan Is Scheduled To End/Close          
MM/DD/YYYY
 
               
LOSS_MIT_ACT_COMP_DATE
  The Date The Loss Mitigation Is Actually Completed           MM/DD/YYYY
 
               
FRCLSR_APPROVED_DATE
  The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.           MM/DD/YYYY
 
               
ATTORNEY_REFERRAL_DATE
  Date File Was Referred To Attorney to Pursue Foreclosure           MM/DD/YYYY
 
               
FIRST_LEGAL_DATE
  Notice of 1st legal filed by an Attorney in a Foreclosure Action          
MM/DD/YYYY
 
               
FRCLSR_SALE_EXPECTED_DATE
  The date by which a foreclosure sale is expected to occur.          
MM/DD/YYYY
 
               
FRCLSR_SALE_DATE
  The actual date of the foreclosure sale.           MM/DD/YYYY
 
               
FRCLSR_SALE_AMT
  The amount a property sold for at the foreclosure sale.     2     No commas(,)
or
dollar signs ($)
 
               
EVICTION_START_DATE
  The date the servicer initiates eviction of the borrower.           MM/DD/YYYY
 
               
EVICTION_COMPLETED_DATE
  The date the court revokes legal possession of the property from the borrower.
          MM/DD/YYYY
 
               
LIST_PRICE
  The price at which an REO property is marketed.     2     No commas(,) or
dollar signs ($)
 
               
LIST_DATE
  The date an REO property is listed at a particular price.           MM/DD/YYYY
 
               
OFFER_AMT
  The dollar value of an offer for an REO property.     2     No commas(,) or
dollar signs ($)
 
               
OFFER_DATE_TIME
  The date an offer is received by DA Admin or by the Servicer.          
MM/DD/YYYY
 
               
REO_CLOSING_DATE
  The date the REO sale of the property is scheduled to close.          
MM/DD/YYYY
 
               
REO_ACTUAL_CLOSING_DATE
  Actual Date Of REO Sale           MM/DD/YYYY
 
               
OCCUPANT_CODE
  Classification of how the property is occupied.            
 
               
PROP_CONDITION_CODE
  A code that indicates the condition of the property.            
 
               
PROP_INSPECTION_DATE
  The date a property inspection is performed.           MM/DD/YYYY

 



--------------------------------------------------------------------------------



 



                                  Format Column/Header Name   Description  
Decimal   Comment
APPRAISAL_DATE
  The date the appraisal was done.           MM/DD/YYYY
 
               
CURR_PROP_VAL
  The current “as is” value of the property based on brokers price opinion or
appraisal.     2      
 
               
REPAIRED_PROP_VAL
  The amount the property would be worth if repairs are completed pursuant to a
broker’s price opinion or appraisal.     2      
 
               
If applicable:
               
 
               
DELINQ_STATUS_CODE
  FNMA Code Describing Status of Loan            
 
               
DELINQ_REASON_CODE
  The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.            
 
               
MI_CLAIM_FILED_DATE
  Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.      
    MM/DD/YYYY
 
               
MI_CLAIM_AMT
  Amount of Mortgage Insurance Claim Filed           No commas(,) or
dollar signs ($)
 
               
MI_CLAIM_PAID_DATE
  Date Mortgage Insurance Company Disbursed Claim Payment           MM/DD/YYYY
 
               
MI_CLAIM_AMT_PAID
  Amount Mortgage Insurance Company Paid On Claim     2     No commas(,) or
dollar signs ($)
 
               
POOL_CLAIM_FILED_DATE
  Date Claim Was Filed With Pool Insurance Company           MM/DD/YYYY
 
               
POOL_CLAIM_AMT
  Amount of Claim Filed With Pool Insurance Company     2     No commas(,) or
dollar signs ($)
 
               
POOL_CLAIM_PAID_DATE
  Date Claim Was Settled and The Check Was Issued By The Pool Insurer          
MM/DD/YYYY
 
               
POOL_CLAIM_AMT_PAID
  Amount Paid On Claim By Pool Insurance Company     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_A_CLAIM_FILED_DATE
  Date FHA Part A Claim Was Filed With HUD           MM/DD/YYYY
 
               
FHA_PART_A_CLAIM_AMT
  Amount of FHA Part A Claim Filed     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_A_CLAIM_PAID_DATE
  Date HUD Disbursed Part A Claim Payment           MM/DD/YYYY
 
               
FHA_PART_A_CLAIM_PAID_AMT
  Amount HUD Paid on Part A Claim     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD           MM/DD/YYYY
 
               
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_B_CLAIM_PAID_DATE
  Date HUD Disbursed Part B Claim Payment           MM/DD/YYYY
 
               
FHA_PART_B_CLAIM_PAID_AMT
  Amount HUD Paid on Part B Claim     2     No commas(,) or
dollar signs ($)
 
               
VA_CLAIM_FILED_DATE
  Date VA Claim Was Filed With the Veterans Admin           MM/DD/YYYY
 
               
VA_CLAIM_PAID_DATE
  Date Veterans Admin. Disbursed VA Claim Payment           MM/DD/YYYY
 
               
VA_CLAIM_PAID_AMT
  Amount Veterans Admin. Paid on VA Claim     2     No commas(,) or
dollar signs ($)
 
               
Current property value
  Currency            
 
               
Date of (Appraisal of BPO)
  Date/Time            
 
               
BK Discharge Dates
  Date/Time            
 
               
BK Dismissal Dates
  Date/Time            
 
               

Standard File Codes – Delinquency Reporting
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

  •   ASUM-Approved Assumption     •   BAP- Borrower Assistance Program     •  
CO- Charge Off     •   DIL- Deed-in-Lieu     •   FFA- Formal Forbearance
Agreement     •   MOD- Loan Modification

 



--------------------------------------------------------------------------------



 



  •   PRE- Pre-Sale     •   SS- Short Sale     •   MISC- Anything else approved
by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.
The Occupant Code field should show the current status of the property code as
follows:

  •   Mortgagor     •   Tenant     •   Unknown     •   Vacant

The Property Condition field should show the last reported condition of the
property as follows:

  •   Damaged     •   Excellent     •   Fair     •   Gone     •   Good     •  
Poor     •   Special Hazard     •   Unknown

 



--------------------------------------------------------------------------------



 



Standard File Codes – Delinquency Reporting, Continued
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

      Delinquency Code   Delinquency Description
001
  FNMA-Death of principal mortgagor
002
  FNMA-Illness of principal mortgagor
003
  FNMA-Illness of mortgagor’s family member
004
  FNMA-Death of mortgagor’s family member
005
  FNMA-Marital difficulties
006
  FNMA-Curtailment of income
007
  FNMA-Excessive Obligation
008
  FNMA-Abandonment of property
009
  FNMA-Distant employee transfer
011
  FNMA-Property problem
012
  FNMA-Inability to sell property
013
  FNMA-Inability to rent property
014
  FNMA-Military Service
015
  FNMA-Other
016
  FNMA-Unemployment
017
  FNMA-Business failure
019
  FNMA-Casualty loss
022
  FNMA-Energy environment costs
023
  FNMA-Servicing problems
026
  FNMA-Payment adjustment
027
  FNMA-Payment dispute
029
  FNMA-Transfer of ownership pending
030
  FNMA-Fraud
031
  FNMA-Unable to contact borrower
INC
  FNMA-Incarceration

 



--------------------------------------------------------------------------------



 



Exhibit 2: Standard File Codes – Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as
follows:

      Status Code   Status Description
09
  Forbearance
17
  Pre-foreclosure Sale Closing Plan Accepted
24
  Government Seizure
26
  Refinance
27
  Assumption
28
  Modification
29
  Charge-Off
30
  Third Party Sale
31
  Probate
32
  Military Indulgence
43
  Foreclosure Started
44
  Deed-in-Lieu Started
49
  Assignment Completed
61
  Second Lien Considerations
62
  Veteran’s Affairs-No Bid
63
  Veteran’s Affairs-Refund
64
  Veteran’s Affairs-Buydown
65
  Chapter 7 Bankruptcy
66
  Chapter 11 Bankruptcy
67
  Chapter 13 Bankruptcy

 



--------------------------------------------------------------------------------



 



Calculation of Realized Loss/Gain Form 332– Instruction Sheet
NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

  (ii)         (iii)   The numbers on the 332 form correspond with the numbers
listed below.

Liquidation and Acquisition Expenses:

  1.   The Actual Unpaid Principal Balance of the Mortgage Loan. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.     2.  
The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.     3.  
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.         4-12. Complete as
applicable. Required documentation:

  *   For taxes and insurance advances — see page 2 of 332 form — breakdown
required showing period of coverage, base tax, interest, penalty. Advances prior
to default require evidence of servicer efforts to recover advances.     *   For
escrow advances — complete payment history (to calculate advances from last
positive escrow balance forward)     *   Other expenses — copies of corporate
advance history showing all payments     *   REO repairs > $1500 require
explanation     *   REO repairs >$3000 require evidence of at least 2 bids.    
*   Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate     *   Unusual or extraordinary items may require
further documentation.

     13. The total of lines 1 through 12.

  (iv)   Credits:         14-21. Complete as applicable. Required documentation:

  *   Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions
and Escrow Agent / Attorney Letter of Proceeds Breakdown.     *   Copy of EOB
for any MI or gov’t guarantee     *   All other credits need to be clearly
defined on the 332 form

          22. The total of lines 14 through 21.
          Please Note: | For HUD/VA loans, use line (18a) for Part A/Initial
proceeds and line (18b) for Part B/Supplemental proceeds.

 



--------------------------------------------------------------------------------



 



Total Realized Loss (or Amount of Any Gain)

23.   The total derived from subtracting line 22 from 13. If the amount
represents a realized gain, show the amount in parenthesis (  ).

 



--------------------------------------------------------------------------------



 



Exhibit 3A: Calculation of Realized Loss/Gain Form 332

                     
Prepared by:
          Date:        
 
 
 
         
 
   
Phone:
      Email Address:                              

         
Servicer Loan No.
  Servicer Name   Servicer Address

WELLS FARGO BANK, N.A. Loan No._____________________________
Borrower’s Name: _________________________________________________________
Property Address: _________________________________________________________

                 
Liquidation Type:
  REO Sale   3rdParty Sale   Short Sale   Charge Off

         
Was this loan granted a Bankruptcy deficiency or cramdown
  Yes   No

If “Yes”, provide deficiency or cramdown amount _______________________________

         
Liquidation and Acquisition Expenses:
       
(1) Actual Unpaid Principal Balance of Mortgage Loan
$     (1)
 
     
(2) Interest accrued at Net Rate
      (2)
 
     
(3) Accrued Servicing Fees
      (3)
 
     
(4) Attorney’s Fees
      (4)
 
     
(5) Taxes (see page 2)
      (5)
 
     
(6) Property Maintenance
      (6)
 
     
(7) MI/Hazard Insurance Premiums (see page 2)
      (7)
 
     
(8) Utility Expenses
      (8)
 
     
(9) Appraisal/BPO
      (9)
 
     
(10) Property Inspections
      (10)
 
     
(11) FC Costs/Other Legal Expenses
      (11)
 
     
(12) Other (itemize)
      (12)
 
     
Cash for Keys                                            
      (12)
 
     
HOA/Condo Fees                                            
      (12)
 
     
 
    (12)
 
       
Total Expenses
$     (13)
 
     
 
       
Credits:
       
(14) Escrow Balance
$     (14)
 
     
(15) HIP Refund
      (15)
 
     
(16) Rental Receipts
      (16)
 
     
(17) Hazard Loss Proceeds
      (17)
 
     
(18) Primary Mortgage Insurance / Gov’t Insurance
      (18a) HUD Part A
 
     
 
      (18b) HUD Part B
 
     
(19)Pool Insurance Proceeds
      (19)
 
     
(20)Proceeds from Sale of Acquired Property
      (20)
 
     
(21)Other (itemize)
      (21)
 
     
 
      (21)
 
     
Total Credits
$     (22)
 
     
Total Realized Loss (or Amount of Gain)
$     (23)
 
     

 